Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                            Doc 18
                                 5-11 Filed
                                       Filed05/21/20
                                             10/02/20 Page
                                                       Page109
                                                            1 ofof114
                                                                   233PageID #: 1350




 ______________________________________________________________________________

                         ASSET PURCHASE AGREEMENT

                            DATED AS OF MAY 20, 2020

                                BY AND BETWEEN

                            [_______], AS PURCHASER,

                                       AND

                         AKORN, INC., AS THE COMPANY,

                                       AND

                      THE OTHER SELLERS NAMED HEREIN

 ______________________________________________________________________________
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                            Doc 18
                                 5-11 Filed
                                       Filed05/21/20
                                             10/02/20 Page
                                                       Page110
                                                            2 ofof114
                                                                   233PageID #: 1351




                                                 TABLE OF CONTENTS

                                                                                                                                        Page

 ARTICLE I PURCHASE AND SALE OF THE ACQUIRED ASSETS; ASSUMPTION
      OF ASSUMED LIABILITIES ........................................................................................... 1

          1.1.     Purchase and Sale of the Acquired Assets .............................................................. 1
          1.2.     Excluded Assets ...................................................................................................... 4
          1.3.     Assumption of Certain Liabilities ........................................................................... 6
          1.4.     Excluded Liabilities ................................................................................................ 7
          1.5.     Assumption/Rejection of Certain Contracts ........................................................... 9

 ARTICLE II CONSIDERATION; PAYMENT; CLOSING ........................................................ 12

          2.1.     Consideration; Payment ........................................................................................ 12
          2.2.     Closing .................................................................................................................. 13
          2.3.     Closing Deliveries by Sellers ................................................................................ 13
          2.4.     Closing Deliveries by Purchaser ........................................................................... 14
          2.5.     Withholding .......................................................................................................... 15

 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS .............................. 15

          3.1.     Organization and Qualification. ............................................................................ 15
          3.2.     Authorization of Agreement ................................................................................. 16
          3.3.     Conflicts; Consents ............................................................................................... 16
          3.4.     Equity Interests of Non-Debtor Subsidiaries ........................................................ 17
          3.5.     Financial Statements; Internal Controls; SEC Reports. ........................................ 18
          3.6.     Real Property. ....................................................................................................... 19
          3.7.     Title to Property; Sufficiency of Assets. ............................................................... 21
          3.8.     Insurance ............................................................................................................... 21
          3.9.     Contracts. .............................................................................................................. 22
          3.10.    Litigation ............................................................................................................... 24
          3.11.    Permits; Compliance with Laws ........................................................................... 24
          3.12.    Anti-Corruption and International Trade Compliance. ......................................... 25
          3.13.    Environmental Matters.......................................................................................... 25
          3.14.    Intellectual Property .............................................................................................. 26
          3.15.    Tax Matters ........................................................................................................... 29
          3.16.    Seller Plans............................................................................................................ 30
          3.17.    Employees ............................................................................................................. 32
          3.18.    Affiliate Transactions............................................................................................ 33
          3.19.    Brokers .................................................................................................................. 33
          3.20.    Inventory ............................................................................................................... 33
          3.21.    Customers and Suppliers....................................................................................... 34
          3.22.    Product Liability ................................................................................................... 34
          3.23.    Health Care Regulatory Matters ........................................................................... 34
          3.24.    Absence of Certain Changes ................................................................................. 37



                                                                     i
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                            Doc 18
                                 5-11 Filed
                                       Filed05/21/20
                                             10/02/20 Page
                                                       Page111
                                                            3 ofof114
                                                                   233PageID #: 1352




         3.25.    Bank Accounts ...................................................................................................... 40
         3.26.    No Other Representations or Warranties .............................................................. 40

 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER ....................... 40

         4.1.     Organization and Qualification ............................................................................. 40
         4.2.     Authorization of Agreement ................................................................................. 40
         4.3.     Conflicts; Consents ............................................................................................... 41
         4.4.     Financing............................................................................................................... 42
         4.5.     Brokers .................................................................................................................. 42
         4.6.     Credit Bid .............................................................................................................. 42
         4.7.     No Litigation ......................................................................................................... 42
         4.8.     Certain Arrangements ........................................................................................... 42
         4.9.     Investment Representation; Investigation ............................................................. 42
         4.10.    No Additional Representations or Warranties ...................................................... 42

 ARTICLE V BANKRUPTCY COURT MATTERS ................................................................... 43

         5.1.     Bankruptcy Actions. ............................................................................................. 43
         5.2.     Cure Costs ............................................................................................................. 44
         5.3.     Sale Order ............................................................................................................. 44
         5.4.     Sale Free and Clear ............................................................................................... 45
         5.5.     Approval ............................................................................................................... 45

 ARTICLE VI COVENANTS AND AGREEMENTS .................................................................. 46

         6.1.     Conduct of Business of Sellers ............................................................................. 46
         6.2.     Access to Information ........................................................................................... 50
         6.3.     Employee Matters ................................................................................................. 53
         6.4.     Regulatory Matters................................................................................................ 56
         6.5.     Antitrust Notification. ........................................................................................... 57
         6.6.     Reasonable Efforts; Cooperation .......................................................................... 59
         6.7.     Notification of Certain Matters ............................................................................. 59
         6.8.     Further Assurances................................................................................................ 60
         6.9.     Insurance Matters .................................................................................................. 60
         6.10.    Receipt of Misdirected Assets .............................................................................. 61
         6.11.    Acknowledgment by Purchaser ............................................................................ 61
         6.12.                                                          .............................................................. 63
         6.13.    No Successor Liability .......................................................................................... 63
         6.14.    Change of Name ................................................................................................... 64
         6.15.    Excluded Subsidiaries; Cash Repatriation ............................................................ 64
         6.16.    Communications with Customers and Suppliers .................................................. 65
         6.17.    Exclusive License ................................................................................................. 65
         6.18.    Treatment of Contracts ......................................................................................... 65
         6.19.    Retained Privileged Materials ............................................................................... 66

 ARTICLE VII CONDITIONS TO CLOSING ............................................................................. 66



                                                                    ii
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                            Doc 18
                                 5-11 Filed
                                       Filed05/21/20
                                             10/02/20 Page
                                                       Page112
                                                            4 ofof114
                                                                   233PageID #: 1353




           7.1.      Conditions Precedent to the Obligations of Purchaser and Sellers ....................... 66
           7.2.      Conditions Precedent to the Obligations of Purchaser ......................................... 67
           7.3.      Conditions Precedent to the Obligations of the Company .................................... 68

 ARTICLE VIII TERMINATION ................................................................................................. 68

           8.1.      Termination of Agreement .................................................................................... 68
           8.2.      Effect of Termination ............................................................................................ 70

 ARTICLE IX TAXES................................................................................................................... 71

           9.1.      Transfer Taxes ...................................................................................................... 71
           9.2.      Allocation of Purchase Price ................................................................................. 71
           9.3.      Cooperation ........................................................................................................... 72
           9.4.      Preparation of Tax Returns and Payment of Taxes .............................................. 72
           9.5.                              ............................................................................................... 73

 ARTICLE X MISCELLANEOUS ............................................................................................... 74

           10.1.     Non-Survival of Representations and Warranties and Certain Covenants;
                     Certain Waivers .................................................................................................... 74
           10.2.     Expenses ............................................................................................................... 75
           10.3.     Notices .................................................................................................................. 75
           10.4.     Assignment ........................................................................................................... 76
           10.5.     Amendment and Waiver ....................................................................................... 77
           10.6.     Third Party Beneficiaries ...................................................................................... 77
           10.7.     Non-Recourse ....................................................................................................... 77
           10.8.     Severability ........................................................................................................... 77
           10.9.     Construction .......................................................................................................... 78
           10.10.    Schedules .............................................................................................................. 78
           10.11.    Complete Agreement ............................................................................................ 78
           10.12.    Specific Performance ............................................................................................ 79
           10.13.    Jurisdiction and Exclusive Venue ......................................................................... 79
           10.14.    Governing Law; Waiver of Jury Trial .................................................................. 80
           10.15.    Counterparts and PDF ........................................................................................... 80
           10.16.    Publicity ................................................................................................................ 81
           10.17.    Bulk Sales Laws .................................................................................................... 81
           10.18.    No Solicitation ...................................................................................................... 81

 ARTICLE XI ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS .................. 82

           11.1.     Certain Definitions ................................................................................................ 82
           11.2.     Index of Defined Terms ........................................................................................ 94
           11.3.     Rules of Interpretation .......................................................................................... 96




                                                                      iii
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                            Doc 18
                                 5-11 Filed
                                       Filed05/21/20
                                             10/02/20 Page
                                                       Page113
                                                            5 ofof114
                                                                   233PageID #: 1354




                               INDEX OF EXHIBITS

 EXHIBIT A   FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
             AGREEMENT

 EXHIBIT B   FORM OF PATENT ASSIGNMENT AGREEMENT

 EXHIBIT C   FORM OF TRADEMARK ASSIGNMENT AGREEMENT

 EXHIBIT D   FORM OF BIDDING PROCEDURES ORDER

 EXHIBIT E   FORM OF SPECIAL WARRANTY DEED

 EXHIBIT F   FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE

 EXHIBIT G   WIND-DOWN BUDGET

 EXHIBIT H   FORM OF SALE ORDER




                                         iv
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                            Doc 18
                                 5-11 Filed
                                       Filed05/21/20
                                             10/02/20 Page
                                                       Page114
                                                            6 ofof114
                                                                   233PageID #: 1355




                                ASSET PURCHASE AGREEMENT

          This ASSET PURCHASE AGREEMENT              Agreement                           May 20, 2020,
 by and among [______], a Delaware limited liability company Purchaser
                          Company
 on the s                                                        Seller
  Sellers                                                         Party
          Parties
 Article XI.

         WHEREAS, the Company and the other Sellers intend to file voluntary petitions for relief
                     Petitions under Chapter 11 of the United States Bankruptcy Code,
 11 U.S.C. §§ 101-1532 (the Bankruptcy Code ), in the United States Bankruptcy Court for the
 District of Delaware (the Bankruptcy Court ), to be jointly administered for procedural purposes
 (collectively, the Bankruptcy Case

         WHEREAS, Purchaser desires to purchase the Acquired Assets and assume the Assumed
 Liabilities from Sellers, and Sellers desire to sell, convey, assign, and transfer to Purchaser the
 Acquired Assets together with the Assumed Liabilities, in a sale authorized by the Bankruptcy
 Court pursuant to, inter alia, Sections 105, 363 and 1142 of the Bankruptcy Code, in accordance
 with the other applicable provisions of the Bankruptcy Code and the Federal Rules of Bankruptcy
 Procedure and the local rules for the Bankruptcy Court, all on the terms and subject to the
 conditions set forth in this Agreement and subject to entry of the Sale Order; and

         WHEREAS, the board of directors (or similar governing body) of each Seller has
 determined that it is advisable and in the best interests of such Seller and its constituencies to enter
 into this Agreement and to consummate the transactions provided for herein, subject to entry of
 the Sale Order, and each has approved the same.

        NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
 warranties, covenants, and agreements set forth herein, and intending to be legally bound hereby,
 Purchaser and Sellers hereby agree as follows.

                                              ARTICLE I

                   PURCHASE AND SALE OF THE ACQUIRED ASSETS;
                       ASSUMPTION OF ASSUMED LIABILITIES

        1.1.     Purchase and Sale of the Acquired Assets. On the terms and subject to the
 conditions set forth herein and in the Sale Order, at the Closing, Sellers shall sell, transfer, assign,
 convey, and deliver to Purchaser or a Designated Purchaser, and Purchaser or a Designated

 and to the Acquired Assets as of the Closing, free and clear of all Encumbrances other than
                             Acquired Assets means all of the properties, rights, interests and other
 assets of Sellers as of the Closing of every kind and nature, whether tangible or intangible
 (including goodwill), real, personal, or mixed, known or unknown, fixed or unfixed, accrued,
 absolute, contingent or otherwise, wherever located and whether or not required to be reflected on

                                                    1
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                            Doc 18
                                 5-11 Filed
                                       Filed05/21/20
                                             10/02/20 Page
                                                       Page115
                                                            7 ofof114
                                                                   233PageID #: 1356




 a balance sheet prepared in accordance with GAAP or specifically referred to in this Agreement,
 including any such properties, rights, interests, and other assets acquired by Sellers after the date
 hereof and prior to the Closing in accordance with Section 6.1, including the following properties,
 rights, interests and other assets of Sellers, but excluding in all cases, the Excluded Assets:

                  (a)    other than any Excluded Cash, (i) all Cash and Cash Equivalents and (ii) all
 deposits (including maintenance deposits, customer deposits, and security deposits for rent,
 electricity, telephone or otherwise) or prepaid or deferred charges and expenses, including all lease
 and rental payments that have been prepaid by any Seller and are not referenced in Section 1.1(f)
 or Section 1.1(p);

                 (b)     subject to Section 1.5, all Contracts to which any Seller is a party, including
 the Contracts listed on Schedule 1.1(b), and all purchase orders (the Assigned Contracts , and
 which schedule may be modified from time to time after the date hereof in accordance with Section
 1.5, and, in each case, all rights under any such Assigned Contracts;

                 (c)    all trade and non-trade accounts receivable, notes receivable, negotiable
 instruments and chattel paper owned or held, together with any unpaid interest or fees accrued
 thereon or other amounts due with respect thereto, but, in each case, for purposes of this
 Section 1.1(c), excluding any intercompany Indebtedness among Sellers and any amounts owing
 from any Excluded Subsidiary; provided, however, that Acquired Assets shall include the
 intercompany receivable described on Schedule 1.1(c);

                 (d)     other than any Documents whose transfer to Purchaser is prohibited by
 applicable Law, and subject to Section 1.2(c), all Documents, including (i) all Regulatory
 Documentation and Tax Returns (subject to Section 6.2(c)
 such Tax Returns) (and any related work papers) relating to the other Acquired Assets or Assumed
 Liabilities, and (ii) subject to Section 6.2(c)
 prepared or received by or on behalf of any Seller in connection with the sale of the Acquired
 Assets, this Agreement, or the transactions contemplated hereby, including (A) all records and
 reports prepared or received by Sellers, any of their respective Affiliates or Advisors in connection
 with the sale of the Acquired Assets and the transactions contemplated hereby, and (B) all bids
 and expressions of interest received from third parties with respect to the acquisition of any of


                 (e)    the Owned Real Property listed on Schedule 1.1(e)            Acquired Owned
 Real Property

                (f)    the Leased Real Property listed on Schedule 1.1(f)    Acquired Leased
 Real Property
 improvements, and appurtenances thereto and including any security deposits or other deposits
 delivered in connection therewith;

               (g)     other than the assets set forth on Schedule 1.1(g)(i), all tangible assets
 (including Equipment, accessories, materials, machinery and all other similar items of tangible
 personal property or capital assets) of Sellers, including any tangible assets of Sellers located at



                                                   2
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                            Doc 18
                                 5-11 Filed
                                       Filed05/21/20
                                             10/02/20 Page
                                                       Page116
                                                            8 ofof114
                                                                   233PageID #: 1357




 any Acquired Leased Real Property or Acquired Owned Real Property or any location set forth on
 Schedule 1.1(g)(ii) and any other tangible assets on order to be delivered to any Seller;

                  (h)     all rights against third parties (including suppliers, vendors, merchants,
 manufacturers and counterparties to leases, licensees, licensors or of the Company or any of its
 Subsidiaries arising under or related to any Assigned Contract, other Acquired Asset or Assumed
 Liability), including causes of action, claims, counterclaims, defenses, credits, rebates (including
 any vendor or supplier rebates), demands, allowances, refunds (including Tax refunds (i) with
 respect to the Acquired Assets, except to the extent any anticipated Tax refund is taken into account
 in reducing the Wind-Down Amount, and/or (ii) arising from the carryback of any net operating
 loss to a prior taxable year, whenever received, or the amount of any cash with respect to such Tax
 refund, including any amount received in respect of the federal income Tax refund filings
 described on Schedule 1.1(h)), Actions, rights of set off, rights of recovery, rights of subrogation,
 rights of recoupment, rights under or with respect to express or implied guarantees, warranties,
 representations, covenants or indemnities made by such third parties or other similar rights, in each
 case with respect to Assumed Liabilities or arising from the use, ownership, possession, operation,
 business integration operation, sale or lease of any Acquired Assets;

                (i)     to the extent transferrable under applicable Law, all of the rights, interests
 and benefits accruing under all Permits and Governmental Authorizations, and all pending
 applications therefor;

                (j)     subject to Section 6.15, all shares of capital stock or other equity interests
 that any Seller owns, directly or indirectly, in the Subsidiaries set forth on Schedule 1.1(j) (the
  Acquired Subsidiaries
 for, any such shares of capital stock or other equity interests, investments or contributions in the
 Acquired Subsidiaries;

                 (k)    the sponsorship of each Assumed Benefit Plan and all right, title and interest
 in any assets thereof or relating thereto;

                 (l)    all Company Owned Intellectual Property, all rights to collect royalties and
 proceeds in connection therewith, all rights to sue and recover for past, present and future
 infringements, dilutions, misappropriations of, or other conflicts with, such Company Owned
 Intellectual Property and any and all corresponding rights that, now or hereafter, may be secured
 throughout the world;

                (m)     all goodwill, payment intangibles and general intangible assets and rights
 of Sellers;

                 (n)    all Inventory of Sellers
 of account, in each case, with any transferable warranty and service rights related thereto;

                (o)    all Product Registrations, Registration Information, and all other data and
 information regarding the development and commercialization of the Products, including all safety
 and efficacy databases, clinical data, non-clinical data and related books and records;



                                                  3
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                            Doc 18
                                 5-11 Filed
                                       Filed05/21/20
                                             10/02/20 Page
                                                       Page117
                                                            9 ofof114
                                                                   233PageID #: 1358




                  (p)     all credits, prepaid expenses, deferred charges, advance payments, refunds,
 rights of set-off, rights of recovery, security deposits, prepaid items and duties to the extent related
 to the other Acquired Assets (including Assigned Contracts) or the Assumed Liabilities;

                 (q)    except with respect to any Excluded Confidentiality Arrangements, all
 rights and obligations under non-disclosure, confidentiality, and similar arrangements with (or for
 the benefit of) employees and agents of Sellers or with third parties (including any non-disclosure,
 confidentiality agreements or similar arrangements entered into in connection with or in
 contemplation of the filing of the Bankruptcy Case and the Auction contemplated by the Bidding
 Procedures Order);

                  (r)    (i) all Avoidance Actions relating to the Acquired Assets and/or Assumed
 Liabilities, including actions relating to vendors and service providers that are counterparties to
 Assigned Contracts or relating to Assumed Liabilities (collectively, the Acquired Avoidance
 Actions and (ii) all rights, claims, causes of action, rights of recovery, rights of set-off, and rights
 of recoupment existing as of the Closing of any Seller against any Transferred Employee or any
 employee of any Acquired Subsidiary;

                (s)    all insurance benefits, including rights and proceeds, to the extent arising
 from or relating to any of the Acquired Assets or Assumed Liabilities (including returns and
 refunds of any premiums paid, or other amounts due back to Sellers, with respect to cancelled
 policies); and

                 (t)     except for the Excluded Bank Accounts, all of Seller                       .

 At any time at least one (1) Business Day prior to the Closing, Purchaser may, in its sole discretion
 and by written notice to the Company, designate any of the Acquired Assets (other than (A) any
 purchase orders (except a purchase order entered into in connection with, or otherwise governed
 by, any Excluded Contract) and any Assumed Benefit Plans, and (B) any Contracts, the treatment
 of which are the subject of Section 1.5(b)) as additional Excluded Assets, which notice shall set
 forth in reasonable detail the Acquired Assets so designated. Purchaser acknowledges and agrees
 that there shall be no reduction in the Purchase Price if it elects to designate any Acquired Assets
 as Excluded Assets pursuant to the operation of this paragraph. Notwithstanding any other
 provision hereof to the contrary, the Liabilities of Sellers under or related to any Acquired Asset
 designated as an Excluded Asset pursuant to this paragraph will constitute Excluded Liabilities.

          1.2.     Excluded Assets. Notwithstanding anything to the contrary in this Agreement, in
 no event shall Sellers be deemed to sell, transfer, assign, or convey, and Sellers shall retain all
 right, title and interest to, in and under the following assets, properties, interests and other interests
                                       Excluded Assets

                (a)     any Excluded Cash, if applicable, and any retainers or similar amounts paid
 to Advisors or other professional service providers (which amounts shall be taken into account in
 the Wind-Down Budget and determining the Wind-Down Adjustment Amount);

              (b)     each Contract of any Seller that is listed on Schedule 1.2(b), which schedule
 may be modified from time to time after the date hereof in accordance with Section 1.5 (the
  Excluded Contracts );
                                                     4
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 118
                                                          10 ofof114
                                                                  233PageID #: 1359




                 (c)    all Documents (i) to the extent (and solely to the extent) exclusively related
 to any of the Excluded Assets or Excluded Liabilities; (ii) minute books, organizational documents,
 stock registers and such other similar books and records of any Seller (excluding, for the avoidance
 of doubt, the Acquired Subsidiaries) as pertaining to ownership, organization or existence of such
 Seller (other than Tax Returns described in Section 1.1(d)), or any corporate seal of any Seller
 (other than an Acquired Subsidiary); or (iii) that any Seller is required by applicable Law to retain;
 provided that, to the extent not prohibited by applicable Law, Purchaser shall have the right to
 make copies of such Documents (or any portions thereof);

                 (d)     all materials, Documents, reports and records of a Seller or any of its
 Affiliates that are subject to any attorney-client privilege and the transfer of which to Purchaser
 would result in the waiver of any such pri          Retained Privileged Materials

                 (e)    without prejudice to Section 6.9, all current and prior director and officer
 insurance policies, and all rights and benefits of any nature of Sellers with respect thereto,
 including all insurance recoveries thereunder and rights to assert claims with respect to any such
 insurance recoveries under such insurance policies;

                 (f)     all membership interests or other equity interests of any Seller or any of
 their respective Subsidiaries (excluding the                               Excluded Subsidiaries
 or securities convertible into, exchangeable, or exercisable for any such membership interests or
 other equity interests of such Excluded Subsidiaries but excluding, for the avoidance of doubt, any
 investment or contribution described on Schedule 1.2(f);

                 (g)     other than the Acquired Avoidance Actions, all other rights, claims, causes
 of action, rights of recovery, rights of set-off, and rights of recoupment existing as of the Closing
 of any Seller, in each case, solely to the extent (y) related to any other Excluded Assets or any
 Excluded Liabilities and (z) not against any Transferred Employee or employee of any Acquired
 Subsidiary;

                (h)

 rights under any agreement, certificate, instrument, or other document executed and delivered
 between any Seller and Purchaser in connection with the transactions contemplated hereby entered
 into on or after the date hereof;

                (i)     subject to Section 1.1(h), all Tax attributes that are not transferred by the
 operation of applicable Tax Law;

                (j)    all real estate and all interests in real estate (including any Leasehold
 Improvements thereon), other than the Acquired Owned Real Property and the Acquired Leased
 Real Property (including, for the avoidance of doubt, any Leasehold improvements thereon);

                (k)    every asset of Sellers that would otherwise constitute an Acquired Asset (if
 owned immediately prior to the Closing) if conveyed or otherwise disposed of during the period
 from the date hereof until the Closing Date (i) in compliance with the terms and conditions of this
 Agreement (including Section 6.1) or (ii) if Purchaser otherwise agrees, in writing after the date
 hereof, to such conveyance or other disposition;
                                                   5
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 119
                                                          11 ofof114
                                                                  233PageID #: 1360




                 (l)     the tangible assets (including Equipment, accessories, materials, machinery
 and all other similar items of tangible personal property or capital assets) of Sellers expressly set
 forth on Schedule 1.1(g)(i);

                (m)     any Excluded Confidentiality Arrangements, if applicable;

               (n)    the Excluded Bank Accounts (but not, for the avoidance of doubt, any Cash
 and Cash Equivalents, or any other property or assets, held or deposited in such Excluded Bank
 Accounts other than Excluded Cash, if any);

               (o)     any asset, property, interest or other interest of a Seller which is an Excluded
 Asset by operation of Section 6.15; and

                (p)     the properties and assets set forth on Schedule 1.2(p).

          1.3.   Assumption of Certain Liabilities. On the terms and subject to the conditions set
 forth herein and in the Sale Order, effective as of the Closing, Purchaser or a Designated Purchaser
 shall assume from Sellers (and from and after the Closing pay, perform, discharge, or otherwise
 satisfy in accordance with their respective terms), and Sellers shall convey, transfer, and assign to
 Purchaser or a Designated Purchaser, only the following Liabilities (and no other Liabilities, which
 other Liabilities shall be retained by Sellers), without duplication and only to the extent not paid,
                                                                                             Assumed
 Liabilities

                 (a)    all Liabilities of Sellers arising from the Assigned Contracts, solely to the
 extent arising from periods occurring after the Closing and excluding, for the avoidance of doubt,
 any Liabilities contemplated by Section 1.4(e);

              (b)    all cure costs required to be paid pursuant to section 365 of the Bankruptcy
 Code in connection with the assumption and assignment of the Assigned Contracts             Cure
 Costs

                (c)    all Liabilities arising out of the ownership or operation of the Acquired
 Assets, in each case, by Purchaser solely to the extent arising from periods occurring after the
 Closing and excluding, for the avoidance of doubt, any Liabilities contemplated by Section 1.4(e);

                 (d)     all (i) accrued trade and non-trade payables, (ii) open purchase orders
 (except a purchase order entered into in connection with, or otherwise governed by, any Excluded
 Contract), (iii) Liabilities arising under drafts or checks outstanding at Closing, (iv) accrued
 royalties, (v) accrued compensation, employee expenses and benefits in each case for Transferred

 Closing, and (vi) all Liabilities arising from rebates, returns, recalls, chargebacks, coupons,
 discounts, failure to supply claims and similar obligations, in each case, to the extent (and solely
 to the extent) (x) incurred in the Ordinary Course and otherwise in compliance with the terms and
 conditions of this Agreement (including Section 6.1) and (y) not arising under or otherwise relating
 to any Excluded Asset;

                (e)     Assumed Taxes;

                                                   6
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 120
                                                          12 ofof114
                                                                  233PageID #: 1361




                  (f)     subject to Section 6.15, the sponsorship of, and all Liabilities at any time
 arising under, pursuant to or in connection with, the Seller Plans        Assumed Benefit Plans
 and all Liabilities for compliance with the requirements of Section 4980B of the Code with respect

 Regulations §54.4980B-9;

               (g)                                                                     ure to
 comply with Section 6.3,
 any failure to extend offers of employment, pursuant to Section 6.3 and any Liabilities for
 severance or under the WARN Act, in each case, that (i) constitute bankruptcy administrative
 expenses of Sellers and (ii) result f

 employment in connection with or following the Closing;

              (h)     all Liabilities owing to any Subsidiary of the Company, other than to an
 Excluded Subsidiary;

                (i)     Liabilities arising under Section 503(b)(9) of the Bankruptcy Code;

              (j)     all Liabilities and obligations of Sellers for compliance with ISRA at the
 Acquired Leased Real Property in New Jersey; and

                (k)     all Liabilities, if any, set forth on Schedule 1.3(k).

 The assumption by Purchaser (or a Designated Purchaser) of any Assumed Liability shall not, in
 any way, expand the rights of any third party relating thereto.

         1.4.     Excluded Liabilities. Purchaser and the Designated Purchaser(s) (if any) shall not
 assume and shall not be deemed to have assumed, nor shall be obligated to pay, perform or
 otherwise discharge or in any other manner be liable or responsible for any Liabilities of, or Action
 against, Sellers or relating to the Acquired Assets, of any kind or nature whatsoever, whether
 absolute, accrued, contingent or otherwise, liquidated or unliquidated, due or to become due,
 known or unknown, currently existing or hereafter arising, matured or unmatured, direct or
 indirect, and however arising, whether existing prior to or on the Closing Date or arising thereafter
 as a result of any act, omission, or circumstances taking place prior to the Closing, other than the
 Assumed Liabilities, and Sellers shall be solely and exclusively liable for any and all such
 Liabilities, including those Liabilities set forth below (collectively,    Excluded Liabilities :

                  (a)      except to the extent of any Liabilities expressly assumed pursuant to Section
 1.3, all Liabilities arising out of, relating to or otherwise in respect of the Acquired Assets or the
 operation of the business of Sellers arising on or prior to the Closing;

                 (b)    all Liabilities to the extent relating to or otherwise arising, whether before,
 on or after the Closing, out of, or in connection with, any of the Excluded Assets;

                (c)     except to the extent of any Liabilities expressly assumed pursuant to
 Sections 1.3(d)(v), 1.3(g), and 1.3(i) and without prejudice to Section 6.3, any and all Liabilities


                                                   7
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 121
                                                          13 ofof114
                                                                  233PageID #: 1362




 in respect of the Excluded Contracts and any other Contracts to which any Seller is party or is
 otherwise bound that are not Assigned Contracts;

                (d)     except to the extent of any Liabilities expressly assumed pursuant to
 Sections 1.3(d) or 1.3(h), any and all Liabilities of Sellers for Indebtedness;

                 (e)    all Liabilities arising from or related to any Action (whether civil, criminal,
 administrative, investigative, or informal) against the Company or any of its Subsidiaries
 (including, for the avoidance of doubt, any Action related to fraud, breach of fiduciary duty,
 misfeasance or under any other theory relating to conduct, performance or non-performance of the
 Company or any of its Subsidiaries, or any of their respective directors, officers, or employees),
 or related to the Acquired Assets or the Assumed Liabilities, pending or threatened or having any
 other status or with respect to facts, actions, omissions, circumstances or conditions existing,
 occurring or accruing prior to the Closing Date (including any breach, default, failure to perform,
 torts related to performance, violations of Law, infringements or indemnities, guaranties and
 overcharges, underpayments or penalties, whether in respect of any Contract, agreement,
 arrangement, promise or understanding of any kind), including any successor liability claims or
 that may be owed to or assessed by, any Governmental Body or other Person, and whether
 commenced, filed, initiated, or threatened prior to, on or following the Closing;

                (f)    except to the extent of any Liabilities expressly assumed pursuant to Section
 1.3(g) and without prejudice to Sections 10.2, 6.3 or 1.3(b), all costs and expenses incurred or to
 be incurred by Sellers in connection with the drafting, preparation, negotiation, diligence,
 execution, and performance of this Agreement and the consummation of the transactions
 contemplated hereby;

                 (g)     except to the extent of any Liabilities expressly assumed pursuant to
 Sections 1.3(d), 1.3(f), or 1.3(g) and without prejudice to Section 6.3, all Liabilities related to any
 current or former employee of the Company or of any Subsidiary of the Company (other than all
 Liabilities related to the Transferred Employees arising on or after the date such applicable
 Employee becomes a Transferred Employee, including under the WARN Act);

                 (h)    all Liabilities for any Taxes (including Taxes payable by reason of contract,
 assumption, transferee or successor Liability, operation of Law, pursuant to Treasury Regulations
 Section 1.1502-6 (or any similar provision of any state or local law) or otherwise: (i) arising or
 relating to any Pre-Closing Tax Period (including any Straddle Period Taxes), (ii) owed by any of
 Sellers (whether or not relating to a Pre-Closing Tax Period), including pursuant to any Tax
 sharing, Tax indemnity or similar agreement or arrangement to which any Seller (or any Affiliate
 thereof) is obligated under or a party to, (iii) arising in connection with the consummation of the
 transactions contemplated by this Agreement, and (iv) Taxes arising from or in connection with
 an Excluded Asset), in each case, other than to the extent such Tax is an Assumed Tax;

                (i)      except to the extent of any Liabilities expressly assumed pursuant to
 Sections 1.3(d) or 1.3(f) and without prejudice to Section 6.3, all Liabilities arising out of, relating
 to, or with respect to any and all Employees and contractors of the Company or any of its
 Subsidiaries arising at any time on or prior to the Closing;


                                                    8
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 122
                                                          14 ofof114
                                                                  233PageID #: 1363




                (j)     except to the extent of any Liabilities expressly assumed pursuant to Section
 1.3(f) and without prejudice to Sections 1.5 or 6.3, all Liabilities of Sellers arising out of any
 Contract, agreement, Permit, franchise or claim that is not transferred to Purchaser as part of the
 Acquired Assets or, is not transferred to Purchaser because of any failure to obtain any Consent or
 Governmental Authorization required for such transfer;

                (k)     subject to Section 1.3(j), all Liabilities of Sellers arising under or pursuant
 to Environmental Laws, including with respect to any real property owned, operated, leased or
 otherwise used by Sellers, whether or not used in the Ordinary Course, including any Liabilities
 for noncompliance with Environmental Laws or the Release of Hazardous Substances, to the
 extent arising as a result of any act, omission, or circumstances taking place on or prior to the
 Closing, whether known or unknown as of the Closing;

                (l)   drafts or checks outstanding as of the Closing (except to the extent expressly
 stated as an Assumed Liability in Section 1.3(d)); and

                 (m)     all Liabilities set forth on Schedule 1.4(m).

 Purchaser hereby acknowledges and agrees that no Liability of any Non-Debtor Subsidiary shall
 be an Excluded Liability and that all Liabilities of any Non-Debtor Subsidiary as of the Closing
 shall continue to be the Liabilities of such Non-Debtor Subsidiary following the Closing; provided,
 and notwithstanding the foregoing provisions of this sentence to the contrary, Sellers hereby
 acknowledge and agree that any Liability of an Excluded Subsidiary (other than Sellers) shall, at
 and following the Closing, not be an Assumed Liability.

         1.5.    Assumption/Rejection of Certain Contracts.

                  (a)     Assumption and Assignment of Executory Contracts. Schedule 1.5(a) sets
 forth a list of all executory Contracts (including all Leases with respect to Leased Real Property)
 to which, to the Knowledge of Sellers, one or more Sellers are party or to which any of their assets
 are bound and which are to be included in the Assigned Contracts. From time to time, and as
 reasonably requested by Purchaser, Sellers shall update Schedule 1.5(a). Sellers shall provide
 timely and proper written notice of the motion seeking entry of the Sale Order to all parties to any
 executory Contracts or unexpired leases that are Assigned Contracts and take all other actions
 necessary or otherwise required to cause such Contracts to be assumed by Sellers and assigned to
 Purchaser or any other Designated Purchaser pursuant to Section 365 of the Bankruptcy Code to
 the extent that such Contracts are Assigned Contracts as of the Closing (including (x) serving on
 all non-Seller counterparties to all of their Contracts a notice specifically stating that Sellers are or
 may be seeking the assumption and assignment of such Contract(s) and of the deadline for
 objecting to the Cure Costs or any other aspect of the proposing assumption and assignment of
 their Contracts to Purchaser and (y) taking, as promptly as practicable, all other actions reasonably
 requested by Purchaser to facilitate any negotiations with the counterparties to such Assigned
 Contracts and to obtain an Order, including a finding that the proposed assumption and assignment
 of the Assigned Contracts to Purchaser satisfies all applicable requirements of Section 365 of the
 Bankruptcy Code). The Sale Order shall provide that as of and conditioned on the occurrence of
 the Closing, Sellers shall assign or cause to be assigned to Purchaser or a Designated Purchaser,
 as applicable, the Assigned Contracts, each of which shall be identified by the name or appropriate

                                                    9
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 123
                                                          15 ofof114
                                                                  233PageID #: 1364




 description and date of the Assigned Contract (if available), the other party to the Assigned
 Contract and the address of such party for notice purposes, a notice filed in connection with the
 motion for approval of the Sale Order or a separate motion for authority to assume and assign such

 necessary to cure any defaults under each of the Assigned Contracts as determined by Sellers based
                                                                                      At the Closing
 and subject to the last paragraph of Section 1.1 and Section 1.5(b), Sellers shall, pursuant to the
 Sale Order, and the Assignment and Assumption Agreement(s), assume and assign to Purchaser
 or a Designated Purchaser (the consideration for which is included in the Purchase Price), all
 Assigned Contracts that may be assigned by any such Seller to Purchaser or a Designated
 Purchaser pursuant to Sections 363 and 365 of the Bankruptcy Code. At the Closing, Purchaser
 (i) shall pay all Cure Costs and (ii) shall, assume or cause to be assumed, and thereafter in due
 course and in accordance with its respective terms pay, fully satisfy, discharge and perform (or
 cause to be fully satisfied, discharged and performed) all of the obligations (other than any
 Excluded Liabilities) that are Assumed Liabilities under each Assigned Contract pursuant to
 Section 365 of the Bankruptcy Code and the Assignment and Assumption Agreements, as
 applicable.

                  (b)    Excluding or Adding Assigned Contracts Prior to Closing. Without
 prejudice to Section 6.18(a), Purchaser shall have the right to notify Sellers in writing of any
 Assigned Contract (other than any purchase order, unless such purchase order was (x) entered into
 in connection with, or is otherwise governed by, any Excluded Contract, or (y) entered into in
 breach of this Agreement after the date hereof) that it does not wish to assume or a Contract to
 which any Seller is a party that Purchaser wishes to add as an Assigned Contract up to one (1)
 Business Day prior to the Closing and (i) any such previously considered Assigned Contract that
 Purchaser no longer wishes to assume shall be automatically deemed removed from the Schedules
 related to Assigned Contracts and automatically deemed added to the Schedules related to
 Excluded Contracts, in each case, without any adjustment to the Purchase Price, and (ii) any such
 previously considered Excluded Contract that Purchaser wishes to assume as an Assigned Contract
 shall be automatically deemed added to the Schedules related to Assigned Contracts, automatically
 deemed removed from the Schedules related to Excluded Contracts, and assumed by Sellers to sell
 and assign to Purchaser, in each case, without any adjustment to the Purchase Price. Purchaser
 may request, in its reasonable business judgment, certain modifications and amendments to any
 Contract as a condition to such Contract becoming an Assigned Contract, and Sellers shall use
 their reasonable best efforts to obtain such modifications or amendments; provided, however, that,
 for so long as Sellers use their reasonable best efforts to obtain such modifications or amendments,
 the failure to obtain any such modifications or amendments shall, in and of itself, not be a condition
                             to consummate the transactions contemplated by this Agreement on the
 Closing Date. All reasonable and documented costs and expenses payable prior to Closing in
 connection with transferring any Assigned Contracts as contemplated by this Agreement (other
 than the Cure Costs) shall be borne by Sellers.

                (c)     Non-Assignment. Notwithstanding the foregoing, a Contract shall not be
 an Assigned Contract hereunder and shall not be assigned to, or assumed by, Purchaser to the
 extent that such Contract (1) expires by its terms on or prior to such time as it is to be assumed by
 Purchaser as an Assigned Contract hereunder or (2) requires a Consent or Governmental
 Authorization (other than, and in addition to, that of the Bankruptcy Court) in order to permit the

                                                  10
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 124
                                                          16 ofof114
                                                                  233PageID #: 1365




 sale or transfer to Purchaser of the applicable Seller s rights under such Contract in accordance
 with applicable Law, and such Consent or Governmental Authorization has not been obtained. In
 the event that any Contract that would otherwise have been assigned to Purchaser or a Designated
 Purchaser is deemed not to be assigned pursuant to clause (ii) of the first sentence of this Section
 1.5(c), the Closing shall, subject to the satisfaction of the conditions set forth in Article VII,
 nonetheless take place subject to the terms and conditions set forth herein and, thereafter, through
 the earliest of (w) such time as such Consent or Governmental Authorization is obtained, (x) the
 expiration of the term of such Contract in accordance with its current term, (y) the execution of a
 replacement Contract by Purchaser or a Designated Purchaser and (z) the closing of the Bankruptcy
 Case, Sellers and Purchaser shall (A) use reasonable best efforts to secure such Consent or
 Governmental Authorization as promptly as practicable after the Closing and (B) cooperate in
 good faith in any lawful and commercially reasonable arrangement proposed by Purchaser,
 including subcontracting, licensing, or sublicensing to Purchaser any or all of any Seller s rights
 and obligations with respect to any such Assigned Contract, under which (1) Purchaser shall
 receive the claims, rights, remedies and benefits under, or arising pursuant to, the terms of such
 Assigned Contract with respect to which the Consent and/or Governmental Authorization has not
 been obtained and (2) subject to receiving any such claims, rights, remedies and benefits, Purchaser
 shall thereafter assume and bear all Assumed Liabilities with respect to such Assigned Contract
 from and after the Closing (as if such Assigned Contract had been transferred to Purchaser as of
 the Closing) in accordance with this Agreement (including by means of any subcontracting,
 sublicensing or subleasing arrangement). Upon satisfying any requisite Consent or Governmental
 Authorization requirement applicable to such Assigned Contract after the Closing, such Assigned
 Contract shall promptly be transferred and assigned to Purchaser or a Designated Purchaser in
 accordance with the terms of this Agreement, the Sale Order and the Bankruptcy Code, and
 otherwise without any further additional consideration. Without limitation of the foregoing, prior
 to the Closing, Sellers shall cooperate with Purchaser in connection with obtaining any Consent,
 including by providing Purchaser with reasonable access to and facilitating discussions with the
 applicable counterparties (provided Purchaser shall provide Sellers a reasonable opportunity to
 consult with Purchaser, and, if reasonably practicable, an opportunity to be present (but not
 participate) at any meeting) in respect of such Consents, and shall use reasonable best efforts to
 assist Purchaser with obtaining such Consents as promptly as practicable after the date hereof and
 prior to the Closing.

                 (d)      With respect to any Permit(s) reasonably required to operate the business of
 Sellers, Sellers shall, and shall cause their Subsidiaries to, use reasonable best efforts to obtain or
 cause to be obtained or made any Consent or Governmental Authorization required to sell, assign,
 transfer or convey such Permits at the Closing, and Purchaser shall provide reasonable cooperation
 to Sellers and their Subsidiaries in connection therewith as reasonably requested by Sellers, in each
 case to the extent obtaining or making any such Consent or Governmental Authorization is allowed
 to occur prior to the Closing pursuant to applicable Law. If any such Consent or Governmental
 Authorization is not obtained prior to the Closing, then, until the earlier of such time as (i) such
 Consent or Governmental Authorization is obtained by Sellers, (ii) Purchaser separately obtains
 any such Permit (sufficient to conduct the business of the Company and its Subsidiaries in the
 Ordinary Course) and (iii) the closing of the Bankruptcy Case, Sellers shall, and shall cause their
 respective Subsidiaries to continue to, use reasonable best efforts to obtain, or cause to be obtained,
 such Consent or Governmental Authorization, and Purchaser shall provide reasonable cooperation
 to Sellers, subject to any approval of the Bankruptcy Court that may be required, and Sellers shall,
                                                   11
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 125
                                                          17 ofof114
                                                                  233PageID #: 1366




 and shall cause their Subsidiaries to enter into an arrangement reasonably acceptable to Purchaser
 intended to both (x) provide Purchaser, to the fullest extent not prohibited by applicable Law, the
 claims, rights, remedies and benefits under, and pursuant to, such Permit(s) and (y) cause
 Purchaser, subject to Purchaser receiving such claims, rights, remedies and benefits, to assume and
 bear all Assumed Liabilities with respect to such Permits from and after the Closing (as if such
 Permit had been transferred to Purchaser as of the Closing) in accordance with this Agreement
 (including by means of any subcontracting, sublicensing or subleasing arrangement). Upon
 obtaining the relevant Consent or Governmental Authorization, each Seller shall, and shall cause
 any of its applicable Subsidiaries to, promptly sell, convey, assign, transfer and deliver to
 Purchaser such Permit for no additional consideration. All reasonable and documented costs and
 expenses payable prior to Closing in connection with transferring any Permits as contemplated by
 this Agreement shall be borne by Sellers.

                                            ARTICLE II

                          CONSIDERATION; PAYMENT; CLOSING

        2.1.    Consideration; Payment.

                  (a)     The aggregate                                    Purchase Price
 by Purchaser for the purchase of the Acquired Assets shall be: (i) the assumption of Assumed
 Liabilities, (ii) the credit bid of 100% of the Loan Agreement Indebtedness (t             Credit Bid
 Amount                                                  Credit Bid Portion which amount shall be
 satisfied by discharging all Loan Agreement Indebtedness pursuant to section 363(k) of the
 Bankruptcy Code and (iii) an amount in cash equal to the amount set forth                            -
                           in the Wind-Down Budget (th Wind-Down Amount ). At the Closing,
 in lieu of paying all or any portion of the Wind-Down Amount, Purchaser may, by delivery of a
 written notice to Sellers at least two (2) Business Days prior to the Closing Date, instruct Sellers
 to retain a portion of, and not to exceed, the cash expected to be actually held at Closing by Sellers
 (net of written but uncashed checks) in an amount set forth in such notice and such cash shall
                                                             dollar for dollar basis, the Wind-Down
 Amount to be paid by Purchaser at the Closing.

                 (b)    In accordance with Section 2.1(a), Purchaser shall satisfy the Purchase Price
 at the Closing as to the Credit Bid Portion by discharging Sellers, and Sellers shall be deemed to
 be discharged, from the Loan Agreement Indebtedness in an aggregate amount equal to the Credit
 Bid Amount (for the avoidance of doubt, any Encumbrance and security interest of Purchaser on
 any asset of Sellers that is not an asset being purchased by Purchaser pursuant to this Agreement
 shall not be released and will continue to secure the remaining outstanding amount of the Loan
 Agreement Indebtedness).

                 (c)     Notwithstanding anything to the contrary in this Agreement, to the extent
 that the actual amount paid by Sellers to wind down the bankruptcy estate of Sellers for the
 aggregate amount of any (i) claims asserted pursuant to Section 503(b)(9) of the Bankruptcy Code,
 (ii) Taxes, (iii) fees and expenses of professionals engaged by Sellers, or (iv) other amounts
 contemplated by the Wind-Down Budget (including administrative and priority claims not
 assumed by Purchaser), in each case, to the extent set forth therein and, in each case, whether due

                                                  12
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 126
                                                          18 ofof114
                                                                  233PageID #: 1367




 to settlement or otherwise is less than the Wind-Down Amount (the amount of such difference, the
  Wind-Down Adjustment Amount , the Purchaser shall be entitled to receive the Wind-Down
 Adjustment Amount, and, promptly following the determination of such amount (and in no event
 later than two (2) Business Days following such determination), Sellers shall deliver, or cause to
 be delivered, to Purchaser an aggregate amount equal to the Wind-Down Adjustment Amount in
 cash by wire transfer of immediately available funds to such bank account as shall be designated
 in writing by Purchaser.

         2.2.    Closing. The closing of the purchase and sale of the Acquired Assets, the delivery
 of the Purchase Price, the assumption of the Assumed Liabilities and the consummation of the
                                                             Closing
 conference and electronic exchange of documents (or, if the Parties agree to hold a physical
 closing, at the offices of Kirkland & Ellis LLP, located at 300 North LaSalle, Chicago, Illinois
 60654) at 8:00 a.m. Chicago time on the third (3rd) Business Day following full satisfaction or
 due waiver (by the Party entitled to the benefit of such condition) of the closing conditions set
 forth in Article VII (other than conditions that by their terms or nature are to be satisfied at the
 Closing, but subject to the satisfaction or waiver of those conditions), or at such other place and
 time as the Parties may agree in writing. The date on which the Closing actually occurs is referred
                   Closing Date

        2.3.    Closing Deliveries by Sellers. At or prior to the Closing, Sellers shall deliver to
 Purchaser:

               (a)      a bill of sale and assignment and assumption agreement substantially in the
 form of Exhibit A        Assignment and Assumption Agreement

                (b)    a short-form patent assignment agreement substantially in the form of
 Exhibit B, duly executed by Sellers;

                (c)    a short-form trademark assignment agreement substantially in the form of
 Exhibit C, duly executed by Sellers;

              (d)    an assignment and assumption of lease for the leases related to the Acquired
 Leased Rea                  Acquired Leases                                      Exhibit F (the
  Assignment and Assumption of Lease duly executed by Sellers;

               (e)    each Seller (or, if a Seller is a disregarded entity within the meaning of
 Treasury Regulations Section 1.1445-2(b)(2)(iii) the entity that is treated as the transferor of the
 relevant Acquired Assets) shall deliver a certificate to Purchaser satisfying the requirements of
 Treasury Regulations Section 1.1445-2(b);

                (f)
 authorized officer of the Company certifying that the conditions set forth in Sections 7.2(a), 7.2(b)
 and 7.2(c) have been satisfied;

                (g)     a special warranty deed (or general warranty deed if it is customary for a
 commercial seller to deliver a general warranty deed in any jurisdiction in which Acquired Owned
 Real Property is located) without any covenants by Sellers substantially in the form of Exhibit E

                                                  13
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 127
                                                          19 ofof114
                                                                  233PageID #: 1368




 for each Acquired Owned Real Property, in each case (i) in proper form for recordation or
 equivalent in accordance with applicable Law, (ii) sufficient to vest in Purchaser good and
 marketable title in, and fee simple ownership of, each Acquired Owned Real Property, subject only
 to the Permitted Encumbrances, together with (iii) any certificates, affidavits, forms and such other
 documents reasonably requested by Purchaser that are customary for presentation or submission
 when transferring real property or recording deeds in jurisdictions where the Acquired Owned
 Real Property is located (without expanding or supplementing any of the representations and
 warranties hereunder or Purchase                                     , except as customarily required
 by title insurance companies in connection with the transfer of and insuring title to, in each
 applicable jurisdiction, commercial real estate or interests therein);

             (h)                                                               title insurance
 company may reasonably require (including a so-called gap indemnity) in order to issue at the
                                                                                            ng

 interest in) the Acquired Owned Real Property, subject to no exceptions other than Permitted
 Encumbrances (without expanding or supplementing any of the representations and warranties
                                                             , except as customarily required by title
 insurance companies in connection with the transfer of and insuring title to, in each applicable
 jurisdiction, commercial real estate or interests therein); and

                (i)     the Seller FDA Transfer Letters, dated as of the Closing Date.

         2.4.   Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver or cause
 to be delivered to (or at the direction of) the Company:

                (a)     the Assignment and Assumption Agreement, duly executed by Purchaser;

               (b)    an Assignment and Assumption of Lease for each Acquired Lease, duly
 executed by Purchaser;

                (c)
 authorized officer of Purchaser certifying that the conditions set forth in Sections 7.3(a) and 7.3(b)
 have been satisfied;

               (d)     documentation establishing that a Remediation Certification, Remediation
 Funding Source/Cost Review Form and Remediation Funding Source have been submitted to the
 New Jersey Department of Environmental Protection for the Acquired Leased Real Property in
 New Jersey as set forth in Section 6.4(b);

                 (e)    a notice concerning the beneficial owners of the Swiss Company pursuant
 to art. 697j of the Swiss Code of Obligations, duly signed for and behalf of Akorn Luxembourg
 (the sole shareholder of the Swiss Company), reflecting the status of the ownership of the Swiss
 Company immediately after Closing; and

                (f)     satisfaction of the Purchase Price as to the Credit Bid Portion by discharging
 Sellers, and Sellers shall be deemed to be discharged, from the Loan Agreement Indebtedness in
 an aggregate amount equal to the Credit Bid Amount.

                                                  14
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 128
                                                          20 ofof114
                                                                  233PageID #: 1369




         2.5.   Withholding. Purchaser shall be entitled to deduct and withhold from the
 consideration otherwise payable pursuant to this Agreement to any Seller such amounts as
 Purchaser is required to deduct and withhold under the Code, or any Tax law, with respect to the
 making of such payment; provided, however, that at least ten (10) Business Days prior to the
 Closing, except with respect to compensatory payments or to the extent a Seller fails to provide
 the documentation described in Section 2.3(e), Purchaser must notify such Seller of any potentially
 applicable withholding requirement and, in the event such Seller informs Purchaser that it believes
 such deduction or withholding is inapplicable, the Parties shall use commercially reasonable
 efforts to cooperate to eliminate or reduce any such withholding obligation. To the extent that
 amounts are properly withheld and paid to the applicable Governmental Body, such withheld
 amounts shall be treated for all purposes of this Agreement as having been paid to the Person in
 respect of whom such deduction and withholding was made.

                                             ARTICLE III

                  REPRESENTATIONS AND WARRANTIES OF SELLERS

         Except as (i) disclosed in the forms, reports, schedules, statements, exhibits and other
 documents filed with the SEC
 Electronic Data Gathering Analysis and Retrieval System during the twelve (12) months preceding
 the date hereof (other than any disclosures set forth in any risk factor section, in any section relating
 to forward looking statements and any other disclosures included therein to the extent they are
 predictive, cautionary or forward-                            Filed SEC Documents or (ii) set forth
 in the disclosure schedules delivered by the Company concurrently herewith                  Schedules
 and subject to Sections 6.7 and 10.10, Sellers, jointly and severally, represent and warrant to
 Purchaser as follows as of the date hereof and as of the Closing Date:

         3.1.    Organization and Qualification.

                 (a)     The Company is a corporation duly incorporated, validly existing and in
 good standing under the laws of the State of Louisiana and has all requisite corporate power and
 corporate authority necessary to carry on the its business as it is now being conducted, subject to
 the provisions of the Bankruptcy Code. The Company is duly licensed or qualified to do business
 and is in good standing (where such concept is recognized under applicable Law), in each case, as
                                                                               in each jurisdiction in
 which the nature of its business or the character or location of the properties and assets owned or
 leased by it makes such licensing or qualification necessary, except where the failure to be so
 licensed, qualified or in good standing would not, individually or in the aggregate, reasonably be
 expected to have a Material Adverse Effect. True and complete copies of the Co
 of incorporation and bylaws are included in the Filed SEC Documents, each of which are in full
 force and effect, and the Company is not in violation of any of the provisions thereof, except as
 would not reasonably be expected to be material to the Company.

                 (b)
 in good standing (where such concept is recognized under applicable Law) under the Laws of the
 jurisdiction of its organization, has all requisite corporate or similar organizational power and
 authority necessary to carry on its business as it is now being conducted, subject to the provisions

                                                    15
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 129
                                                          21 ofof114
                                                                  233PageID #: 1370




                                                                                                      is
 duly licensed or qualified, in
 of such jurisdiction, to do business and is in good standing (where such concept is recognized
 under applicable Law) in each jurisdiction in which the nature of the business conducted by it or
 the character or location of the properties and assets owned or leased by it makes such licensing
 or qualification necessary, except where the failure to be so qualified, licensed, and in good
 standing would not, individually or in the aggregate, reasonably be expected to have a Material
 Adverse Effect. True and complete copies of each
 have been made available by the Company to Purchaser prior to the date of this Agreement, each
 of which are in full force and effect, and each such Subsidiary is not in violation of any of the
 provisions of its organizational documents, except as would not reasonably be expected to be
 material to such Subsidiary.

                 (c)    Schedule 3.1(c) sets forth a true, complete and correct list of each
 jurisdiction in which the Company and each of                            is duly licensed or
 qualified to do business
 such jurisdiction.

           3.2.    Authorization of Agreement. Each Seller has all necessary corporate or similar
 organizational power and authority to execute and deliver this Agreement and each of the other
                                                                  Ancillary Agreement
 a party and to perform its obligations hereunder and thereunder and to consummate the transactions
 contemplated hereby or thereby. The execution, delivery and performance by each Seller of this
 Agreement and each of the Ancillary Agreements to which it is a party, and the consummation by
 such Seller of the transactions contemplated hereby or thereby, subject to requisite Bankruptcy
 Court approvals as described in this Agreement, have been, or with respect to any Ancillary
 Agreement to which such Seller is a party, will be prior to the execution and delivery thereof, duly
 authorized by all requisite corporate or similar organizational action and no other corporate or
 similar organizational proceedings on its part or on the part of any of its stockholders or other
 equityholders are, or will be when so executed and delivered, necessary to authorize the execution,
 delivery and performance by such Seller of this Agreement or any Ancillary Agreement to which
 it is a party and the consummation by it of the transactions contemplated hereby or
 thereby. Subject to requisite Bankruptcy Court approvals, this Agreement has been, and at or prior
 to Closing, each Ancillary Agreement to which it is a party will be, duly executed and delivered
 by such Seller and, assuming due authorization, execution and delivery hereof by the other parties
 hereto or thereto, constitutes a legal, valid and binding obligation of such Seller, enforceable
 against such Seller in accordance with its terms, except that such enforceability (i) may be limited
 by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and other similar Laws
 of general application affecting or relating to the enforcement of cre
 (ii) is subject to general principles of equity, whether considered in a proceeding at law or in equity
                                           Enforceability Exceptions ).

         3.3.    Conflicts; Consents. Assuming that (a) requisite Bankruptcy Court approvals are
 obtained, (b) the notices, authorizations, registrations, approvals, Orders, permits or consents set
 forth on Schedule 3.3 are made, given or obtained (as applicable), (c) the requirements of the HSR
 Act and any other applicable antitrust, competition or merger control Laws promulgated by any
                        Foreign Competition Laws ) are complied with, and (d) any filings required

                                                   16
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 130
                                                          22 ofof114
                                                                  233PageID #: 1371




 by any applicable federal or state securities or blue sky Laws are made, the execution and
 delivery by Sellers of this Agreement and each Ancillary Agreement, and the consummation by
 Sellers of the transactions contemplated hereby or thereby, and the performance and compliance
 by Sellers with any of the terms or provisions hereof or thereof, do not and will not (i) conflict
 with or violate any provision (1) of the                                                       ) of the
 similar organizational documents of any of the Company s Subsidiaries, (ii) conflict with or
 violate any Law or Order applicable to the Company, any of its Subsidiaries or any of the Acquired
 Assets or by which the Company, any of its Subsidiaries or any of the Acquired Assets may be
 bound or affected, (iii) require consent from any party in connection with the transfer of any
 Acquired Owned Real Property or Acquired Leased Real Property, (iv) conflict with, violate or
 constitute a breach of or default (with or without notice or lapse of time, or both) under, or result
 in the acceleration of any obligation under or give rise to a right of termination, modification,
 acceleration or cancelation of any obligation or to the loss of any benefit under, any of the terms
 or provisions of any Material Contract, Permit, loan or credit agreement or other Contract to which
 the Company or any of its Subsidiaries is a party or by which the Company or any of its
 Subsidiaries is bound or to which any of the Acquired Assets is subject, or (v) result in the creation
 of any Encumbrance (other than a Permitted Encumbrance) on any properties or assets of the
 Company or any of its Subsidiaries, except, in the case of clauses (iii), (iv) and (v), as would not,
 individually or in the aggregate, reasonably be expected to be material to the Acquired Assets or
 the Assumed Liabilities, taken as a whole.

        3.4.    Equity Interests of Non-Debtor Subsidiaries.

                 (a)    The authorized and outstanding capital stock or other equity interests of
 each of the Subsidiaries of the Company, other than Se                                Non-Debtor
 Subsidiaries ), are as set forth on Schedule 3.4(a). All of the outstanding capital stock or other
 equity interests of the Non-Debtor Subsidiaries have been duly authorized, validly issued, fully
 paid and are non-assessable (where such concepts are legally recognized in the jurisdictions of
 organization of such Non-Debtor Subsidiaries). Except as set forth on Schedule 3.4(a), there are

 stock rights, stock appreciation rights, stock-based performance units, rights to subscribe to,
 purchase rights, calls or commitments relating to the issuance, purchase, sale or repurchase of any
 capital stock or other equity interests issued by the Non-Debtor Subsidiaries containing any equity
 features, or Contracts, commitments, understandings, arrangements or other obligations by which
 any of the Non-Debtor Subsidiaries is bound to issue, deliver or sell, or cause to be issued,
 delivered or sold, additional capital stock or other equity interests, or options, warrants,

 rights, stock-based performance units, rights to subscribe to, purchase rights, calls or commitments
 relating to any capital stock or other equity interests of the Non-Debtor Subsidiaries, or that
 otherwise give any Person the right to receive any benefits or rights similar to any rights enjoyed
 by or accruing to the holders of shares of capital stock or other equity securities of any Non-Debtor
 Subsidiary (including any rights to receive any payment in respect, or based on the price or value,
 thereof).
 agreement, voting trust agreement, registration rights agreement or other similar agreement or
 understanding relating to any such securities or any other agreement relating to the disposition,
 voting or dividends with respect to any such securities. Except as set forth on Schedule 3.4(a), the
 Company or one or more of the other Sellers own all of the outstanding capital stock or other

                                                   17
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 131
                                                          23 ofof114
                                                                  233PageID #: 1372




 equity interests of the Non-Debtor Subsidiaries, free and clear of all Encumbrances (other than
 Permitted Encumbrances).

                 (b)    Except as set forth on Schedule 3.4(b), there are no other corporations,
 limited liability companies, partnerships, joint ventures, associations or other entities or Persons

 of record or beneficially, any direct or indirect equity or other interest or any right (contingent or
 otherwise) to acquire the same.

        3.5.    Financial Statements; Internal Controls; SEC Reports.

                  (a)    The consolidated financial statements of the Company (including all related
 notes or schedules) included or incorporated by reference in the Company SEC Documents, as of
 their respective dates of filing with the SEC (or, if such Company SEC Documents were amended
 prior to the date hereof, the date of the filing of such amendment, with respect to the consolidated
 financial statements that are amended or restated therein), (i) complied as to form in all material
 respects with the published rules and regulations of the SEC with respect thereto, (ii) are consistent
 in all material respects with the books and records of the Company and its Subsidiaries, (iii) have
 been prepared in all material respects in accordance with GAAP (except, in the case of unaudited
 quarterly statements, as permitted by Form 10-Q of the SEC or other rules and regulations of the
 SEC) applied on a consistent basis during the periods involved (except as may be indicated in the
 notes thereto or as permitted by Regulation S-X), and (iv) fairly present in all material respects the
 consolidated financial position of the Company and its consolidated Subsidiaries as of the dates
 thereof and the consolidated results of their operations and cash flows for the periods shown. The
 books and records of the Company and its Subsidiaries have been, and are being, maintained in all
 material respects in accordance with GAAP (to the extent applicable) and reflect only actual
 transactions.

                 (b)     The Company has established and maintains disclosure controls and
 procedures and a system of internal controls over financial reporting (as such terms are defined in
 paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as required by Rule
 13a-15 under the Exchange Act. The accounting controls of the Company have been and are
 sufficient to provide reasonable assurances that (i) all transactions are executed in accordance with
                                          orization, (ii) all transactions are recorded as necessary to
 permit the accurate preparation of financial statements in accordance with GAAP (except, in the
 case of unaudited quarterly statements, as permitted by Form 10-Q of the SEC or other rules and
 regulations of the SEC) and to maintain proper accountability for such items, (iii) access to assets

 recorded accountability for assets is compared with the existing assets at reasonable intervals and
 appropriate action is taken with respect to any differences, (v) violations of the applicable Anti-
 Corruption Laws will be prevented and detected, and (vi) the Company does not maintain any off-
 the-books accounts or more than one set of books and financial records. Neither the Company


 defined by the Public Company Accounting Oversight Board) in the design or operation of the

                                                                             process, summarize and

                                                  18
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 132
                                                          24 ofof114
                                                                  233PageID #: 1373




 report financial data, in each case which has not been subsequently remediated. The Company has

 reporting prior to the date hereof, to
 whether or not material, that involves management or other employees who have a significant role

 of any
 set forth on Schedule 3.5(b).

               (c)    Schedule 3.5(c) lists all Indebtedness for borrowed money of any Non-
 Debtor Subsidiaries.

                  (d)    None of the Acquired Subsidiaries has any Liabilities of any nature, whether
 accrued, absolute, contingent or otherwise, known or unknown, whether due or to become due and
 whether or not required to be recorded or reflected on a balance sheet under GAAP, except (i) to
 the extent accrued or reserved against in the audited consolidated balance sheet of the Company
 and its Subsidiaries as of the date of the most recent audited balance sheet included in the Annual
 Report on Form 10-K filed by the Company with the SEC on February 26, 2020 (without giving
 effect to any amendment thereto filed on or after the date hereof), (ii) for liabilities and obligations
 incurred in the Ordinary Course since December 31, 2019, (iii) as will be paid off or discharged
 prior to or at the Closing without any Liability to Purchaser and its Affiliates, (iv) as arise under
 this Agreement or the Ancillary Agreements or (v) as are not, and would not reasonably be
 expected to be, material to the Company and its Subsidiaries, taken as a whole.

         3.6.    Real Property.

                  (a)     The Company or one of its Subsidiaries, as applicable, has good and
 marketable fee simple title to the real estate owned by the Company or any of its Subsidiaries
 (together with all buildings and other structures, facilities or improvements located thereon and all
 easements, licenses, rights and appurtenances of the Company or such Subsidiary, as applicable,
                                    Owned Real Property
 including any leases, subleases, licenses, concessions or other agreements by or pursuant to which
 the Company or its Subsidiaries, as applicable, grants to any party or parties the right of use or
 occupancy of any portion of the Owned Real Property (other than Permitted Encumbrances).
 Schedule 3.6(a) sets forth the address and owner of all such Owned Real Property. All buildings,
 structures, improvements and fixtures located on, under or within the Owned Real Property, and
 all other material aspects of each parcel of Owned Real Property (including heating, cooling and
 ventilation, electrical, plumbing, drainage, sprinkler and other mechanical or other systems or
 improvements) are in good operating condition and repair, reasonable wear and tear excepted and
 taking into account the relative ages and/or service period of such assets, and are structurally sound
 and free of any material defects that would reasonably be expected to be materially adverse to the
 Company and its Subsidiaries, taken as a whole. Except as set forth on Schedule 3.6(a) , the
 Company and its Subsidiaries do not own any real property . The Company has delivered or made
 available to Purchaser complete and correct copies of the following, if any, in the possession of
 the Company or any Subsidiary: title insurance policies and land survey documents with respect
 to current title to the Owned Real Property.



                                                   19
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 133
                                                          25 ofof114
                                                                  233PageID #: 1374




                 (b)     Except as set forth on Schedule 3.6(b): (i) there are no outstanding options,
 repurchase rights or rights of first refusal to purchase or lease any Owned Real Property, or any
 portion thereof or interest therein, or any other real property, to which the Company or its
 Subsidiaries are a party; (ii) except as would not reasonably be expected to be material to the
 ownership, use or operation thereof, the buildings and improvements on the Owned Real Property
 are located within the boundary lines of the Owned Real Property, are not encroached upon, are
 not in violation in any material respect of any applicable setback requirements, Law, restriction or
 similar agreement and do not encroach in any material way on any other property or any easement
 that may burden the Owned Real Property; (iii) the Owned Real Property has reasonable direct
 vehicular access to at least one public roadway and the Company and its Subsidiaries have not
 received any written notice of any fact or condition that will result in the termination of any
 existing access to or from any of the Owned Real Property and any public right of ways and roads;
 (iv) neither the Company nor any of its Subsidiaries is a lessor under, or otherwise a party to, any
 lease, sublease, license, concession or other agreement pursuant to which the Company or any of
 its Subsidiaries has granted to any Person the right to use or occupy all or any portion of the Owned
 Real Property; (v) there is no, and neither the Company nor its Subsidiaries has received written
 notice from any Governmental Body regarding, presently pending or threatened condemnation or
 eminent domain proceedings or their local equivalent affecting or relating to any of the Owned
 Real Property; and (vi) it is not the case that, and neither the Company nor its Subsidiaries has
 received written notice from any Governmental Body or other Person that, the use and occupancy
 of any of the Owned Real Property, as currently used and occupied, and the conduct of the business
 thereon, as currently conducted, violates in any material respect any deed restrictions, contractual
 obligation (including requirements of any Encumbrances), or applicable Law consisting of
 building codes, zoning, subdivision or other land use or similar Laws.

                (c)     The Company or one of its Subsidiaries, as applicable, has a good and valid
                                                                      Leased Real Property
 and clear of all Encumbrances (other than Permitted Encumbrances). Schedule 3.6(c) sets forth a
 true, correct and complete list of all leases, licenses, subleases and other use agreements with
 respect to such Leased Real Property, and all amendment, supplements, addendums and guarantees
 thereto                   Leases along with the address of each such Leased Real Property and
 all parties to each Lease. Except pursuant to the Leases, neither the Company nor any of its
 Subsidiaries lease, sublease, license or, except with respect to the Owned Real Property, use or
 occupy any real property. The Company has made available to Purchaser true, correct and
 complete copies (in all material respects) of the Leases and any estoppels or subordination, non-
 disturbance and attornment agreements relating thereto.

                  (d)    With respect to the Leased Real Property, except as set forth on
 Schedule 3.6(d): (i) the Company or a Subsidiary of the Company is in exclusive possession
 thereof; (ii) the Leases are valid, binding and in full force and effect and there are no unwritten or
 oral modifications by the Company or any of its Subsidiaries to the Leases or any course of dealing
 or business operations involving the Company or its Subsidiaries that could reasonably be
 construed as a modification to the Leases that would reasonably be expected to be material to the
 Company and its Subsidiaries; (iii) neither the Company nor any of its Subsidiaries is a lessor
 under, or otherwise a party to, any lease, sublease, license, concession or other agreement pursuant
 to which the Company or any of its Subsidiaries has granted to any Person the right to use or
 occupy all or any portion of the Leased Real Property; (iv) except as a result of the commencement

                                                  20
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 134
                                                          26 ofof114
                                                                  233PageID #: 1375




 of the Bankruptcy Case, neither the Company nor its Subsidiaries nor, to the Knowledge of Sellers,
 any landlords are in default under any of the Leases in any material respect, nor does any event or
 circumstances exist which, with the passage of time or the giving of notice would constitute such
 a default under any of the Leases, nor has the Company or any of its Subsidiaries received or
 provided written notice from or to any Person that any such default exists under any of the Leases;
 (v) there is no, and neither the Company nor its Subsidiaries has received written notice from any
 Governmental Body regarding, presently pending or threatened condemnation or eminent domain
 proceedings or their local equivalent affecting or relating to such Leased Real Property; and (vi) it
 is not the case that, and neither the Company nor its Subsidiaries has received written notice from
 any Governmental Body or other Person, that the use and occupancy of any of the Leased Real
 Property, as currently used and occupied, and the conduct of the business thereon, in the Ordinary
 Course, violates in any material respect any deed restrictions, contractual obligation (including
 requirements of any Encumbrances), or applicable Law consisting of building codes, zoning,
 subdivision or other land use or similar Laws.

        3.7.    Title to Property; Sufficiency of Assets.

                 (a)     Subject to requisite Bankruptcy Court approvals, and assumption by the
 applicable Seller of the applicable Contract in accordance with applicable Law (including
 satisfaction of any applicable Cure Costs) and except as a result of the commencement of the
 Bankruptcy Case, (i) the Company and its Subsidiaries own good and valid title to, or hold a valid
 leasehold interest in, all of the Acquired Assets, whether tangible or intangible (other than
 Inventory sold in the Ordinary Course on or after January 1, 2020 and otherwise in accordance
 with this Agreement), free and clear of all Encumbrances (other than Permitted Encumbrances),
 and (ii) at the Closing, Sellers will transfer, convey and assign good and valid title to, or a valid
 leasehold interest in, all of the Acquired Assets (including record and beneficial ownership of all
 equity securities, or securities convertible, exchangeable or exercisable into such securities, of the
 Acquired Subsidiaries) free and clear of all Encumbrances (other than Permitted Encumbrances).

                 (b)    Other than the Excluded Assets and any Permits, the Acquired Assets
 constitute all of the material assets, properties and rights held for use or necessary to operate and
 conduct the business of the Company and its Subsidiaries as conducted in the Ordinary Course as
 of the date of this Agreement.

         3.8.   Insurance. Schedule 3.8 lists each material insurance policy maintained by the
 Company and each of its Subsidiaries as of the date hereof. To the Knowledge of Sellers, (a) the
 Company and its Subsidiaries own or hold policies of insurance, or are self-insured, of the types
 and in amounts providing reasonably adequate coverage against all risks customarily insured
 against by companies in similar lines of business as the Company and its Subsidiaries or as may
 otherwise be required by applicable Law and (b) all such insurance policies are in full force and
 effect except for any expiration thereof in accordance with the terms thereof occurring after the
 date of this Agreement. The Company and its Subsidiaries have not received written notice of
 cancelation or modification with respect to such insurance policies other than in connection with
 ordinary renewals, and there is no existing default or event which, with the giving of notice or
 lapse of time or both, would constitute a default by any insured thereunder. All premiums in
 respe
 have been paid when due.

                                                  21
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 135
                                                          27 ofof114
                                                                  233PageID #: 1376




        3.9.    Contracts.

                 (a)   Schedule 3.9(a) sets forth a list of all Material Contracts as of the date of
 this Agreement.                                        Material Contract
 which the Company or any of its Subsidiaries is a party or by which the Company or any of its
 Subsidiaries or any of their respective properties or assets is bound (in each case, excluding any
 Seller Plan) that:

                        (i)
        Annual Report on Form 10-K pursuant to Item 601(b)(10) of Regulation S-K under the
        Securities Act;

                        (ii)   relates to the formation, creation, governance, economics or control
        of any joint venture, partnership or other similar arrangement (including any Contract
        involving a sharing of revenues, profits, losses, costs or liabilities), other than (A) with
        respect to any partnership that is wholly owned by the Company or any of its wholly owned
        Subsidiaries and (B) for the avoidance of doubt, marketing, licensing, manufacturing,
        development and distribution Contracts entered into in the Ordinary Course;

                        (iii)  (A) is for Indebtedness of the Company or any of its Subsidiaries;
        (B) relates to the mortgaging or pledging of, or otherwise placing an Encumbrance (other
        than a Permitted Encumbrance) on, any of the Acquired Assets; or (C) is in the nature of a
        capital or direct financing lease that is required by GAAP to be treated as a long-term
        liability involving payments above $1,000,000 annually, in each case other than (x)
        Indebtedness solely between or among any of the Company and its wholly-owned
        Subsidiaries or (y) Liabilities which will be fully discharged under the Bankruptcy Code;

                       (iv)    relates to the acquisition or disposition of any business, assets or
        properties (whether by merger, sale of stock, sale of assets or otherwise) for aggregate
        consideration under such Contract in excess of $5,000,000 (A) that was entered into after
        January 1, 2017 or (B) pursuant to which any material earn-out, indemnification or deferred
        or contingent payment obligations remain outstanding (in each case, excluding for the
        avoidance of doubt, acquisitions of Inventory in the Ordinary Course);

                       (v)     under which the Company or any of its Subsidiaries is lessee of (i)
        any real property or (ii) material personal property with annual lease payments in excess
        of $500,000, in each case, owned by any other party (including the Leased Real Property);

                       (vi)     is a Contract (A) (other than purchase orders), with any Material
        Supplier or (B) for the purchase of materials, supplies, goods, services, Equipment or other
        assets pursuant to which the Company or any of its Subsidiaries would reasonably be
        expected to make payments of more than $3,000,000 during any fiscal year (other than a
        Contract with any Material Supplier that is otherwise disclosed in subsection (A) above);

                       (vii) is a Contract (other than purchase orders) (A) with any Material
        Customer or (B) with a direct or indirect customer of the Company or any of its Subsidiaries
        (other than a Material Customer) pursuant to which the Company or any of its Subsidiaries


                                                 22
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 136
                                                          28 ofof114
                                                                  233PageID #: 1377




        received aggregate net payments of more than $5,000,000, during the fiscal year ended
        December 31, 2019;

                      (viii) contains any provision (A) limiting, in any material respect, the right
        of the Company or any of its Subsidiaries to engage in any business (including developing
        or commercializing any pharmaceutical products), compete with any Person, or operate
        anywhere in the world (other than provisions in any license agreements for Intellectual

        Property of a third party to specified fields of use or specified territories), (B) granting any
        exclus
        option, right of first refusal or preferential or similar right in favor of any third party or that
                                                                                   e a minimum payment
        for goods or services from third party suppliers irrespective of usage, in each case, other
        than a Contract that can be terminated by the Company or one of its Subsidiaries on ninety
                                                                 ch or violation of, or any acceleration
        of any rights or obligations or the payment of any money under, such Contract;

                         (ix)    is a Contract (x) that contains an exclusive license of Intellectual
        Property to the Company or any of its Subsidiaries that is material to the business of the
        Company and its Subsidiaries as currently conducted or (y) pursuant to which the Company
        or any of its Subsidiaries has a right to use any Intellectual Property of any other Person,
        which Intellectual Property is material to the business of the Company and its Subsidiaries
        as currently conducted, excluding in each case (A) licenses that are ancillary or incidental
        to the sale of goods or provision of services and (B) standard licenses for computer software
        that is readily commercially                                                    ;

                        (x)     is a Contract with a Governmental Body;

                        (xi)   is a surety or guarantee agreement or other similar undertaking with
        respect to contractual performance;

                       (xii) is a license, sublicense, development, collaboration or royalty
        agreement or other Contract relating to the use of any Company Owned Intellectual
        Property by any third party (other than licenses granted to customers, resellers and
        distributors in the Ordinary Course) pursuant to which the Company or any of its
        Subsidiaries received payments above $1,000,000 during the fiscal year ended December
        31, 2019;

                        (xiii) is a Contract for any interest rate, currency or commodity
        derivatives or hedging transaction; or

                        (xiv)   is a binding commitment or agreement to enter into any of the
        foregoing.

                (b)    Subject to requisite Bankruptcy Court approvals, and assumption by the
 applicable Seller of the applicable Contract in accordance with applicable Law (including
 satisfaction by Purchaser of any applicable Cure Costs) and except with respect to any Contract
 that has previously expired in accordance with its terms (or, after the date of this Agreement, is
                                                    23
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 137
                                                          29 ofof114
                                                                  233PageID #: 1378




 terminated, restated or replaced in compliance with this Agreement), subject to the Enforceability
 Exceptions, (i) each Material Contract is valid and binding on the Company and/or any of its
 Subsidiaries to the extent such Person is a party thereto, as applicable, and to the Knowledge of
 Sellers, each other party thereto, and is in full force and effect; (ii) the Company and each of its
 Subsidiaries, and, to the Knowledge of Sellers, any other party thereto, have performed all
 obligations required to be performed by it under each Material Contract; (iii) except as a result of
 the commencement of the Bankruptcy Case, neither the Company nor any of its Subsidiaries have
 given or received written notice of the existence of any breach or default on the part of the
 Company or any of its Subsidiaries under any Material Contract; (iv) except as a result of the
 Bankruptcy Case, there are no events or conditions which constitute, or, after notice or lapse of
 time or both, will constitute a default on the part of the Company or any of its Subsidiaries, or to
 the Knowledge of Sellers, any counterparty under such Material Contract; and (v) to the
 Knowledge of Sellers, the Company has not received any notice from any Person that such Person
 currently intends to terminate, or not renew, any Material Contract, in each instance of (ii), (iii),
 (iv) and (v), except as would not, individually or in the aggregate, reasonably be expected to be
 material to the Acquired Assets and the Assumed Liabilities, taken as a whole.

                  (c)     There are no Material Contracts that cannot be readily fulfilled or performed
 by the Company and its Subsidiaries without undue or unusual expenditure of money or effort or
 any preparation, action or arrangement outside of the Ordinary Course (including, as may be a
                                                                      -
 restrictions related, or which would reasonably be expected to be related, thereto).

         3.10. Litigation. Except as set forth on Schedule 3.10, there is no Action pending, or to
 the Knowledge of Sellers threatened, against or relating to the Company or any of its Subsidiaries,
 the Acquired Assets or the Assumed Liabilities that (a) if adversely determined against the
 Company and its Subsidiaries would reasonably be expected to result in fines or damages of more
 than $1,000,000 or would, individually or in the aggregate, reasonably be expected to have a
 Material Adverse Effect or (b) (i) relates to a criminal matter or (ii) calls for injunctive relief or
 other restriction that, if adversely determined against the Company and its Subsidiaries, would
 reasonably be expected to be material to the Acquired Assets and the Assumed Liabilities, taken
 as a whole. Except as set forth on Schedule 3.10, since January 1, 2017, there has been no (x) such
 Action pending, or to the Knowledge of Sellers threatened, against the Company or any of its
 Subsidiaries, or (y) Order imposed (or otherwise pending or the Knowledge of Sellers threatened)
 upon the Company or any of its Subsidiaries, in each case, by or before any Governmental Body.

         3.11. Permits; Compliance with Laws. Except as set forth on Schedule 3.11, the
 Company and each of its Subsidiaries are, and have been since January 1, 2017, in compliance in
 all material respects with all Laws or Orders applicable to the Company or any of its Subsidiaries
 or the ownership and operation of the Acquired Assets. The Company and each of its Subsidiaries
 hold, and, to the extent applicable, have filed timely applications to renew, all licenses,
 notifications, franchises, permits, certificates, registrations, approvals, consents, waivers,
 clearances, exemptions, classifications and other authorizations from Governmental Bodies
                                                                                 Permits
 where the failure to hold the same would not, individually or in the aggregate, reasonably be
 expected to be material to the Acquired Assets and the Assumed Liabilities, taken as a
 whole. Since January 1, 2017, neither the Company nor any of its Subsidiaries has received written

                                                  24
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 138
                                                          30 ofof114
                                                                  233PageID #: 1379




 notice from any Governmental Body (i) claiming or alleging that it is not in compliance with any
 applicable Law or Order applicable to any of them, or the operation of their respective businesses,
 in any material respect or (ii) requesting or requiring the Company or any of its Subsidiaries to
 take, or refrain                                                                               -
 except for publicly announced notices and Orders of general applicability, in each case of (i) and
 (ii) except as would not, individually or in the aggregate, reasonably be expected to be material to
 the operation of their business in the Ordinary Course or material to the Acquired Assets and the
 Assumed Liabilities, taken as a whole.

        3.12.   Anti-Corruption and International Trade Compliance.

                (a)     In the last five years, neither Sellers, nor the Company and its Subsidiaries
 or their employees, or to the Knowledge of Sellers, any other Person acting on behalf of any of the
 foregoing, has directly or knowingly indirectly in connection with the business and operations of
 the Company and its Subsidiaries (i) made, offered, promised to make or authorized any unlawful
 payment, gift, or any other thing of value or advantage in violation of Anti-Corruption Laws, (ii)
 requested or received any payment, gift, or other thing of value or advantage in violation of Anti-
 Corruption Laws or (iii) otherwise violated any provision of the Anti-Corruption Laws, Anti-
 Money Laundering Laws, and International Trade Laws.

               (b)    The Company and its Subsidiaries have implemented policies and
 procedures reasonably designed to prevent, detect, and deter violations of any Anti-Corruption
 Laws and International Trade Laws.

                  (c)   In the last five years, neither Sellers nor the Company and its Subsidiaries
 have received any notice from any Governmental Body or any other Person regarding any actual,
 alleged, or investigated violation of, or failure to comply with or Liability under, any Anti-
 Corruption Laws, Anti-Money Laundering Laws, and International Trade Laws, and to the
 Knowledge of Sellers there are no conditions or circumstances that would reasonably be expected
 to give rise to any material future Action against, or voluntary disclosure by, the Company and its
 Subsidiaries with respect to any Anti-Corruption Laws and International Trade Laws.

                 (d)      In the last five years, neither Sellers nor the Company and its Subsidiaries
 have: (i) acted, directly or knowingly indirectly, on behalf of a Sanctioned Person, nor are Sellers,
 the Company, and its Subsidiaries Sanctioned Persons; (ii) conducted any business, directly or
 knowingly indirectly, or engaged in making or receiving any contribution of funds, goods or
 services to or for the benefit of any Sanctioned Person in violation of International Trade Laws; or
 (iii) unlawfully directly or knowingly indirectly dealt in, or otherwise directly or knowingly
 indirectly engaged in, any transaction relating to, any property or interests of Sanctioned Persons
 in violation of International Trade Laws.

                (e)     The Company and its Subsidiaries are and in the last five years have been
 in compliance with the customs and import Laws of Canada, India, Luxembourg, Switzerland, the
 United States, and of each country where the Company and its Subsidiaries conduct business.

        3.13. Environmental Matters. Except as set forth on Schedule 3.13, (a) the Company,
 each of its Subsidiaries and their respective businesses are, and have been since January 1, 2017,

                                                  25
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 139
                                                          31 ofof114
                                                                  233PageID #: 1380




 in compliance with all applicable Environmental Laws, except as would not, individually or in the
 aggregate, reasonably be expected to be material to any of the respective businesses of the
 Company or its Subsidiaries (to the extent such businesses are included as Acquired Assets or
 Assumed Liabilities), taken as a whole, (b) neither the Company nor any of its Subsidiaries have
 received any written notice alleging that the Company is or was in material violation of or has
 material liability under, or any other written request for information pursuant to, any
 Environmental Law, in each case to the extent the subject matter of such notice or request is still
 unresolved or otherwise pending, (c) the Company and its Subsidiaries possess and are in
 compliance with all Permits required under Environmental Laws for the operation of their
                            Environmental Permits , except where the failure to possess or comply
 with such Permits would not, individually or in the aggregate, reasonably be expected to be
 material to the Acquired Assets and the Assumed Liabilities, taken as a whole, (d) neither the
 execution, delivery or performance of this Agreement will result in the material modification or
 termination of any Environmental Permit that would, individually or in the aggregate, reasonably
 be expected to be material to any of the respective businesses of the Company or its Subsidiaries
 (to the extent such businesses are included as Acquired Assets or Assumed Liabilities), taken as a
 whole, and neither the Company nor any of its Subsidiaries has received any written notice
 regarding the revocation, suspension or material amendment of any Environmental Permit that
 would, individually or in the aggregate, reasonably be expected to be material to the Acquired
 Assets and the Assumed Liabilities, taken as a whole, (e) there is no Action under or pursuant to
 any Environmental Law or Environmental Permit that is pending or threatened in writing or, to the
 Knowledge of Sellers, orally, against the Company or any of its Subsidiaries that would,
 individually or in the aggregate, reasonably be expected to be material to the Acquired Assets and
 the Assumed Liabilities, taken as a whole, (f) neither the Company nor any of its Subsidiaries are
 subject to any Order imposed by any Governmental Body pursuant to Environmental Laws under
 which there are uncompleted, outstanding or unresolved material obligations on the part of the
 Company or its Subsidiaries, (g) no Hazardous Substances have been Released by the Company
 or any of its Subsidiaries at any location or are present at the Owned Real Property or Leased Real
 Property, in each case that are reasonably likely to result in any material Liability to the Company
 or any of its Subsidiaries under Environmental Laws, (h) to the Knowledge of Sellers, no
 Hazardous Substances present at any real properties to which the Company or any of its
 Subsidiaries has sent Hazardous Substances for treatment or disposal would reasonably be
 expected to result in material Liability to the Company or any of its Subsidiaries under
 Environmental Laws, (i) neither the Company nor any of its Subsidiaries has assumed or retained
 by contract or operation of law or indemnified any third party against any material liability or
 obligation under Environmental Laws which is unresolved and of which the Company or its
 Subsidiaries have received written notice, and (j) the Company has provided to Purchaser copies
 of all final third party reports prepared at the request, or on behalf of, the Company or any of its
 Subsidiaries in the last three (3) years or, to the Knowledge of Sellers, earlier with respect to any
 material environmental or health and safety assessments, investigations, studies, audits, tests,
 reviews or other similar documents, in each case with respect to any environmental conditions or
 violation of Environmental Laws at any properties that are Acquired Assets or are owned, leased,
 or operated by any of the Acquired Subsidiaries that are in the possession or reasonable control of
 the Company or any of its Subsidiaries.

        3.14.   Intellectual Property.


                                                  26
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 140
                                                          32 ofof114
                                                                  233PageID #: 1381




                 (a)     The Company and its Subsidiaries exclusively own all of the rights, title and
 interest in and to the Company Owned Intellectual Property, free and clear of all Encumbrances
 (other than Permitted Encumbrances). All of the Company Owned Intellectual Property is
 presumed valid, subsisting, and, to the Knowledge of Sellers, enforceable. None of the Company
 Owned Intellectual Property is involved in any filed interference, reissue, reexamination,
 opposition, cancellation or similar proceeding and, to the Knowledge of Sellers, no such Action is
 or has been threatened with respect to any of the Company Owned Intellectual Property. A true
 and complete list of all registered Company Owned Intellectual Property (including country,
 application number, registration number, filing date, title, owner and status) is set forth in
 Schedule 3.14(a). The Company Owned Intellectual Property and the Company Licensed
 Intellectual Property are sufficient for the conduct of the business of the Company and its
 Subsidiaries in the Ordinary Course as currently conducted, in all material respects.

                 (b)      (i) The Company and its Subsidiaries own or have legally enforceable and
 sufficient rights to use all Intellectual Property that is used in and material to or otherwise necessary
 for the conduct of the business of the Company and its Subsidiaries in the Ordinary Course, as
 currently conducted, free and clear of all Encumbrances (other than Permitted Encumbrances) and
 (ii) the Company and its Subsidiaries have taken commercially reasonable steps in accordance
 with industry practice to (x) protect their rights in the Company Owned Intellectual Property that
 is material to the business of the Company and its Subsidiaries as currently conducted and (y) to
 maintain the confidentiality of non-public Intellectual Property (including trade secrets) owned by
 or exclusively licensed to the Company or any of its Subsidiaries that is material to the business
 of the Company and its Subsidiaries in the Ordinary Course, and all other non-public Intellectual
 Property that the Company or any of its Subsidiaries is required by the provisions of any Contract
 to protect as confidential; provided that nothing in this Section 3.14(b) shall be interpreted or
 construed as a representation or warranty with respect to whether there is any infringement,
 misappropriation, or violation of any Intellectual Property, which is the subject of Section 3.14(c)
 and Section 3.14(d).

                  (c)     As of the date hereof, no Actions are pending or threatened in writing or, to
 the Knowledge of Sellers, orally, against the Company or its Subsidiaries, and since January 1,
 2017, neither the Company nor any of its Subsidiaries has received any written notice or claim,
 (i) challenging the ownership, validity, enforceability or use by the Company or any of its
 Subsidiaries of any Intellectual Property owned by the Company or any of its Subsidiaries or
 (ii) alleging that the Company or any of its Subsidiaries infringed, misappropriated or otherwise
 violated, or are infringing, misappropriating or otherwise violating, the Intellectual Property of any
 Person. None of the Company Owned Intellectual Property that is material to the business of the
 Company and its Subsidiaries in the Ordinary Course is subject to any outstanding Order
 restricting or limiting in any material respect the use or licensing thereof by the Company or any
 of its Subsidiaries.

                 (d)     As of the date hereof, (i) to the Knowledge of Sellers, no Person has
 infringed, misappropriated or otherwise violated the rights of the Company or any of its
 Subsidiaries with respect to any Intellectual Property owned by or exclusively licensed to the
 Company or a Subsidiary of the Company and (ii) except as would not be material, the operation
 of the business of the Company and its Subsidiaries has not violated, misappropriated or infringed
 the Intellectual Property of any other Person and the operation of the business of the Company and

                                                    27
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 141
                                                          33 ofof114
                                                                  233PageID #: 1382




 its Subsidiaries in the Ordinary Course as of the date of this Agreement does not violate,
 misappropriate or infringe the Intellectual Property of any other Person.

                (e)     No present or former employee, officer or director of the Company or any
 of its Subsidiaries, or agent, outside contractor or consultant of the Company or any of its
 Subsidiaries, holds any right, title or interest, directly or indirectly, in whole or in part, in or to any
 Company Owned Intellectual Property that is material to the business of the Company and its
 Subsidiaries as currently conducted.

                 (f)                                                               d infrastructure,
 including middleware, servers, workstations, routers, and all other information technology
 software or equipment used by the Company and its Subsidiaries are adequate for the current
 conduct of the business of the Company and its Subsidiaries in the Ordinary Course, in all material
 respects. Each of the Company and its Subsidiaries has taken reasonable steps and implemented
 reasonable procedures designed to ensure that its internal computer systems used in connection
 with its business (consisting of hardware, software, databases or embedded control systems,
  Systems
 respects for the current needs of the business of the Company and its Subsidiaries in the Ordinary
 Course. Each of the Company and its Subsidiaries has taken reasonable steps to protect the
 integrity and security of its respective Systems and the information stored therein from
 unauthorized use, access or modification. The Company and its Subsidiaries provide for the back-
 up and recovery of material data and have implemented commercially reasonable disaster recovery
 plans, procedures and facilities and, as applicable, have taken commercially reasonable steps to
 implement such plans and procedures. Since January 1, 2017, to the Knowledge of Sellers, there
 have been no breaches of or unauthorized intrusions into the security of any Systems, and the
 Company and its Subsidiaries have not experienced any incident in which Personal Information
 was or may have been stolen, lost, destroyed, altered or improperly accessed, disclosed or used
 without authorization.

                 (g)    Since January 1, 2017, the Company and its Subsidiaries have complied in
 all material respects with all applicable Laws relating to privacy, data security, data protection,
 and collection, storing, use, security, processing and transferring of Personal Information.

                 (h)     No government funding or facilities of a university, college, other
 educational institution or research center was used in the development of any Company Owned
 Intellectual Property. No employee of the Company or any of its Subsidiaries who was involved
 in, or who contributed to, the creation or development of any Company Owned Intellectual
 Property, has performed services for the government, university, college, or other educational
 institution or research center with respect to technology or inventions that have been or may be
 incorporated into any Products or related to Company Owned Intellectual Property during a period
 of time during which such employee was also performing services for the Company or any of its
 Subsidiaries.

                 (i)    Except as set forth in Schedule 3.14(i), since January 1, 2017, neither the
 Company nor any of its Subsidiaries has transferred ownership of any Company Owned
 Intellectual Property that was used in the conduct of the business of the Company or any of its
 Subsidiaries.

                                                     28
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 142
                                                          34 ofof114
                                                                  233PageID #: 1383




                (j)     Assuming that (A) requisite Bankruptcy Court approvals are obtained and
 (B) the notices, authorizations, registrations, approvals, Orders, permits or consents set forth on
 Schedule 3.3 are made, given or obtained (as applicable), the consummation of the transactions
 contemplated hereby will not result in (i) the grant of any right or license to any third party of any
 Intellectual Property that is owned by or exclusively licensed to the Company or any of its

 any Contract under which Intellectual Property is licensed to the Company or any of its
 Subsidiaries, in each case of the immediately clauses (i) and (ii), that is material to the business of
 the Company and its Subsidiaries.

        3.15.   Tax Matters. Other than with respect to any Excluded Subsidiary:

                 (a)    The Company and each of its Subsidiaries has prepared (or caused to be
 prepared) and duly and timely filed (taking into account valid extensions of time within which to
 file) all material Tax Returns required to be filed by (or on behalf of) any of them, and all such
 filed Tax Returns (taking into account all amendments thereto) are true, complete and accurate in
 all material respects. Neither the Company nor any of its Subsidiaries is currently the beneficiary
 of any extension of time within which to file any Tax Return required to be filed by either the
 Company or any of its Subsidiaries with respect to, or that relate to a material amount of Taxes
 (individually or in the aggregate) that (if unpaid) could give rise to an Encumbrance on, the
 Acquired Assets.

                (b)     All income and other material Taxes owed by the Company and each of its
 Subsidiaries that are due (whether or not shown on any Tax Return) have, in all material respects,
 been timely paid in full or have been adequately reserved against in accordance with GAAP.

                (c)     There are no Encumbrances for Taxes on any of the assets of the Company
 or any of its Subsidiaries, other than statutory Encumbrances for current Taxes not yet due or
 payable or that are being contested in good faith by appropriate Actions and for which adequate
 reserves have been established in the Current Financial Statements in accordance with GAAP, and
 no written claim for unpaid Taxes has been made by any Governmental Body that could give rise
 to any such Encumbrance.

                 (d)    (i) Neither the Company nor any of its Subsidiaries (other than any
 Subsidiaries identified on Schedule 3.15(d)), is, or has ever been, and (ii) none of the Subsidiaries
 identified on Schedule 3.15(d) is, or has been within the past five years, a member of an affiliated
 group of corporations filing a consolidated federal income Tax Return (other than a group the
 common parent of which is the Company or one of its Subsidiaries) or has any material Liability
 for the Taxes of any Person (other than the Company or any of its Subsidiaries) under Treasury
 Regulations Section 1.1502-6 (or any similar provision of any state, local or non-U.S. Law), as a
 transferee or successor.

                (e)     No written notice from any Governmental Body of proposed adjustment,
 deficiency or underpayment of Taxes with respect to any Seller or the Acquired Assets has been
 received by any Seller that has not since been fully satisfied by payment or been finally withdrawn,
 and no written notification has been provided by any Governmental Body of a current intent to
 raise such issues. Neither the Company nor any of its Subsidiaries has waived any statute of

                                                   29
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 143
                                                          35 ofof114
                                                                  233PageID #: 1384




 limitations in respect of a material amount of Taxes (individually or in the aggregate) or agreed to
 any extension of time with respect to an assessment or deficiency for any such Taxes (other than
 pursuant to automatic extensions of time to file Tax Returns duly obtained in the Ordinary Course).

                   (f)    Neither the Company nor any of its Subsidiaries has participated in any
  listed                                                       s Section 1.6011-4(b)(2).

                 (g)     There are no pending or threatened in writing audits, investigations,
 disputes, notices of deficiency, assessments or other Actions or proceedings for or relating to any
 Liability for Taxes of the Company or any of its Subsidiaries or for Taxes relating to the Acquired
 Assets.

                (h)    No claim has ever been made by an authority in a jurisdiction where a Seller
 does not file Tax Returns that such Seller is subject to taxation by that jurisdiction.

                (i)     Sellers have collected or withheld all amounts required to be collected or
 withheld by Sellers for all material Taxes or assessments, and all such amounts have been fully
 and timely paid to the appropriate Governmental Body. The Company and its Subsidiaries have
 complied with in all material respects all applicable Laws relating to information reporting and
 record retention (including to the extent necessary to claim any exemption from sales Tax
 collection and maintaining adequate and current resale certificates to support any such claimed
 exemptions) with respect to the Acquired Assets.

               (j)
 Section 1.445-2.

                  (k)    None of the Acquired Assets includes any stock, partnership interests,
 limited liability company interests, legal, or beneficial interests or any other equity interests in or
 of any Person, and there is no joint venture, co-tenancy, contract, or other similar arrangement
 involving the Acquired Assets for which an election is in effect under Section 761(a) of the Code
 or that could be treated as a partnership under Subchapter K of Chapter 1 of Subtitle A of the Code
 if no such election has been made.

                (l)     None of the Assumed Liabilities includes any obligation to any Person
 under any Tax allocation, sharing, indemnity obligation, or similar agreement or arrangement with
 respect to Taxes (other than any customary commercial agreement or arrangement entered into the
 ordinary course of business the primary purpose of which is not the allocation of Taxes).

 Notwithstanding anything in this Agreement to the contrary, the representations and warranties in
 this Section 3.15 and Section 3.16 (insofar as they relate to Taxes) shall constitute the sole
 representation and warranties with respect to Taxes. No representation or warranty is made with
 respect to the validity of any Tax position or the availability of any Tax attribute, in each case, for
 any Tax period (or any portion thereof) following the Closing.

           3.16.   Seller Plans.

               (a)   Schedule 3.16(a) contains a true and complete list, as of the date of this
 Agreement, of each material Seller Plan. With respect to each material Seller Plan (but for non-

                                                   30
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 144
                                                          36 ofof114
                                                                  233PageID #: 1385




 United States material Seller Plans, only to the extent reasonably available to the Company), the
 Company has made available to Purchaser true and complete copies (to the extent applicable) of
 (i) the current plan document (or, if the Seller Plan is unwritten, a written description of the
 material terms thereof), including any amendments thereto other than any document that the
 Company or any of its Subsidiaries are prohibited from making available to Purchaser as the result
 of applicable Law relating to the safeguarding of data privacy, (ii) the most recent annual report
 on Form 5500 filed with the Department of Labor, (iii) the most recent IRS determination or
 opinion letter received by the Company, (iv) the most recent summary plan description, (v) each
 current material related insurance Contract or trust agreement, (vi) the most recent actuarial report,
 financial statement and trustee report, and (vii) all non-routine correspondence with the IRS or
 United States Department of Labor since January 1, 2017 for which a Liability remains
 outstanding.

                  (b)
 meaning of Section 401(a) of the Code has received a favorable determination letter from the IRS
 or is entitled to rely upon a favorable opinion letter issued by the IRS. There are no existing
 circumstances or any events that have occurred that would reasonably be expected to cause the
 loss of any such qualification status of any such United States Seller Plan. There are no pending
 or, to the Knowledge of Sellers, anticipated or threatened Actions or other claims (other than
 routine claims for benefits) by, on behalf of, against or with respect to any Seller Plan (or, to the
 Knowledge of Sellers, any fiduciary thereof or service provider thereto) and no audit or other
 Action by a Governmental Body is pending, or, to the Knowledge of Sellers, anticipated or
 threatened with respect to such Seller Plan. Since January 1, 2017, the Seller Plans have complied
 in form and in operation in all material respects with their terms and applicable Laws, including
 the applicable requirements of the Code and ERISA. Except as could not reasonably be expected
 to result in any liability for Purchaser or its Affiliates, all contributions or premiums required to be
 made under the terms of each Seller Plan or by applicable Laws have been timely made in all
 material respects in accordance with applicable Laws and the terms of the Seller Plans.

                 (c)    Neither the Company nor any Subsidiary has, in the past six years,
 sponsored, maintained, contributed to or has been required to maintain or contribute to, or has any
 Liability with respect to any (i) plan that is subject to Title IV of ERISA, Section 302 of ERISA
 or Section
 or 4001(a)(3) of ERISA)
 Section 3(40) of ERISA).

                (d)    No Seller Plan provides or has (in the last 24 months) provided benefits or
 coverage in the nature of health or life insurance following retirement or other termination of
 employment, other than coverage or benefits required to be provided under Part 6 of Subtitle B of
 Title I of ERISA or Section 4980B of the Code, or any other applicable Law.

                (e)    The consummation of the transactions contemplated hereby will not, either
 alone or in combination with another event, (i) accelerate the time of payment or vesting, or
 increase the amount of compensation or benefits due to any director, officer, employee or other
 individual service provider of the Company or any of its Subsidiaries under any United States
 Seller Plan,                                            Section 6.3, cause the payment of any


                                                   31
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 145
                                                          37 ofof114
                                                                  233PageID #: 1386




 severance benefits to any individual, or (iii) cause the Company to transfer or set aside any assets
 to fund any benefits under any United States Seller Plan.

                 (f)     The consummation of the transactions contemplated hereby will not, either

                                                                                               ned
 in Section 280G of the Code). No director, officer, employee or other individual service provider


 to any violation of Section 409A of the Code.

                 (g)    With respect to the Swiss Company, Sections 3.16(a) through 3.16(f) shall
 not apply to any pension plan maintained by the Swiss Company. All accrued pension claims of
                                                                    pecial foundation, by insurance
 contracts or provisions the Swiss Company has specifically established for such purpose, all
 pursuant to applicable laws and actuarial principles consistently applied in the past two (2)
 financial years. The Swiss Company has and will have complied up to the Closing Date with all
 relevant social security regulations and have and will have made up to the Closing Date all
 deductions and payments required to be made and/or due under such regulations for all social
 security, employment related insurance premiums and pension plan contributions in respect of its
 employees. There is no funding deficit (Unterdeckung) under any of the occupational pension
 plans, funds, contracts, schemes or arrangements relating to the Swiss Company or its employees.

                 (h)                                                  -qualified deferred compensation

 operation with the requirements of Section 409A of the Code.

         3.17.   Employees.

                   (a)     Schedule 3.17(a) lists each employee of Sellers as of the date hereof and as
 of the date that is three (3) Business days prior to the Closing Date (provided that Sellers shall be
 permitted to deliver Schedule 3.17(a) as of three (3) Business Days prior to the Closing Date until
 the date that is two (2) Business Days prior to the Closing Date), along with his or her (i) base
 salary, (ii) title/position, (iii) Fair Labor Standards Act classification, (iv) leave status, (v) date of
 hire and (vi) accrued paid time-off.

                 (b)     Neither the Company nor any of its Subsidiaries is party to any collective
 bargaining agreements or similar Contracts with any labor union applicable to any employees of
 the Company or any of its Subsidiaries. Since January 1, 2017, no demand for recognition as the
 exclusive bargaining representative of any employees has been made to the Company or any of its
 Subsidiaries by or on behalf of any labor union and, since January 1, 2017, there have been no
 union organizing activities. There is no pending or, to the Knowledge of Sellers, threatened strike,
 lockout, slowdown, or work stoppage by or with respect to the employees of the Company or any
 of its Subsidiaries and there has been no such event since January 1, 2017. Since January 1, 2017,
 each of the Company and its Subsidiaries has complied in all material respects with all applicable
 Laws respecting employment and employment practices, including Laws concerning terms and
 conditions of employment, wages and hours, immigration, classification and occupational safety

                                                    32
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 146
                                                          38 ofof114
                                                                  233PageID #: 1387




 and health. Each of the Company and its Subsidiaries is not, and since January 1, 2017 has not
 been, involved in any material litigation, audit, governmental investigation, administrative agency
 proceeding, private dispute resolution procedure, or investigation of alleged employee misconduct,
 in each case with respect to employment or labor matters (including allegations of employment
 discrimination, retaliation, noncompliance with wage and hour Laws, the misclassification of
 independent contractors, violation of restrictive covenants, sexual harassment, other unlawful
 harassment or unfair labor practices). The Company and its Subsidiaries have not experienced a
                                                                                         WARN Act
 with respect to which there is any unsatisfied liability. During the 90-day period preceding the

                                                                 Company and its Subsidiaries.
 Since January 1, 2017, there have been no sexual harassment allegations against any officer or
 other key employee of the Company or its Subsidiaries.

                 (c)   To the Knowledge of Sellers, there are no facts that would reasonably be
 expected to give rise to a claim or claims of sexual harassment, other unlawful harassment or
 unlawful discrimination against or involving the Company or its Subsidiaries or any employee,
 director or independent contractor of the Company or its Subsidiaries.

                (d)     Sellers have taken actions reasonably designed to protect their employees
                                                   -                    Schedule 3.17(d).

         3.18. Affiliate Transactions. Except as set forth on Schedule 3.18, or in the
  Compensation Discussion and Analysis           Related Party Transactions
 SEC Documents, to the Knowledge of Sellers, no Affiliate of the Company (other than any Seller
 or any of their Subsidiaries), or any officer or director of the Company or any of its Subsidiaries
 (a) is a party to any agreement or transaction with the Company or its Subsidiaries having a
 potential or actual value or a contingent or actual Liability exceeding $50,000, other than (i)
 employment arrangements in the Ordinary Course and (ii) the Seller Plans, (b) has any material
 interest in any material property (whether tangible or intangible) used by the Company or its
 Subsidiaries or (c) owns any material interest in, or is an officer, director, employee or consultant
 of, any Person which is, or is engaged in business as a Material Supplier (or other professional
 Advisor) or Material Customer of the Company or any of its Subsidiaries.

        3.19. Brokers. Except for PJT Partners LP and Greenhill & Co., LLC, the fees and
 expenses of which will be paid by the Company on or prior to the Closing Date, no broker, finder,

 advi
 therewith, in connection with the transactions contemplated hereby based upon arrangements made
 by or on behalf of the Company or any of its Subsidiaries.

         3.20. Inventory. Except for those items the value of which has been reduced or written
 off the books and records of the Company in the Ordinary Course, all Inventory consists of a
 quality usable and salable in the Ordinary Course, none of which (a) is materially damaged in any
 significant way, except for any such damage that would not, individually or in the aggregate,
 reasonably be expected to be material to the Acquired Assets or the Assumed Liabilities, taken as
 a whole or (b) is held on a consignment basis. The Inventory conforms in all material respects to

                                                  33
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 147
                                                          39 ofof114
                                                                  233PageID #: 1388




 all standards and Laws applicable to each item of Inventory or its use or sale imposed by any
 Governmental Body, and is not part of a current or past recall except for those items the value of
 which have been reduced or written off the books of the Company in the Ordinary Course.

        3.21.   Customers and Suppliers.

                 (a)    Schedule 3.21(a) sets forth a true, complete and correct list of (i) the five
 (5) largest customers of the Company and its Subsidiaries (measured by dollar volume of sales to
 such customers) for the fiscal year ended December 31, 2019 (such customers collectively referred
            Material Customers                ten (10) largest suppliers (excluding any professional
 Advisors) from which the Company and its Subsidiaries purchased materials, supplies, services or
 other goods (measured by dollar volume of purchases from such suppliers) for the fiscal year ended
                                                                      Material Suppliers
 amount each such Material Supplier was paid by the Company and its Subsidiaries during such
 period.

                 (b)     Except as set forth on Schedule 3.21(b), neither the Company nor any of its
 Subsidiaries has received any written notice that any Material Customer or Material Supplier (i)
 has terminated its relationship with the Company or any of its Subsidiaries, or (ii) intends to
 terminate its relationship with the Compa                                          .

               (c)      As of May 18, 2020, the aggregate value of backorders is as set forth on
 Schedule 3.21(c).

          3.22. Product Liability. Except as set forth on Schedule 3.22 and excluding voluntary
 recalls and field alerts, all products sold by the Company and its Subsidiaries since January 1,
 2017, or provided, manufactured or delivered by the Company and its Subsidiaries since January
 1, 2017, were designed, manufactured, prepared, assembled, packaged, labeled, sterilized, stored,
 serviced and processed in compliance, in all material respects, with applicable Law, applicable
                                                                                         Except as set
 forth on Schedule 3.22, there are no pending or, to the Knowledge of Sellers, threatened Actions
 arising out of any injury to a Person or property as a result of the ownership, design, manufacture,
 possession, provision, clinical development, distribution, marketing, promotion, sale, implanting,
 or other use of the Products sold, provided, manufactured or delivered by the Company and its
 Subsidiaries after January 1, 2017 and prior to the Closing Date. All Actions (including those
 relating to clinical trials) against or, to the Knowledge of Sellers, involving or threatened against
 the Company and its Subsidiaries that are pending or were asserted since January 1, 2017 and that
 relate in any way to the Products, whether covered by insurance or not and whether litigation has
 resulted or not, are listed and summarized on Schedule 3.22. Since January 1, 2017, no allegation
 has been asserted or threatened in writing that any Products contain a design defect or a
 manufacturing defect.

         3.23. Health Care Regulatory Matters. Except as set forth in Schedule 3.23 or as would
 not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect,
 and since January 1, 2017:




                                                  34
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 148
                                                          40 ofof114
                                                                  233PageID #: 1389




                  (a)     The Company and its Subsidiaries, and to the Knowledge of Sellers, each
 of their directors, officers, management employees, agents (while acting in such capacity), contract
 manufacturers, suppliers, and distributors are, and at all times after January 1, 2017 were, in
 compliance with all Health Care Laws to the extent applicable to the Company or any of its
 products or activities, except, with respect to such agents, contractors, manufacturers, suppliers
 and distributors, as would not reasonably be expected to prevent the Company and its Subsidiaries
 from being in such compliance themselves. To the Knowledge of Sellers, there are no facts or
 circumstances that reasonably would be expected to give rise to any failure by the Company and
 its Subsidiaries to be in such compliance under any Health Care Laws that would reasonably be
 expected to give rise to a Material Adverse Effect.

                 (b)     All material Governmental Authorizations required by the Health Care
 Laws are in full force and effect. Neither the Company nor any of its Subsidiaries have knowledge
 of any facts or circumstances that would be reasonably likely to lead the revocation, suspension,
 limitation, or cancellation of a Governmental Authorization required under Health Care Laws or
 of any application for a Governmental Authorization required under Health Care Laws currently
 pending before the FDA, DEA, or such other Governmental Body.

                (c)     All reports, documents, claims, notices, or Governmental Authorizations
 required under Health Care Laws to be filed, maintained or furnished to the FDA, DEA, or any
 Governmental Body by the Company and its Subsidiaries have been so filed, maintained or
 furnished, except where failure to file, maintain or furnish such reports, documents, claims,
 notices, or Governmental Authorizations have not had and would not reasonably be expected to
 have, individually or in the aggregate, a Material Adverse Effect. To the Knowledge of Sellers all
 such reports, documents, claims, notices, and other Governmental Authorizations were true and
 complete in all material respects on the date filed (or were corrected in or supplemented by a
 subsequent filing).

                  (d)     All preclinical and clinical trials conducted by or, to the Knowledge of
 Sellers, on behalf of the Company or any of its Subsidiaries, have been, and if still pending are
 being, conducted in compliance with research protocols and all applicable Health Care Laws,
 including the FDCA and its applicable implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58,
 312, 314, 320, 511, and 814. No clinical trial conducted by or on behalf of the Company or its
 Subsidiaries has been terminated or suspended prior to completion, and no clinical investigator
 that has participated or is participating in, or institutional review board that has or has had
 jurisdiction over, a clinical trial conducted by or on behalf of the Company or its Subsidiaries has
 placed a clinical hold order on, or otherwise terminated, delayed or suspended, such a clinical trial
 at a clinical research site based on an actual or alleged lack of safety or efficacy of any Product or
 a failure to conduct such clinical trial in compliance with applicable Health Care Laws.

                 (e)     All manufacturing operations conducted by or, to the Knowledge of Sellers,
 for the benefit of the Company or its Subsidiaries have been and are being conducted in material
 compliance with all Governmental Authorizations issued by a Governmental Body under Health
 Care Laws and in material compliance with all applicable Health Care Laws, including the
 current Good Manufacturing Practice (cGMP) regulations at 21 C.F.R. Parts 210-211, Quality
 System (QS) regulations at 21 C.F.R. Part 820, animal drug cGMP regulations at 21 C.F.R. Part
 507, and all comparable foreign regulatory requirements of any Governmental Body.

                                                  35
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 149
                                                          41 ofof114
                                                                  233PageID #: 1390




               (f)     Neither the Company nor any of its Subsidiaries have received any written
 communication or, to the Knowledge of Sellers, any oral communication from an applicable
 Governmental Body that relates to an alleged violation or non-compliance with any Health Care
 Laws, including any notification of any pending or threatened claim, suit, proceeding, hearing,
 enforcement, investigation, arbitration, import detention or refusal, subpoena, civil investigative
 demand, FDA Warning Letter or Untitled Letter, or any action by a Governmental Body relating
 to any Health Care Laws, in each case, that has not been resolved to the satisfaction of the
 applicable Governmental Body.

                (g)    Neither the Company nor any of its Subsidiaries are party to any corporate
 integrity agreements, monitoring agreements, consent decrees, settlement orders, or similar
 agreements with or imposed by any Governmental Body.

               (h)   There have been no seizures, withdrawals, recalls, detentions, or
 suspensions of manufacturing or distribution relating to the Products required or requested by a
 Governmental Body, or voluntary recalls, field notifications, field corrections, product removals,

                                                                                      Safety
 Notices                                  been resolved to the satisfaction of the applicable
 Governmental Body. To the Knowledge of Sellers, there are no facts or circumstances that
 reasonably would be expected to give rise to a Safety Notice.

                 (i)     Neither the Company, nor its Subsidiaries, nor, to the Knowledge of Sellers,
 any officer, employee, agent, or distributor of the Company or any of its Subsidiaries has made an
 untrue statement of a material fact or fraudulent or misleading statement to a Governmental Body,
 failed to disclose a material fact required to be disclosed to a Governmental Body, or committed
 an act, made a statement, or failed to make a statement that would reasonably be expected to
 provide a basis for the FDA to invoke its pol

                                           FDA Ethics Policy     None of the aforementioned is or
 has been under investigation resulting from any allegedly untrue, fraudulent, misleading, or false
 statement or omission, including data fraud, or had any action pending or threatened relating to
 the FDA Ethics Policy.

                (j)     Neither the Company, nor its Subsidiaries, nor, to the Knowledge of Sellers,
 any officer, employee, agent, or distributor acting on behalf of the Company or any of its
 Subsidiaries has committed any act, made any statement or failed to make any statement in
 connection with the business and operations of the Company and its Subsidiaries that violates the
 federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, the federal False Claims Act, 31 U.S.C. §
 3729 et seq., or other Health Care Laws applicable in the jurisdictions in which the Products are
 sold or intended to be sold.

                 (k)   Neither the Company nor its Subsidiaries, nor, to the Knowledge of Sellers,
 any officer, employee, agent, or distributor of the Company or its Subsidiaries has been convicted
 of any crime or engaged in any conduct that has resulted, or would reasonably be expected to
 result, in debarment under 21 U.S.C. § 335a, exclusion under 42 U.S.C. § 1320a-7, or any other


                                                 36
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 150
                                                          42 ofof114
                                                                  233PageID #: 1391




 Health Care Law applicable in other jurisdictions in which the Products are sold or intended to be
 sold.

                (l)     The Company and each of its Subsidiaries (i) are and have been in
 compliance with all applicable statutes, regulations, rules, and regulatory guidance relating to
 Product pricing, price reporting, discounts, and rebates, including those relating to the Medicaid
 Drug Rebate Program, the 340B Drug Pricing Program, the Medicare Part B Program, the Veterans
 Health Care Act Drug Pricing Program, and applicable state price reporting laws, and (ii) have
 calculated and reported the applicable pricing metrics under the foregoing programs (including
 Average Manufacturer Price, Best Price, 340B Ceiling Price, Average Sales Price, and Non-
 Federal Average Manufacturer Price) consistent with the applicable Health Care Laws associated
 with the foregoing programs.

                 (m)     Neither the Company nor any of its Subsidiaries, nor, to the Knowledge of
 Sellers, any officer, employee, agent or distributor of the Company or any of its Subsidiaries, has
 been excluded from participation in any federal health care program or convicted of any crime or
 engaged in any conduct for which such Person could be excluded from participating in any federal
 health care program under Section 1128 of the Social Security Act of 1935, as amended, or under
 any other Health Care Law.

         3.24. Absence of Certain Changes. Except as set forth on Schedule 3.24, since
 December 31, 2019 through the date hereof, (w) the Company and its Subsidiaries have conducted
 their business in the Ordinary Course in all material respects (other than the (i) marketing of the
 Company, and processes and negotiations with Advisors and third parties in connection therewith
 (including the execution of confidentiality agreements and the sharing of confidential information
 pursuant thereto), (ii) preparation and commencement of the Bankruptcy Case and actions related
 thereto, (iii) the tightening of credit and payment terms with business counterparties following

                                                            -                       Schedule 3.17(d)),
 (x) there has not been any Material Adverse Effect, (y) there is no material business interruption
 or similar event, change or circumstance that has occurred, or is occurring, at any of the facilities,
 plants, offices, laboratories, warehouses, distribution centers and other properties (including at any
 Owned Real Property or Leased Real Property) owned or operated by the Company or any of its
 Subsidiaries, and (z) the Company and its Subsidiaries have not taken any of the following actions:

                 (a)     (i) redeemed, purchased or otherwise acquired any of the outstanding shares
 of capital stock or other equity or voting interests, or any rights, warrants or options to acquire any
 shares of such capital stock or other equity or voting interests, other than the acceptances of shares
 of Company common stock as payment for the exercise price of, or any withholding Taxes incurred
 with the vesting or settlement of, any Company equity awards; (ii) established a record date for,
 declared, set aside for payment or paid any dividend on, or made any other distribution in respect
 of, any shares of the capital stock or other equity or voting interests, other than cash dividends and
 distributions by an Acquired Subsidiary to another Acquired Subsidiary, or (iii) split, combined,
 subdivided or reclassified any shares of the capital stock or other equity or voting interests;

                (b)    issued, incurred, assumed or otherwise become liable for any material
 Indebtedness, including any Indebtedness for borrowed money in excess of $1,000,000;

                                                   37
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 151
                                                          43 ofof114
                                                                  233PageID #: 1392




                 (c)    sold, divested, distributed, assigned, licensed, mortgaged, pledged,
 encumbered, transferred, leased or subleased to any Person, or otherwise disposed of, in a single
 transaction or series of related transactions, any of their assets (other than any Company Owned
 Intellectual Property), that are (or would otherwise be) Acquired Assets, other than (i) sales of
 Products in the Ordinary Course, (ii) Permitted Encumbrances, and (iii) dispositions of obsolete
 or worn out assets;

              (d)     made or authorized any capital expenditures, including for property, plant
 and Equipment, in excess of $1,000,000, except for those that are expressly contemplated by the
           capital plan that has been made available to Purchaser in item 6.2.1 of the Dataroom;

                 (e)     made any acquisition of, or investment in, or otherwise acquired, any
 properties, assets, securities or business (including by merger, asset acquisition, equity purchase
 or other similar transaction), except for any acquisition of Inventory in the Ordinary Course;

                  (f)    other than as required by applicable Law or as required to comply with any
 Contract or Seller Plan binding on the Company and its Subsidiaries (i) granted to any current or
 former director, officer, employee, individual independent contractor or other individual service
 provider of the Company or any of its Subsidiaries any increase in compensation or benefits,
 (ii) granted to any current or former director, officer, employee, individual independent contractor
 or other individual service provider of the Company or any of its Subsidiaries any severance,
 retention, change in control, termination or similar compensation or benefits, (iii) granted or
 amended any equity, equity-based or other incentive or similar awards, (iv) established, adopted,
 entered into, materially amended or terminated any material Seller Plan, or (v) taken any action to
 accelerate or materially modify the vesting of, or payment of, any compensation or benefit under
 any Seller Plan; provided, however, that the foregoing clauses (i) through (v) shall not include the
 Company or any of its Subsidiaries entering into or making available to newly hired employees or
 to employees in the context of promotions based on job performance or workplace requirements,
 plans, agreements, benefits and compensation arrangements (including any cash-based bonus
 arrangements, but excluding, for the avoidance of doubt, any equity incentive grants or similar
 equity, or equity-linked grants or awards) that have a value that is consistent with past practice of
 making compensation and benefits available to newly hired or promoted employees in similar
 positions and otherwise consistent with the Ordinary Course; provided further, and for the
 avoidance of doubt, any increase in any severance, retention, change in control, termination or

                               Section 3.24(f);

                (g)     hired or terminated (other than with cause, as determined by Sellers in good-
 faith), any director, officer, employee, individual independent contractor or other individual
 service provider, other than any employee, individual independent contractor or individual service
 provider whose base salary did not (and following any such action did not) exceed $250,000 per
 annum;

                 (h)    other than as required by applicable Law, entered into, amended or waived
 in any material respect any collective bargaining agreement (or similar agreement or arrangement);



                                                  38
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 152
                                                          44 ofof114
                                                                  233PageID #: 1393




                (i)    made any material changes in financial accounting methods, principles,
 practices, procedures or policies, except insofar as may be required by (i) GAAP or (ii) or any
 applicable Law, including Regulation S-X under the Securities Act;

                (j)   authorized, consented to or effected any amendment or change in (i) the
                     of incorporation or bylaws or (ii) the organizational documents of any
 Subsidiary of the Company;

                (k)     waived, released, assigned, instituted, compromised, or settled, with respect
 to any pending or threatened Action related to the Company or any of its Subsidiaries, their
 respective businesses, the Acquired Assets or the Assumed Liabilities, other than involving solely
 money damages not in excess of $500,000 individually, or $1,000,000 in the aggregate;

                 (l)     (i) made any unusual or extraordinary efforts to collect any accounts
 receivable, intercompany obligation or Liability for Indebtedness, or given any discounts or
 concessions for early payment of such accounts receivable, intercompany obligation or Liability
 for Indebtedness or (ii) made any sales of, or, other than Permitted Encumbrances, conveyed any
 interest in, any such accounts receivable, intercompany obligation or Liability for Indebtedness to
 any third party;

                 (m)   licensed on-market or in-development products from third parties other than
 (i) in the Ordinary Course, (ii) which would not reasonably expected to result in payments, over
 the life of such Contract (including any purchaser order or similar agreement or binding
 arrangement associated therewith), of amounts in excess of $1,000,000 and (iii) those which would
 not impose any obligations on the Company and its Subsidiaries of the type contemplated by
 Section 3.9(a)(viii);

                (n)    (i) abandoned, cancelled, failed to renew, or permitted to lapse (A) any
 Company Owned Intellectual Property that is used in the conduct of the business or held for use
 by the Company or any of its Subsidiaries and is material to the Company and its Subsidiaries or
 (B) any material Company Licensed Intellectual Property to the extent that a Seller has the right
 to take or cause to be taken such action pursuant to the terms of the applicable Contract under
 which such Intellectual Property is licensed to the applicable Seller, (ii) sold, transferred, licensed
 or otherwise encumbered any material Company Owned Intellectual Property, other than licenses
 of Company Owned Intellectual Property in the Ordinary Course, or (iii) except in the Ordinary
 Course, withdrawn, amended, modified or terminated any Product Registrations;

                (o)    amended in any material respect, cancelled or permitted to terminate any
 material insurance policy naming the Company or a Subsidiary of the Company as an insured, a
 beneficiary or a loss payable payee without first obtaining comparable substitute insurance
 coverage with no lapse in coverage;

                (p)      granted any waiver under or amended or modified, or surrendered, revoked,
 permitted to lapse or otherwise terminated any Permit, other than in the Ordinary Course and as
 would not reasonably be expected to be material to the Acquired Assets, the Assumed Liabilities
 or the operation of the business of the Company and its Subsidiaries; or



                                                   39
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 153
                                                          45 ofof114
                                                                  233PageID #: 1394




                 (q)    authorized any of, or committed, or agreed in writing or otherwise, to take
 any of, the foregoing actions.

         3.25. Bank Accounts. Schedule 3.25 sets forth a complete list of all bank accounts
 (including any deposit accounts, securities accounts and any sub-accounts) of Sellers and the
 Acquired Subsidiaries.

         3.26. No Other Representations or Warranties. Except for the representations and
 warranties expressly contained in this Article III (as qualified by the Schedules and in accordance
 with the express terms and conditions (including limitations and exclusions) of this Agreement) or
                                               delivered pursuant to Section 2.3(f)          Express
 Representations neither the Company nor any other Person on behalf of the Company makes
 any express or implied representation or warranty with respect to the Company or any of its
 Subsidiaries, the Acquired Assets or the Assumed Liabilities or with respect to any information,
 statements, disclosures, documents, projections, forecasts or other material of any nature made
 available or provided by any Person (including in the Projections, the Confidential Information
                                                        Information Presentation or in that certain
                                             Dataroom
 Affiliates or Advisors on behalf of the Company or any of its Affiliates or Advisors. Except with
 respect to the Express Representations, all other representations and warranties, whether express
 or implied, are hereby expressly disclaimed by the Company. Nothing in this Section 3.26 shall
 limit any rights or remedies of Purchaser with respect to a claim for Fraud.

                                           ARTICLE IV

               REPRESENTATIONS AND WARRANTIES OF PURCHASER

         Purchaser represents and warrants to the Company as follows as of the date hereof and as
 of the Closing Date.

          4.1.   Organization and Qualification. Purchaser is a limited liability company, validly
 existing and in good standing under the laws of the State of Delaware and has all requisite limited
 liability company power and limited liability company authority necessary to carry on its business

 valid existence) as would not, individually or in the aggregate, reasonably be expected to have a
 material adverse
 Agreement. Purchaser is duly licensed or qualified to do business and is in good standing (where
 such concept is recognized under applicable Law) in each jurisdiction in which the nature of the
 business conducted by it or the character or location of the properties and assets owned or leased
 by it makes such licensing or qualification necessary, except where the failure to be so licensed,
 qualified or in good standing would not, individually or in the aggregate, reasonably be expected

 contemplated by this Agreement. Purchaser is not in violation of any of the provisions of its
 organizational documents, except as would not reasonably be expected to be material to Purchaser.

       4.2.   Authorization of Agreement. Purchaser has all necessary limited liability company
 power and limited liability company authority to execute and deliver this Agreement and each

                                                 40
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 154
                                                          46 ofof114
                                                                  233PageID #: 1395




 Ancillary Agreement to which it is a party and to perform its obligations hereunder and thereunder
 and to consummate the transactions contemplated hereby and thereby. The execution, delivery
 and performance by Purchaser of this Agreement and each Ancillary Agreement to which it is a
 party, and the consummation by Purchaser of the transactions contemplated hereby and thereby,
 subject to requisite Bankruptcy Court approvals, have been, or with respect to any Ancillary
 Agreement to which Purchaser is a party, will be prior to the execution and delivery thereof, duly
 authorized by all requisite corporate or similar organizational action and no other corporate or
 similar organizational proceedings on its part are, or will be when so executed and delivered,
 necessary to authorize the execution, delivery and performance by Purchaser of this Agreement
 and the Ancillary Agreements and the consummation by it of the transactions contemplated hereby
 and thereby. Subject to requisite Bankruptcy Court approvals, this Agreement has been, and at or
 prior to the Closing, each Ancillary Agreement to which it is a party will be, duly executed and
 delivered by Purchaser and, assuming due authorization, execution and delivery hereof and thereof
 by the other parties hereto and thereto, this Agreement and each Ancillary Agreement to which it
 is a party constitutes a legal, valid and binding obligation of Purchaser when so executed,
 enforceable against Purchaser in accordance with its terms, except that such enforceability may be
 limited by the Enforceability Exceptions.

        4.3.    Conflicts; Consents.

                (a)     Assuming that (a) requisite Bankruptcy Court approvals are obtained, (b)
 the notices, authorizations, approvals, Orders, permits or consents set forth on Schedule 4.3 are
 made, given or obtained (as applicable), (c) the requirements of the HSR Act are complied with,
 and (d)
 made, neither the execution and delivery by Purchaser of this Agreement, nor the consummation
 by Purchaser of the transactions contemplated hereby, nor performance or compliance by
 Purchaser with any of the terms or provisions hereof, will (i) conflict with or violate any provision

 with or violate any Law or Order applicable to Purchaser, (iii) conflict with, violate or constitute
 a breach of or default (with or without notice or lapse of time, or both) under or result in the
 acceleration of or give rise to a right of termination, modification, acceleration or cancelation of
 any obligation or to the loss of any benefit, any of the terms or provisions of material Contract to
 which Purchaser is a party, or (iv) result in the creation of any Encumbrance (other than a Permitted
 Encumbrance) on any properties or assets of Purchaser or any of its Subsidiaries, except, in the
 case of clauses (i) through (iv), as would not, individually or in the aggregate, reasonably be
 expected to have a material adverse effect
 contemplated by this Agreement.

                  (b)    Except as set forth on Schedule 4.3(b), Purchaser is not required to file, seek
 or obtain any notice, authorization, approval, Order, permit or consent of or with any
 Governmental Body in connection with the execution, delivery and performance by Purchaser of
 this Agreement or the consummation by Purchaser of the transactions contemplated hereby, except
 (i) any filings required to be made under the HSR Act, (ii) such filings as may be required by any
                                                                                     orth on Schedule
 4.3 or (iv) where failure to file, seek or obtain such notice, authorization, approval, Order, permit
 or consent, would not, individually or in the aggregate, reasonably be expected to prevent or
 materially delay the ability of Purchaser to consummate the transactions contemplated hereby.

                                                   41
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 155
                                                          47 ofof114
                                                                  233PageID #: 1396




        4.4.   Financing. Purchaser has, and will have at the Closing, sufficient funds in an
 aggregate amount necessary to pay the Wind-Down Amount (to the extent that the Wind-Down
 Amount is not reduced to zero by Excluded Cash), to assume the Assumed Liabilities and to
 consummate all of the other transactions contemplated by this Agreement. Purchaser is and shall
 be capable of satisfying the conditions contained in sections 365(b)(1)(C) and 365(f) of the
 Bankruptcy Code with respect to the Assigned Contracts and the related Assumed Liabilities.

        4.5.    Brokers. Except for Greenhill & Co., LLC, the fees and expenses of which will be
 paid solely by Purchaser, no broker, finder, investment banker, financial advisor or other Person
                                                        or other similar fee or commission, or the
 reimbursement of expenses in connection therewith, in connection with the transactions
 contemplated hereby based upon arrangements made by or on behalf of Purchaser.

         4.6.    Credit Bid. The Required Lenders (as defined in the Direction Letter), as holders
 of outstanding Loan Agreement Indebtedness, delivered to Purchaser, on or prior to the date
 hereof, a direction letter to fully authorize Purchaser to, among other things, enter into and perform
 and comply with this Agreement and consummate the transactions contemplated hereby, including
 the credit bid contemplated in Section 2.1(a), which is attached on Schedule 4.6             Direction
 Letter .

         4.7.   No Litigation. There are no Actions pending or
 threatened against Purchaser that will adversely affect in any material respect            ability
 to consummate the transactions contemplated by this Agreement (other than with respect to any
 objection, adversary proceeding or other contested matter which may after the date hereof be filed
 or otherwise arise in connection with the Bankruptcy Case).

         4.8.    Certain Arrangements. As of the date hereof, there are no Contracts, undertakings,
 commitments, agreements or obligations, whether written or oral, between any member of the
 Purchaser Group, on the one hand, and any member of the management of the Company or any of
 its Subsidiaries or board of directors (or applicable governing body of any Subsidiary), any holder
 of equity or debt securities of the Company or its Subsidiaries, or any lender or creditor of the
 Company or its Subsidiaries, on the other hand, (a) relating in any way to the acquisition of the
 Acquired Assets or the transactions contemplated by this Agreement or (b) that would be
 reasonably likely to prevent, restrict, impede or affect adversely the ability of the Company to
 entertain, negotiate or participate in any such transaction.

         4.9.    Investment Representation; Investigation. Purchaser is acquiring the capital stock
 or other equity interests of the Acquired Subsidiaries for its own account with the present intention
 of holding such securities for investment purposes and not with a view to, or for sale in connection
 with, any distribution of such securities in violation of any federal or state securities Laws.

 to the Securities Act. Purchaser has knowledge and experience in financial and business matters,
 is capable of evaluating the merits and risks of the transactions contemplated by this Agreement,
 and is able to bear the substantial economic risk of such investment for an indefinite period of
 time.

        4.10.   No Additional Representations or Warranties. Except for the representations and

                                                  42
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 156
                                                          48 ofof114
                                                                  233PageID #: 1397




 warranties expressly contained in this Article IV (as qualified by the Schedules and in accordance
 with the express terms and conditions (including limitations and exclusions) of this Agreement) or
                                                                Section 2.4(c), each Seller, on behalf
 of itself and each other Seller Party, acknowledges and agrees that neither Purchaser nor any other
 Person on behalf of Purchaser makes, and none of the Seller Parties have relied on the accuracy or
 completeness of any express or implied representation or warranty with respect to Purchaser or
 with respect to any other information provided by or on behalf of any Purchaser.

                                            ARTICLE V

                              BANKRUPTCY COURT MATTERS

        5.1.    Bankruptcy Actions.

                 (a)     As promptly as practicable after the date hereof (and, in any event, in
 accordance with the milestones set forth in the RSA), Sellers shall file with the Bankruptcy Court
 consistent with the consent rights set forth in the RSA (i) the Petitions and (ii) a motion seeking
 approval of (y) the Bidding Procedures Order
                                                  Bidding Procedures Motion         provided that the
 Company may modify the Bidding Procedures Motion pursuant to discussions with the United
 States Trustee assigned to the Bankruptcy Case, the Bankruptcy Court, any creditor or statutory
 committee representing a group of creditors in the Bankruptcy Case, or any other party in interest
 and otherwise in a manner consistent with the RSA; provided further that any and all such
 modifications are first approved by Purchaser in writing. The bidding procedures to be employed
 with respect to this Agreement shall be those reflected in the Bidding Procedures Order. Purchaser
 agrees and acknowledges that Sellers, including through their representatives, are and may
 continue soliciting inquiries, proposals or offers from third parties in connection with any
 Alternative Transaction.

                 (b)    From the date hereof until the earlier of (i) the termination of this Agreement
 in accordance with Article VIII and (ii) the Closing Date, Sellers shall diligently pursue the entry
 of (i) the Bidding Procedures Order and (ii) the Sale Order, in each case, by the Bankruptcy Court.

                (c)     Sellers and Purchaser shall reasonably cooperate with the Company to assist

 necessary in connection with the transactions contemplated by this Agreement as promptly as
 reasonably practicable, including furnishing affidavits, non-confidential financial information, or
 other documents or information for filing with the Bankruptcy Court and making such Advisors
 of Purchaser and Sellers and their respective Affiliates available to testify before the Bankruptcy
 Court for the purposes of, among other things, providing adequate assurances of performance by
 Purchaser as required under Section 365 of the Bankruptcy Code, and demonstrating that
                                    ser under Section 363(m) of the Bankruptcy Code.

               (d)    Each of the Company and Purchaser shall appear formally or informally in
 the Bankruptcy Court if reasonably requested by the other Party or required by the Bankruptcy
 Court in connection with the transactions contemplated by this Agreement and keep the other
 reasonably apprised of the status of material matters related to this Agreement, including, upon

                                                  43
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 157
                                                          49 ofof114
                                                                  233PageID #: 1398




 reasonable request promptly furnishing the other with copies of notices or other communications
 received by any Seller from the Bankruptcy Court or any third party and/or any Governmental
 Body with respect to the transactions contemplated by this Agreement.

                (e)     If the prevailing party at the conclusion of the Auction (such prevailing
             Successful Bidder
 result of a breach or failure to perform on the part of such Successful Bidder, the next highest
              Backup Bidder                       o have the new prevailing bid, and the Company
 shall be required to consummate the transactions contemplated by this Agreement on the terms
 and conditions set forth in this Agreement; provided, however, that Purchaser shall only be
 required to keep Purchas
 on the terms and conditions set forth in this Agreement (as the same may be improved upon in the
 Auction) open and irrevocable until the earlier of (i) the Outside Back-Up Date or (ii) the date of
 closing of an Alternative Transaction with the Successful Bidder.

                (f)     The Company and Purchaser acknowledge that this Agreement and the sale
 of the Acquired Assets are subject to higher and better bids and Bankruptcy Court approval. The
 Company and Purchaser acknowledge that Sellers must take reasonable steps to demonstrate that
 they have sought to obtain the highest or otherwise best price for the Acquired Assets, including
 giving notice thereof to the creditors of Sellers and other interested parties, providing information
 about the Company to prospective bidders, entertaining higher and better offers from such
 prospective bidders, and, in the event that additional qualified prospective bidders desire to bid for
 the Acquired Assets, conducting an Auction.

                 (g)    Notwithstanding any other provision of this Agreement to the contrary,
 Purchaser acknowledges that Sellers and their Affiliates and Advisors are and may continue
 soliciting and/or responding to inquiries, proposals or offers for the Acquired Assets and may
 furnish any information with respect to, or assist or participate in, or facilitate in any other manner,
 any effort or attempt by any Person to do or seek to do any of the foregoing in connection with
 any Alternative Transaction.

                  (h)     Purchaser shall provide adequate assurance of future performance as
 required under Section 365 of the Bankruptcy Code for the Assigned Contracts. Purchaser agrees
 that it will take actions reasonably required to assist in obtaining a Bankruptcy Court finding that
 there has been an adequate demonstration of adequate assurance of future performance under the
 Assigned Contracts, such as furnishing affidavits, non-confidential financial information and other
 documents or information for filing with the Bankruptcy Court and making Purchaser s Advisors
 available to testify before the Bankruptcy Court.

         5.2.   Cure Costs. Subject to entry of the Sale Order and consummation of the Closing,
 Purchaser shall, on the Closing, pay the Cure Costs and cure any and all other defaults and breaches
 under the Acquired Contracts so that such Contracts may be assumed by the applicable Seller and
 assigned to Purchaser in accordance with the provisions of Section 365 of the Bankruptcy Code
 and this Agreement.

        5.3.    Sale Order. The Sale Order shall, among other things, (a) approve, pursuant to
 Sections 105, 363, and 365 of the Bankruptcy Code, (i) the execution, delivery and performance

                                                   44
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 158
                                                          50 ofof114
                                                                  233PageID #: 1399




 by Sellers of this Agreement, (ii) the sale of the Acquired Assets to Purchaser on the terms set
 forth herein and free and clear of all Encumbrances (other than Encumbrances included in the
 Assumed Liabilities and Permitted Encumbrances), and (iii) the performance by Sellers of their
 respective obligations under this Agreement; (b) authorize and empower Sellers to assume and
 assign to Purchaser the Assigned Contracts; (c)
 the meaning of Section 363(m) of the Bankruptcy Code, find that Purchaser is not a successor to
 any Seller, and grant Purchaser the protections of Section 363(m) of the Bankruptcy Code; (d) find
 that Purchaser shall have no Liability or responsibility for any Liability or other obligation of any
 Seller arising under or related to the Acquired Assets other than as expressly set forth in this
 Agreement, including successor or vicarious Liabilities of any kind or character, including any
 theory of antitrust, environmental, successor, or transferee Liability, labor law, de facto merger, or
 substantial continuity; (e) find that Purchaser has provided adequate assurance (as that term is used
 in Section 365 of the Bankruptcy Code) of future performance in connection with the assumption
 of the Assigned Contracts; and (f) find that Purchaser shall have no Liability for any Excluded
 Liability                               bligation to take all such actions as are reasonably necessary
 to obtain Bankruptcy Court approval of the Sale Order, Purchaser agrees that it will promptly take
 reasonable actions to assist in obtaining Bankruptcy Court approval of the Sale Order, including
 furnishing affidavits or other documents or information for filing with the Bankruptcy Court for
 purposes, among others, of (x)
 Section 363(m) of the Bankruptcy Code and (y) establishing adequate assurance of future
 performance within the meaning of Section 365 of the Bankruptcy Code. Nothing in this
 Agreement shall require Purchaser or its Affiliates to give testimony to or submit any pleading,
 affidavit or information to the Bankruptcy Court or any Person that is untruthful or to violate any
 duty of candor or other fiduciary duty to the Bankruptcy Court or its stakeholders.

         5.4.    Sale Free and Clear. Sellers acknowledge and agree, and the Sale Order shall
 provide that, except as otherwise provided in Section 1.3, on the Closing Date and concurrently
 with the Closing, all then existing or thereafter arising obligations, Liabilities and Encumbrances
 of, against or created by Sellers or their bankruptcy estate, to the fullest extent permitted by
 Section 363 of the Bankruptcy Code, shall be fully released from and with respect to the Acquired
 Assets. On the Closing Date, the Acquired Assets shall be transferred to Purchaser free and clear
 of all obligations, Liabilities and Encumbrances, other than Permitted Encumbrances and the
 Assumed Liabilities to the fullest extent permitted by Section 363 of the Bankruptcy Code.

         5.5.   Approval.           obligations under this Agreement and in connection with the
 transactions contemplated hereby are subject to entry of and, to the extent entered, the terms of
 any Orders of the Bankruptcy Court (including entry of the Sale Order). Nothing in this Agreement
 shall require the Company or its Affiliates to give testimony to or submit a motion to the
 Bankruptcy Court that is untruthful or to violate any duty of candor or other fiduciary duty to the
 Bankruptcy Court or its stakeholders.




                                                  45
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 159
                                                          51 ofof114
                                                                  233PageID #: 1400




                                            ARTICLE VI

                               COVENANTS AND AGREEMENTS

        6.1.    Conduct of Business of Sellers.

                  (a)    Except as (i) required by applicable Law, (ii) required by order of the
 Bankruptcy Court or required, authorized or restricted pursuant to the Bankruptcy Code or the
 Financing Order or the DIP Credit Agreement, as the case may be, (iii) expressly contemplated or
 required by this Agreement or (iv) expressly set forth in Schedule 6.1(a), during the period from
 the date of this Agreement until the Closing (or such earlier date and time on which this Agreement
 is terminated pursuant to Article VIII), unless Purchaser otherwise consents in writing (provided,
 and without prejudice to Section 6.2(b), in the event that Sellers request, in writing, to take any
 reasonable action of short ter
                                                         -    (or the Effects thereof), Purchaser shall
 not unreasonably withhold, condition or delay its consent for such action), the Company shall, and
 shall cause each of its Subsidiaries to, carry on its and their business in the Ordinary Course, pay
 all of their respective post-petition obligations in the Ordinary Course and use its and their
 commercially reasonable efforts to preserve substantially intact their goodwill and relationships
 with employees, suppliers, vendors, licensors, licensees, distributors, consultants, customers and
 other Persons having material relationships with the Company and its Subsidiaries, taken as a
 whole (other than making any payment of any pre-petition claim).

                (b)      Except as (i) required by applicable Law, (ii) required by order of the
 Bankruptcy Court or required, authorized or restricted pursuant to the Bankruptcy Code or the
 Financing Order or the DIP Credit Agreement, as the case may be, (iii) expressly contemplated or
 required by this Agreement, or (iv) expressly set forth in Schedule 6.1(a), and without limiting the
 generality of the restrictions set forth in Section 6.1(a), during the period from the date of this
 Agreement until the Closing (or such earlier date and time on which this Agreement is terminated
 pursuant to Article VIII), unless Purchaser otherwise consents in writing (provided, and without
 prejudice to Section 6.2(b), in the event that Sellers request, in writing, to take any reasonable

                                                -19                           , Purchaser shall not
 unreasonably withhold, condition or delay its consent for such action), the Company shall not, and
 shall cause each of its Subsidiaries not to, do any of the following (whether by merger, operation
 of law or otherwise):

                        (i)     (A) issue, sell, encumber or grant any shares of the capital stock or
        other equity or voting interests, or any securities or rights convertible into, exchangeable
        or exercisable for, or evidencing the right to subscribe for any shares of such capital stock
        or other equity or voting interests, or any rights, warrants or options to purchase any shares
        of such capital stock or other equity or voting interests; (B) redeem, purchase or otherwise
        acquire any of the outstanding shares of capital stock or other equity or voting interests, or
        any rights, warrants or options to acquire any shares of such capital stock or other equity
        or voting interests, other than the acceptance of shares of Company common stock as
        payment for the exercise price of, or any withholding Taxes incurred with the vesting or
        settlement of, any Company equity awards, (C) establish a record date for, declare, set

                                                  46
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 160
                                                          52 ofof114
                                                                  233PageID #: 1401




       aside for payment or pay any dividend on, or make any other distribution in respect of, any
       shares of the capital stock or other equity or voting interests, other than cash dividends and
       distributions by an Acquired Subsidiary to another Acquired Subsidiary, but subject to
       Section 6.1(a), or (D) split, combine, subdivide or reclassify any shares of the capital stock
       or other equity or voting interests;

                        (ii)   issue, incur, assume or otherwise become liable for (A) any
       indebtedness for borrowed money, (B) any notes, mortgages, bonds, debentures or other
       debt securities or warrants or other rights to acquire any notes, mortgages, bonds,
       debentures or other debt securities of the Company or any of its Subsidiaries, (C) any letters
       of credit, security or performance bonds or similar credit support instruments or overdraft
       facilities or cash management programs of any Person, (D) any amounts owing as deferred

                                                            ions, or (E) any guarantee of any of the

                                                                             Indebtedness , except
       Indebtedness that will constitute Excluded Liabilities;

                       (iii)   sell, divest, distribute, assign, license, mortgage, pledge, encumber,
       transfer, lease or sublease to any Person, or otherwise dispose of, in a single transaction or
       series of related transactions, any of the Acquired Assets (other than Intellectual Property),
       except (A) Ordinary Course dispositions of Inventory, and (B) dispositions of obsolete or
       worn out assets; provided, however, that the Company shall not, and shall not permit its
       Subsidiaries to (i) take any such action, or otherwise terminate, amend, modify, extend,
       waive, renew or otherwise alter any of the Leases, (ii) construct, alter or destroy any
       material improvement on the Owned Real Property, except in connection with any capital
       expenditures expressly contemplated by Section 6.1(b)(iv), or (iii) take any such action
       with respect to any of the Owned Real Property or any portion thereof;

                      (iv)   make or authorize capital expenditures, including for property, plant
       and Equipment, except for those                                                     capital
       plan that has been made available to Purchaser in item 6.2.1 of the Dataroom;

                      (v)     make any acquisition of, or investment in, or otherwise acquire, any
       properties, assets, securities or business (including by merger, asset acquisition, equity
       purchase or other similar transaction), except for any acquisition of Inventory in the
       Ordinary Course and, in each case, otherwise in accordance with the budget contemplated
       by the Financing Order the DIP Credit Agreement and except in connection with any
       capital expenditures expressly contemplated by Section 6.1(b)(iv);

                     (vi)     other than as required by applicable Law, required to comply with
       any Contract or Seller Plan binding on the Company and its Subsidiaries as of the date of
       this Agreement and made available to Purchaser (if so required by this Agreement), or as
       set forth on Schedule 6.1(b)(vi) (1) grant to any current or former director, officer,
       employee, individual independent contractor or other individual service provider of the
       Company or any of its Subsidiaries any increase in compensation or benefits, (2) grant to
       any current or former director, officer, employee, individual independent contractor or

                                                47
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 161
                                                          53 ofof114
                                                                  233PageID #: 1402




       other individual service provider of the Company or any of its Subsidiaries any severance,
       retention, change in control, termination or similar compensation or benefits, (3) grant or
       amend any equity, equity-based or other incentive or similar awards, (4) establish, adopt,
       enter into, materially amend or terminate any material Seller Plan, or (5) take any action to
       accelerate or materially modify the vesting of, or payment of, any compensation or benefit
       under any Seller Plan; provided, however, that the foregoing clauses (1) through (5) shall
       not restrict the Company or any of its Subsidiaries from entering into or making available
       to newly hired employees or to employees in the context of promotions based on job
       performance or workplace requirements, plans, agreements, benefits and compensation
       arrangements (including any cash-based bonus arrangements, but excluding, for the
       avoidance of doubt, any equity incentive grants or similar equity, or equity-linked grants
       or awards) that have a value that is consistent with past practice of making compensation
       and benefits available to newly hired or promoted employees in similar positions and
       otherwise consistent with the Ordinary Course; provided further, and for the avoidance of
       doubt, any increase in any severance, retention, change in control, termination or similar

                                     Section 6.1(b)(vi);

                      (vii) hire or terminate (other than with cause, as determined by Sellers in
       good-faith), any director, officer, employee, individual independent contractor or other
       individual service provider, other than any employee, individual independent contractor or
       individual service provider whose base salary does not (and following any such action will
       not) exceed $250,000 per annum;

                     (viii) other than as required by applicable Law, enter into, amend or waive
       in any material respect any collective bargaining agreement (or similar agreement or
       arrangement);

                      (ix)    make any material changes in financial accounting methods,
       principles, practices, procedures or policies, except insofar as may be required by (A)
       GAAP or (B) or any applicable Law, including Regulation S-X under the Securities Act;

                      (x)     authorize, consent to or effect any amendment or change in (A) the

       Subsidiary of the Company;

                       (xi)    sell, lease, transfer, license, abandon or otherwise dispose of, or
       grant any Encumbrance (other than Permitted Encumbrances), on any Acquired Assets
       (other than Intellectual Property), other than (A) any Encumbrance to secure Indebtedness
       and other obligations in existence at the date of this Agreement (and required to be so
       secured by their terms); provided that any such Encumbrance will be extinguished in
       connection with the Closing; or (B) sales of Inventory in the Ordinary Course;

                      (xii) waive, release, assign, institute, compromise, or settle, with respect
       to any pending or threatened Action related to the Company or any of its Subsidiaries, their
       respective businesses, the Acquired Assets or the Assumed Liabilities, other than (i) the


                                                48
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 162
                                                          54 ofof114
                                                                  233PageID #: 1403




       Bankruptcy Case or (ii) involving solely money damages not in excess of $500,000
       individually, or $1,000,000 in the aggregate which will constitute Excluded Liabilities;

                       (xiii) (A) terminate, amend, supplement, modify or waive any provision
       of, or accelerate any rights, benefits or obligations under, any Material Contract, except
       any such action which would otherwise not be material and is in the Ordinary Course or
       the expiration in accordance with its term or (B) enter into any Contract that would be a
       Material Contract if executed prior to the date of this Agreement or which would result in
       an obligation of the Company or any of its Subsidiaries in excess of $3,000,000, except for
       any renewal of any such Contract in the Ordinary Course upon terms and conditions which
       are no less favorable to the Company and its Subsidiaries, in any material respect, than
       those in effect as of the date of this Agreement;

                       (xiv) (A) make any unusual or extraordinary efforts to collect any
       accounts receivable, intercompany obligation or Liability for Indebtedness, or give any
       discounts or concessions for early payment of such accounts receivable, intercompany
       obligation or Liability for Indebtedness or (B) make any sales of, or, other than Permitted
       Encumbrances and any Encumbrances provided for in the Financing Order, convey any
       interest in, any accounts receivable, intercompany obligation or Liability for Indebtedness
       to any third party;

                      (xv) license on-market or in-development products from third parties
       other than (A) in the Ordinary Course, (B) those that would not reasonably be expected to
       result in payments, over the life of such Contract (including any purchaser order or similar
       agreement or binding arrangement associated therewith), of amounts in excess of
       $3,000,000 and (C) which would not impose any obligations on the Company and its
       Subsidiaries of the type contemplated by Section 3.9(a)(viii);

                       (xvi) (A) abandon, cancel, fail to renew, or permit to lapse, as applicable,
       (1) any Company Owned Intellectual Property that is used in the conduct of the business
       or held for use by the Company or any of its Subsidiaries and is material to the Company
       and its Subsidiaries or (2) any material Company Licensed Intellectual Property to the
       extent that a Seller has the right to take or cause to be taken such action pursuant to the
       terms of the applicable Contract under which such Intellectual Property is licensed to the
       applicable Seller, (B) sell, transfer, license or otherwise encumber any material Company
       Owned Intellectual Property, other than licenses of Company Owned Intellectual Property
       in the Ordinary Course, or (C) except in the Ordinary Course, withdraw, amend, modify or
       terminate any Product Registrations;

                      (xvii) amend in any material respect, cancel or permit to terminate any
       material insurance policy naming the Company or a Subsidiary of the Company as an
       insured, a beneficiary or a loss payable payee without first obtaining comparable substitute
       insurance coverage with no lapse in coverage;

                      (xviii) grant any waiver under or amend or modify, or surrender, revoke,
       permit to lapse or otherwise terminate any Permit, other than in the Ordinary Course and


                                               49
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 163
                                                          55 ofof114
                                                                  233PageID #: 1404




        as would not reasonably be expected to be material to the Acquired Assets, the Assumed
        Liabilities or the operation of the business of the Company and its Subsidiaries;

                        (xix) except as required by applicable Law, (1) make, revoke or change
        any material Tax election or method of accounting with respect to Taxes, (2) file any Tax
        Return (other than in the Ordinary Course and consistent with past practice and applicable
        Law) or amend any Tax Return, (3) enter into any closing agreement, (4) commence, settle
        or compromise any material Tax claim or assessment, (5) consent to any extension or
        waiver of the limitation period applicable to any claim or assessment with respect to a
        material amount of Taxes, (6) grant any power of attorney with respect to material Taxes,
        or (7) enter into any Tax allocation, sharing, indemnity or similar agreement or
        arrangement (other than any customary commercial agreement or arrangement entered into
        in the Ordinary Course the primary purpose of which is not the allocation of Taxes); in
        each case to the extent such action could adversely affect Purchaser or the Acquired Assets
        or increase the amount of any Assumed Liabilities; or

                        (xx) authorize any of, or commit, agree in writing or otherwise, to take
        any of, the foregoing actions.

 It is understood and agreed that certain actions may be contemplated by one or more provisions of
 this Section 6.1(b) and, in such event, such action may only be taken (or omitted to be taken) if so
 permitted by each such provision of this Section 6.1(b).

                 (c)      Nothing contained in this Agreement is intended to give Purchaser or its
 Affiliates, directly or indirectly, the right to control or direct the Company s or its Subsidiaries
 operations or business prior to the Closing, and nothing contained in this Agreement is intended
 to give the Company, directly or indirectly, the right to control or direct                    or its
 Subsid                      Prior to the Closing, each of Purchaser and the Company shall exercise,
 consistent with the terms and conditions of this Agreement, complete control and supervision over


                 (d)     In furtherance of the provisions of Section 6.1(a) and Section 6.1(b), it is
 the intent of the Parties that, during the period from the date of this Agreement until the Closing
 (or such earlier date and time on which this Agreement is terminated pursuant to Article VIII),
 unless Purchaser otherwise consents in writing (such consent to be
 discretion), other than as set forth on Schedule 6.1(d), Sellers shall not, and Sellers shall cause
 their Subsidiaries not to, (i) sell, divest, distribute, assign, license, mortgage, pledge, encumber,
 transfer, lease or sublease to any Subsidiary that is not a Seller or, at the Closing, is an Acquired
 Subsidiary, any property, right, privilege, interest or any other asset of Sellers or any such Acquired
 Subsidiary that would otherwise (A) constitute an Acquired Asset if owned immediately prior to
 the Closing or (B) is or would otherwise constitute a property, right, privilege, interest or any other
 asset of any such Acquired Subsidiary, or (ii) convey, transfer or otherwise assign to any Seller or
 such Acquired Subsidiary any Liability of any entity that is an Excluded Subsidiary.

        6.2.    Access to Information.




                                                   50
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 164
                                                          56 ofof114
                                                                  233PageID #: 1405




                 (a)     From the date hereof until the Closing (or the earlier termination of this
 Agreement pursuant to Article VIII), the Company will, and will cause its Subsidiaries and use
 commercially reasonable efforts to cause its Advisors and other representatives to, provide
 Purchaser and its Advisors with reasonable access and upon reasonable advance notice and during
 regular business hours to the books and records (including work papers, schedules, memoranda,
 Tax Returns, Tax schedules, Tax rulings, and other Documents), documents, data, files, personnel
 and offices and properties of the Company and its Subsidiaries, in order for Purchaser and its
 Advisors to access such information regarding the Company and its Subsidiaries as is reasonably
 necessary in order to consummate the transactions contemplated by this Agreement or otherwise
 as reasonably requested by Purchaser in connection
 Agreement, or as requested by Purchaser in order for Purchaser and its Advisors to conduct a Phase
 I or similar environmental site assessment of any of the Acquired Assets; provided that (i) such
 access does not unreasonably interfere with the normal and Ordinary Course operations of the
 Company and its Subsidiaries, (ii) all requests for access will be directed to PJT Partners LP or
 such other Person(s) as the Company may designate in writing from time to time, (iii) nothing
 herein will require the Company to provide access to any properties, plants or facilities for the
 purposes of conducting (A) any Phase I or similar environmental site assessment, including a
 Preliminary Assessment (as defined in ISRA), for any Acquired Leased Real Property in New
 Jersey for which a General Information Notice was submitted or (B) any subsurface or invasive
 environmental sampling or testing (for clarity, a Phase I environmental site assessment or similar
 environmental assessment shall not constitute subsurface or invasive environmental sampling or
 testing) and (iv) nothing herein will require the Company to provide access to, or to disclose any
 information to, Purchaser if such access or disclosure (A) would result in the waiver of any
 attorney-client, work-product or other legal privilege or accountant privilege, (B) would
 reasonably be expected to violate any applicable Laws (including the HSR Act and Foreign
 Competition Laws), or (C) would violate any fiduciary duty; provided further that the Company
 and its Subsidiaries will use commercially reasonable efforts to provide a reasonable alternative
 means of accessing any such information in a manner that is not inconsistent with the foregoing;
 provided further that no such access shall be required in connection with a proceeding between
 Purchaser or any of its Affiliates, on the one hand, and any Seller or any of its Affiliates, on the
 other hand.

                (b)     From time to time following the date hereof and prior to the Closing, upon

                                                               -
 restrictions or similar Effects reasonably related thereto) that would reasonably be expected to
 adversely impact the business and operations of the Company and its Subsidiaries in any material
 respect, the Sellers shall, and shall use their commercially reasonable efforts to cause their
 Advisors to, promptly (and, in any event, within five (5) Business Days of any written request of
 Purchaser) (i) provide, in a manner consistent with the provisions of Section 6.2(a), information
 reasonably requested by Purchaser and relating to such Effects and the Company and its
 Subsidiaries or, to the extent relevant to such Effects, its historical, current or future business,
 financial condition, results of operations, assets, Liabilities, properties, Contracts, environmental
 compliance, employee matters, regulatory compliance, business risks and prospects of the
 Company or any of its Subsidiaries related thereto, (ii) participate in meetings or teleconferences
 reasonably requested by Purchaser (including such members of senior management of the
 Company as may be reasonably requested or necessary with respect to such Effects) to discuss
                                                  51
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 165
                                                          57 ofof114
                                                                  233PageID #: 1406




 such Effects and information referred to in the immediately preceding clause (i), and (iii) consider
 in good-                                                                                    .

                (c)     The information provided pursuant to this Section 6.2 will be used solely
 for the purpose of consummating the transactions contemplated hereby or in connection with
                                                    , and will be governed by all the confidentiality
 terms and conditions of the Loan Documents. Neither the Company nor any of Sellers makes any
 representation or warranty as to the accuracy of any information, if any, provided pursuant to this
 Section 6.2, other than the Express Representations.

                  (d)     From and after the Closing for a period of three (3) years following the
 Closing Date (or, if earlier, the closing of the Bankruptcy Case), Purchaser will provide Sellers
 and their Advisors with reasonable access, during normal business hours, and upon reasonable
 advance notice, to the books and records, including work papers, schedules, memoranda, Tax
 Returns, Tax schedules, Tax rulings, and other Documents transferred to Purchaser pursuant to
 this Agreement (for the purpose of examining and copying) relating to the Acquired Assets, the
 Excluded Assets, the Assumed Liabilities or the Excluded Liabilities, in each c
 possession or control and solely to the extent concerning periods or occurrences prior to the
 Closing Date, and reasonable access, during normal business hours, and upon reasonable advance
 notice, to personnel, offices and properties of Purchaser, as may be reasonably requested by the
 Company in connection with the Bankruptcy Cases, the wind-down and liquidation of Sellers, to
 comply with legal, regulatory, stock exchange and financial reporting requirements, to satisfy any
 audit, accounting or similar requirement; provided, in each case, that such access does not
 unreasonably interfere with the normal operations of Purchaser; provided further that nothing
 herein will require Purchaser to provide access to, or to disclose any information to, Sellers if such
 access or disclosure (A) would result in the waiver of any attorney-client, work-product or other
 legal privilege or accountant privilege, (B) would reasonably be expected to violate any applicable
 Laws (including the HSR Act and Foreign Competition Laws), (C) would reasonably expected to
 be in violation of the provisions of any agreement (including any confidentiality obligation) by
 which Purchaser or any of its Subsidiaries is bound, or (D) would violate any fiduciary duty;
 provided that Purchaser and its Subsidiaries will use commercially reasonable efforts to provide a
 reasonable alternative means of accessing any such information in a manner that is not inconsistent
 with the foregoing; provided further that no such access shall be required in connection with a
 proceeding between Purchaser or any of its Affiliates, on the one hand, and any Seller or any of
 its Affiliates, on the other hand.

                 (e)     Unless otherwise consented to in writing by the other Parties, no Party, for
 a period of three (3) years following the Closing Date, shall destroy, alter or otherwise dispose of
 any of the books and records relating to any period occurring on or prior to the Closing without
 providing reasonable advance notice to such other Party and offering to permit such other Party
 (at                     sole cost and expense) to make copies of such books and records or any
 portion thereof that such Party may intend to destroy, alter or dispose of. From and after the
 Closing, Purchaser will, and will cause its employees to, provide Sellers with reasonable
 assistance, support and cooperation, upon reasonable advance notice and during normal business
                          ind-down and related activities (e.g., helping to locate documents or
 information related to and assistance with preparation of Tax Returns or prosecution or processing
 of insurance/benefit claims); provided that such assistance, support and cooperation does not (x)

                                                  52
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 166
                                                          58 ofof114
                                                                  233PageID #: 1407




                                                  s and operations or (y) require Purchaser to incur
 any out of pocket costs or expenses.

                 (f)      Except for contacts in the Ordinary Course unrelated to the transactions
 contemplated hereby, Purchaser will not, and will not permit any member of the Purchaser Group
 to, contact any officer, manager, director, employee, customer, supplier, lessee, lessor, lender,
 licensee, licensor, distributor, noteholder or other material business relation of the Company or its
 Subsidiaries prior to the Closing with respect to the Company, its Subsidiaries, their business or
 the transactions contemplated by this Agreement without the prior written consent of the Company
 for each such contact, such consent not to be unreasonably withheld, conditioned or delayed.

                 (g)    From and after the Closing for a period of three (3) years following the
 Closing Date (or, if earlier, the closing of the Bankruptcy Case), Sellers will provide Purchaser
 and its Advisors with reasonable access, during normal business hours, and upon reasonable
 advance notice, to the books and records, including work papers, schedules, memoranda, Tax
 Returns, Tax schedules, Tax rulings, and other documents relating to the Company or its
 Subsidiaries (for the purpose of examining and copying) relating to the Acquired Assets, the
 Excluded Assets, the Assumed Liabilities or the Excl
 possession or control and solely to the extent concerning periods or occurrences prior to the
 Closing Date as may be reasonably requested by Purchaser (x) to comply with legal, contractual,
 regulatory, stock exchange and financial reporting requirements, (y) to satisfy any audit,
 accounting or similar requirement, or (z) to satisfy any other bona fide legal compliance,
 accounting or tax purpose; provided that nothing herein will require Sellers to provide access to,
 or to disclose any information to, Purchaser if such access or disclosure (A) would result in the
 waiver of any attorney-client, work-product or other legal privilege or accountant privilege, (B)
 would reasonably be expected to violate any applicable Laws (including the HSR Act and Foreign
 Competition Laws), or (C) would violate any fiduciary duty; provided that Sellers will use
 commercially reasonable efforts to provide a reasonable alternative means of accessing any such
 information in a manner that is not inconsistent with the foregoing; provided further that no such
 access shall be required in connection with a proceeding between Purchaser or any of its Affiliates,
 on the one hand, and any Seller or any of its Affiliates, on the other hand.

        6.3.    Employee Matters.

                 (a)    Purchaser shall extend to all employees of Sellers listed on Schedule 3.17(a)
 (or hired in compliance with Section 6.1)        Employees ) an offer of employment in a position
 that is comparable to such Employee s position immediately prior to the Closing (including level
 of responsibility, primary location of employment, and authority) on the terms set forth in this
 Section 6.3 Transfer Offer ) that, if accepted, shall become effective immediately after the
 Closing. Employees who accept such Transfer Offers with Purchaser in accordance with this
 Section 6.3(a)                                 Transferred Employees Nothing herein shall be
 construed as a representation or guarantee by any Seller or any of their respective Affiliates that
 any or all of the Employees will accept the offer of employment from Purchaser or will continue
 in employment with Purchaser following the Closing. Purchaser shall carry out all actions
 necessary under applicable Law to effect the transfer of employment to it of each such Transferred
 Employee who has accepted that offer. Effective as of the Closing, each Transferred Employee
 shall cease to be an employee of Sellers or their Affiliates.

                                                  53
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 167
                                                          59 ofof114
                                                                  233PageID #: 1408




                 (b)     For a period of one year from and after the Closing Date, Purchaser shall
 provide or cause to be provided each Transferred Employee with: (i) base compensation/wage rate
 that is no lower than that provided to such Transferred Employees as of the date hereof; (ii) short-
 term cash bonus opportunities substantially similar in amounts to the portion of existing retention
 bonus opportunities tied to short-term incentive opportunities (i.e., excluding any portion of the
 retention bonus opportunities that were calculated based on long-term incentives) that is no less
 favorable than that provided to such Transferred Employee as of the date hereof; and (iii) other
 employee benefits (including severance benefits, but excluding any equity incentive or other long
 term incentive arrangements, defined benefit pension benefits and post-employment welfare
 benefits) that are substantially comparable in the aggregate to those provided by Sellers to such
 Transferred Employees as of the date hereof under the Seller Plans made available to Purchaser
 (but excluding any severance benefits under any employment agreement not assumed by
 Purchaser). For purposes of eligibility and vesting (other than vesting of future equity awards)
 under the benefit plans and programs maintained by Purchaser or any of its Affiliates after the
                                                                                  Purchaser Plans
 each Transferred Employee who is so eligible shall be credited with his or her years of service
 with Sellers or any of their respective Subsidiaries before the Closing Date to the same extent as
 such Transferred Employee was entitled, before the Closing Date, to credit for such service under
 substantially similar Seller Plans in which such Transferred Employees participated before the
 Closing Date, except to the extent such credit would result in a duplication of benefits.

                (c)    Without limiting the generality of any other provision of this Agreement:
 (i) each Transferred Employee shall be immediately eligible to participate, without any waiting
 time, in any and all Purchaser Plans that are made available to Transferred Employees at the
 relevant time as required by Section 6.3(c); (ii) for purposes of each Purchaser Plan providing
 health or welfare benefits, Purchaser shall use commercially reasonable efforts to cause all pre-
 existing condition exclusions and actively-at-work requirements of such Purchaser Plan to be
 waived for such Transferred Employee and his or her covered dependents (unless such exclusions
 or requirements were applicable under comparable Seller Plans); and (iii) Purchaser shall use
 commercially reasonable efforts to cause any co-payments, deductible and other eligible expenses
 incurred by such Transferred Employee or his or her covered dependents during the plan year in
 which the Closing Date occurs to be credited for purposes of satisfying all deductible, coinsurance
 and maximum out-of-pocket requirements applicable to such Transferred Employee and his or her
 covered dependents for the applicable plan year of each comparable Purchaser Plan.

                 (d)     Purchaser shall assume and be solely responsible for paying, providing and
 satisfying when due the following: (a) all accrued and unused vacation, personal days, sick pay
 and other paid time off for Transferred Employees earned but unused as of the Closing Date, (b) all
 cash retention and cash long term incentive plans and similar obligations and Liabilities to the
 extent the payee and the time and amount of payment are specified on Schedule 6.3(d), and (c) all
 compensation (including salary, wages, commissions, bonuses, incentive compensation, overtime,
 premium pay and shift differentials), vacation, personal days, sick pay and other paid time off,
 benefits and benefit claims, severance and termination pay, notice, and benefits (including any
 employer Taxes or other payments related thereto), in each case of this clause (c), accruing,
 incurred or arising as a result of employment or separation from employment with Purchaser after
 the Closing Date with respect to Transferred Employees.


                                                 54
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 168
                                                          60 ofof114
                                                                  233PageID #: 1409




               (e)     Sellers shall reasonably cooperate in providing, pursuant to Section 6.2, to
 Purchaser all information reasonably requested by Purchaser
 compliance with its obligations under this Section 6.3.

                 (f)     The provisions of this Section 6.3 are for the sole benefit of the Parties to
 this Agreement and nothing herein, express or implied, is intended or shall be construed to confer
 upon or give any Person (including for the avoidance of doubt any Employees or Transferred
 Employees), other than the Parties and their respective permitted successors and assigns, any legal
 or equitable or other rights or remedies (with respect to the matters provided for in this Section 6.3
 or under or by reason of any provision of this Agreement). Nothing contained herein, express or
 implied: (i) shall be construed to establish, amend, or modify any benefit plan, program, agreement
 or arrangement, (ii) shall, subject to compliance with the other provisions of this Section 6.3, alter
 or limit Purchaser s or           ability to amend, modify or terminate any particular benefit plan,
 program, agreement or arrangement or (iii) is intended to confer upon any current or former
 employee any right to employment or continued employment for any period of time by reason of
 this Agreement, or any right to a particular term or condition of employment.

                (g)
 assume all obligations, Liabilities and commitments in respect of claims made by any Transferred
 Employee (or any other individual claiming that he or she is or should be a Transferred Employee)
 for severance or other termination benefits (including claims for wrongful dismissal, notice of
 termination of employment, pay in lieu of notice or breach of Contract) arising out of, relating to
 or in connection with any failure of Purchaser to offer employment to, or to continue the
 employment of, any such Transferred Employee (or other individual claiming that he or she is or
 should be a Transferred Employee) on terms and conditions consistent
 obligations under this Section 6.3(g).

               (h)    Purchaser will, or will cause its Affiliates to, provide any required notice to
 Transferred Employees under the Worker Adjustment and Retraining Notification Act of 1988, as
 amended, or any similar Laws WARN Act ) and to otherwise comply with the WARN Act to
 Transferred Employees with respect to any plant closing or mass layoff or group termination
 or similar event under the WARN Act affecting Employees (including as a result of the
 consummation of transactions contemplated by this Agreement) and occurring on and after the
 Closing. Purchaser will not, and will cause its Affiliates not to, take any action on or after the
 Closing Date that would cause any termination of employment of any Employees by Sellers or

                           ation or similar event under the WARN Act that would result in any
 Liability for Sellers, or to create any Liability or penalty to Sellers or any of their respective
 Affiliates for any employment terminations under Law.

                (i)    For any Transferred Employees who are principally based outside the
 United States, the provisions of this Section 6.3 shall apply to such employees mutatis mutandis
 to the maximum extent permitted by applicable Law. With respect to the employees of the Swiss
 Company (the Swiss Employees ), no transfer of employment relationships will occur as a
 consequence of the Closing of the transactions contemplated hereby and the currently applicable
 terms and conditions of employment (including social security and pension plan scheme) of such
 Swiss Employees shall remain unaltered in full force and effect. The provisions of this Section

                                                  55
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 169
                                                          61 ofof114
                                                                  233PageID #: 1410




 6.3, in particular, without limitation, with respect to compensation and other employee benefits,
 shall also apply mutatis mutandis to the Swiss Employees.

        6.4.    Regulatory Matters.

                 (a)      Subject to Section 6.5, the Company will (1) make or cause to be made all
 filings and submissions required to be made by the Company or its Subsidiaries under any
 applicable Laws for the consummation of the transactions contemplated by this Agreement set
 forth on Schedule 6.4, including filings or submissions related to Product Registrations and a
 General Information Notice for each Acquired Leased Real Property in New Jersey subject to
 ISRA, (2) reasonably cooperate with Purchaser in exchanging such information and providing
 reasonable assistance as Purchaser may reasonably request in connection with any filings made by
 the Purchaser Group pursuant to Section 6.4(b), and (3) (A) supply promptly any additional
 information and documentary material that may be requested in connection with the filings made
 pursuant to this Section 6.4(a) or Section 6.4(b), and (B) use reasonable best efforts to take all
 actions necessary to obtain all required clearances in connection with such filings. Prior to
                                                                                    LSRP
 reasonably acceptable to Purchaser to commence performance of a Preliminary Assessment (as
 defined in ISRA) for each Acquired Leased Real Property in New Jersey for which a General
 Information Notice was submitted. The Company and Purchaser shall cooperate in good faith
 regarding the performance of the Preliminary Assessments, including the Company responding as
 promptly as reasonably practicable to any inquiries from Purchaser about the status of the
 Preliminary Assessments. Purchaser shall have the reasonable right to review and comment on
 the Preliminary Assessments, and the Company shall request that the LSRP consider in good faith
 any reasonable comments on the Preliminary Assessments received from Purchaser. At Closing,
 the Company shall end its engagement of the LSRP, at which time Purchaser shall directly engage
 the LSRP in connection with its assumption of responsibility for ISRA under Section 6.4(b)(ii).
 In the event the Preliminary Assessments have not been finalized at Closing, Purchaser shall be
 responsible, at its sole cost and expense, to complete the Preliminary Assessments.

                 (b)    Subject to Section 6.5, Purchaser will, and will cause its Affiliates and
 Advisors to, (i) make or cause to be made all filings and submissions required to be made by any
 member of the Purchaser Group under any applicable Laws and necessary to permit the
 consummation of the transactions contemplated by this Agreement, including any such filings or
 submissions related to Product Registrations, (ii) two (2) calendar days prior to Closing, submit a
 Remediation Certification, as defined under ISRA, to the New Jersey Department of
 Environmental Protection for each Acquired Leased Real Property in New Jersey subject to ISRA
 identifying Purchaser as the person responsible for ISRA compliance after Closing along with a
 Remediation Cost Review and RFS/FA Form, a Remediation Funding Source instrument and 1%
 annual surcharge check, as required, (iii) reasonably cooperate with the Company in exchanging
 such information and providing reasonable assistance as the Company may reasonably request in
 connection with any filings made by the Company pursuant to Section 6.4(a), and (iv) (A) supply
 promptly any additional information and documentary material that may be requested in
 connection with the filings made pursuant to this Section 6.4(b) or Section 6.4(a) and (B) use
 reasonable best efforts to take all actions necessary to obtain all required clearances.



                                                 56
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 170
                                                          62 ofof114
                                                                  233PageID #: 1411




                  (c)     From and after the date hereof, the Parties will cooperate in connection with
 the transfer of the transferable Product Registrations to Purchaser as of the Closing Date and the
 obtaining by Purchaser of new Product Registrations to the extent a Product Registration is not
 transferable. Promptly following the date hereof, the Parties will agree upon procedures to ensure a
 transition from the Sellers to Purchaser of all of the activities required to be undertaken by the holder
 of the Product Registrations, including adverse experience reporting, quarterly and annual reports to
 the FDA, handling and tracking of complaints, sample tracking, and communication with health care
 professionals and customers. Subject to Section 6.4(d), after the Closing, Purchaser shall assume all
 responsibility for the Product Registrations, including all responsibility for communications with the
 FDA and any other Governmental Body concerning the Products. The Parties shall cooperate in
 making and maintaining all required regulatory filings, and reporting all material communications
 (whether written or oral) from a Governmental Body in relation to a transfer and, to the extent one
                                                                                                  r, as the
 case may be) participation to effectuate the transfer of the Product Registrations, it shall give the
 other Party reasonable notice of all meetings and telephone calls with any Governmental Body
 expected to have a material impact upon a transfer and give the other Party a reasonable opportunity
 to participate at each such meeting or telephone call.

                  (d)    On the Closing Date (or within such time after the Closing Date as permitted
 under applicable Law) or as soon as practicable after the Closing Date, Sellers shall submit to the
 FDA the executed Seller FDA Transfer Letters. To the extent required, Sellers shall submit or
 deliver to the FDA and other appropriate Governmental Bodies within timelines as prescribed
 under applicable Law such documents and instruments of conveyance as necessary and sufficient
 to effectuate the transfer of each Permit and Governmental Authorization to Purchaser under
 applicable Law on the Closing Date or as soon as practicable after the Closing Date. Unless
 otherwise required by applicable Law, from the Closing Date until the relevant date of transfer for
 each Product Registration, Sellers shall use commercially reasonable efforts to maintain or cause
 to be maintained in force each such Product Registration and Purchaser shall promptly reimburse
 Sellers for the reasonable documented and out-of-pocket costs and expenses incurred by Sellers in
 connection with maintaining or causing to be maintained such Product Registrations. Unless
 otherwise required by applicable Law and as may be agreed between the Parties, Sellers shall use
 commercially reasonable efforts to progress or cause to be progressed any pending application
 filed prior to the Closing Date for a Product Registration. Notwithstanding anything contained in
 this Agreement to the contrary (including Section 6.1), Sellers shall not, from the Closing Date
 until the relevant date of transfer for such Product Registration, absent the prior written consent
 from Purchaser, or as is required by a Governmental Body, withdraw or suspend a Product
 Registration that is pending as of the Closing Date. The Sellers shall ensure that an employee or
 other authorized person is reasonably available to Purchaser to effectuate any transfers
 contemplated by this Section 6.4 and occurring after the Closing.

                 (e)     Prior to the Closing, the actions taken by Sellers pursuant to Section 6.4(c)
 shall be at the sole cost and expense of the Sellers. All documented and out-of-pocket costs and
 expenses incurred by Sellers after the Closing at the request of Purchaser in connection with this
 Section 6.4 shall be reimbursed by Purchaser.

         6.5.    Antitrust Notification.


                                                    57
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 171
                                                          63 ofof114
                                                                  233PageID #: 1412




                  (a)     The Company and Purchaser will, as promptly as practicable and no later
 than ten (10) Business Days following the date hereof, (i) file with the United States Federal Trade
 Commission and the United States Department of Justice, the notification form required pursuant
 to the HSR Act for the transactions contemplated by this Agreement, which form will specifically
 request early termination of the waiting period prescribed by the HSR Act and (ii) make all
 notifications, filings, registrations or other materials required or necessary under the Foreign
 Competition Laws set forth on Schedule 6.5(a). Each of the Company and Purchaser will (and
 shall cause their respective Affiliates to) furnish to e
 information and reasonable assistance as the other may request in connection with its preparation
 of any filing or submission that is necessary under the HSR Act or such Foreign Competition Laws
 and will provide any supplemental information requested by any Governmental Body as promptly
 as practicable. Purchaser and Sellers will use reasonable best efforts to comply as promptly as
 practicable with any requests made for any additional information in connection with such filings.
 Whether or not the transactions contemplated by this Agreement are consummated, Sellers will be
 responsible for all filing fees payable in connection with such filings.

                 (b)    Subject to the immediately following sentence, the Company and Purchaser
 will use their reasonable best efforts to promptly obtain any clearance required, or any clearance
 that is otherwise advisable, under the HSR Act or such Foreign Competition Laws for the
 consummation of this Agreement and the transactions contemplated hereby and will keep each
 other apprised of the status of any communications with, and any inquiries or requests for
 additional information from, any Governmental Body and will comply promptly with any such
 inquiry or request. Purchaser will take, and will cause its Affiliates to take, any and all steps
 necessary to avoid or eliminate each and every impediment under any Law that may be asserted
 by any Governmental Body or any other Person so as to enable the Parties to expeditiously close
 the transactions contemplated by this Agreement, including (i) opposing any motion or action for
 a temporary, preliminary or permanent injunction or Order against or preventing or delaying the
 consummation of the transactions contemplated by this Agreement, (ii) entering into a consent

 to hold separate, license, sell or divest (pursuant to such terms as may be required by any
 Governmental Body) such assets or businesses of Purchaser and its Affiliates after the Closing
 (including entering into customary ancillary agreements relating to any such sale, divestiture,
 licensing or disposition of such assets or businesses), and (iii) agreeing to such limitations on
 conduct or actions of members of Purchaser and its Affiliates after the Closing as may be required
 in order to obtain satisfaction of the closing conditions set forth in Section 7.1(a) prior to the
 Outside Date.

                 (c)     The Parties commit to instruct their respective counsel to cooperate with
 each other in good faith and use reasonable best efforts to facilitate and expedite the identification
 and resolution of any issues arising under the HSR Act or such Foreign Competition Laws at the
 earliest practicable dates
 keep each other appropriately informed of communications from and to personnel of the reviewing
 Governmental Bodies and (ii) to confer with each other regarding communications with such
 Governmental Bodies and the content of any such communications, including any analyses,
 clearances, memoranda, briefs, arguments, opinions, proposals or presentations made or submitted
 by or on behalf of any Party in connection with the identification and resolution of any issues
 arising under the HSR Act, other U.S. Antitrust Laws, or such Foreign Competition Laws. Neither

                                                  58
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 172
                                                          64 ofof114
                                                                  233PageID #: 1413




 the Company nor Purchaser will participate in any meeting or discussion with any Governmental
 Body with respect of any such filings, applications, investigation or other inquiry without giving
 the other Party prior notice of the meeting or discussion and, to the extent permitted by the relevant
 Governmental Body, the opportunity to attend and participate in such meeting or discussion
 (which, at the request of either Purchaser or the Company, will be limited to outside antitrust
 counsel only). Each Party will have the right to review (subject to appropriate redactions for
 confidentiality and attorney-client privilege concerns) and approve the content of any
 presentations, white papers or other written materials to be submitted to any Governmental Body
 in advance of any such submission.

        6.6.    Reasonable Efforts; Cooperation.

                  (a)     Without prejudice to any other term or provision of this Agreement, each
 Party shall, and shall cause its Subsidiaries and its and their respective Advisors to, use its
 reasonable best efforts to perform their respective obligations hereunder and to take, or cause to
 be taken, and do, or cause to be done, all things reasonably necessary, proper or advisable to cause
 the transactions contemplated herein to be effected as soon as reasonably practicable, but in any
 event on or prior to the Outside Date, in accordance with the terms hereof and to reasonably
 cooperate with each other Party and its Advisors in connection with any step required to be taken
 as a part of its obligations hereunder.

                 (b)    The obligations of Purchaser pursuant to this Agreement shall be subject to
 the Direction Letter. The obligations of the Company pursuant to this Agreement, including this
 Section 6.6(b), shall be subject to any Orders entered, or approvals or authorizations granted or
 required, by or under the Bankruptcy Court or the Bankruptcy Code (including in connection with
 the Bankruptcy Cases                                         -in-possession financing, and each of
                                 -in-possession to comply with any Order of the Bankruptcy Court
 (including the Bidding Procedures Order and the Sale Or                         to seek and obtain
 the highest or otherwise best price for the Acquired Assets as required by the Bankruptcy Code.

                 (c)    From and after the date hereof until the earlier of Closing or the termination
 of this Agreement in accordance with its terms, Sellers will use commercially reasonable efforts
 to seek estoppel certificates from parties to any recorded agreements materially affecting title to
 the Acquired Owned Real Properties and Acquired Leased Real Properties set forth on Schedule
 6.6(c) in a form reasonably acceptable to the parties; provided that such efforts shall not include
 the payment by or on behalf of Sellers of any non-de minimis costs or expenses in connection
 therewith or the commencement of any litigation or the taking of any similar adverse action.

        6.7.    Notification of Certain Matters.

                (a)     The Company will promptly (and, in any event, within ten (10) days) notify
 Purchaser in writing of: (i) any notice or other communication from any Person alleging that the
 consent of such Person is or may be required in connection with the transactions contemplated by
 this Agreement; (ii) any notice or other communication from any Governmental Body, or any
 Action by any Governmental Body, related to or in connection with the transactions contemplated
 by this Agreement (including that may restrain, enjoin or otherwise prohibit the consummation of
 the transactions contemplated by this Agreement); (iii) the discovery of any variances from, or the

                                                   59
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 173
                                                          65 ofof114
                                                                  233PageID #: 1414




 existence or occurrence of any event, fact or circumstance arising after the execution of this
 Agreement that would reasonably be expected to cause, any of the representations and warranties
 contained in Article III to be untrue or inaccurate such that the condition set forth in Section 7.2(a)
 will not be satisfied; and (iv) any event that has had, or is reasonably expected to have, a Material
 Adverse Effect or would otherwise cause, or reasonably be expected to cause, the failure of any
 condition to Closing for the benefit of the Purchaser set forth in Article VII. If the subject matter
 of any such notification required by the previous sentence requires any change in the Schedules,
 the Company shall deliver to Purchaser prior to the Closing a supplement to such Schedule (the
  Updated Schedules                           provided that in no event will any Updated Schedule
 serve to amend, supplement or modify the Schedules for purposes of Section 7.2(a) or otherwise
 determining whether any condition set forth in Article VII was or has been satisfied or any
 statement set forth                                                                      Section 2.3(f)
 was or is true and correct; provided further that if the Closing occurs, the Updated Schedules will
 (other than in respect of any claim for Fraud with respect to (x) the representations and warranties
                                                                                                Section
 2.3(f)) be considered and deemed to be part of the Schedules for all purposes under this Agreement
 and each reference in this Agreement to a particular Schedule will mean such Schedule in, or as
 updated by, the Updated Schedules.

                  (b)    Purchaser will promptly notify the Company in writing of: (i) any notice or
 other communication from any Governmental Body, or any Action by any Governmental Body,
 related to or in connection with the transactions contemplated by this Agreement (including that
 may restrain, enjoin or otherwise prohibit the consummation of the transactions contemplated by
 this Agreement); (ii) any Actions relating to or involving or otherwise affecting Purchaser or its
 Affiliates that, if pending on the date of this Agreement, would have been required to have been
 disclosed pursuant to Section 4.7; and (iii) the discovery of any variances from, or the existence
 or occurrence of any event, fact or circumstance arising after the execution of this Agreement that
 would reasonably be expected to cause, any of the representations and warranties contained in
 Article IV to be untrue or inaccurate such that the condition set forth in Section 7.3(a) will not be
 satisfied; provided that the delivery of any notice pursuant to this Section 6.7(b) will not limit the
 remedies available to Sellers under or with respect to this Agreement.

         6.8.   Further Assurances. Without prejudice to any other term or provision of this
 Agreement, from time to time, as and wh
 expense, any other Party will execute and deliver, or cause to be executed and delivered, all such
 documents and instruments and will take, or cause to be taken, all such further or other actions as
 such requesting Party may reasonably deem necessary or desirable to evidence and effectuate the
 transactions contemplated by this Agreement and the transfer of title to the Acquired Assets to
 Purchaser or its designee(s) in accordance with the terms of the Agreement.

         6.9.    Insurance Matters. Purchaser acknowledges that, upon Closing, all nontransferable
 insurance coverage provided in relation to Sellers and the Acquired Assets that is maintained by
 any Seller or its Affiliates other than by the Acquired Subsidiaries themselves, if any, (whether
 such policies are maintained with third party insurers or with such Seller or its Affiliates (other
 than with the Acquired Subsidiaries)), shall cease to provide any coverage to Purchaser and the
 Acquired Assets with respect to post-Closing occurrences related thereto and no further coverage
 shall be available with respect to such post-Closing occurrences to Purchaser or the Acquired

                                                   60
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 174
                                                          66 ofof114
                                                                  233PageID #: 1415




 Assets under any such policies; provided, however, that Purchaser shall have the right to make
 claims and the right to any proceeds with respect to any matter related to the Assumed Liabilities
 under any insurance policies for occurrence-based claims pertaining to, arising out of and inuring
 to the benefit of any Seller for all periods prior to the Closing, and Seller shall use reasonable best
 efforts to seek the maximum recovery or allow Purchaser to seek recovery (including by executing
 or delivering any document, agreement, instrument or other information as Purchaser may
 reasonably request to seek such recovery) under such insurance policies, in each case, at

 a result of such recovery, any deductibles, self-insured retentions or other out-of-pocket expenses
 required to be paid by Purchaser or to the insurer in connection therewith), and Seller shall

 and shall remit

 out-of-pocket costs and expenses of seeking such recovery, to the extent not otherwise paid or
 reimbursed by Purchaser) to Purchaser or its designee; provided that, subject to compliance with
 the terms and conditions of this Section 6.9, Sellers shall be liable for any uninsured or uncollected
 amounts of such claim(s).

         6.10. Receipt of Misdirected Assets. From and after the Closing, if any Seller or any of
 its respective Affiliates receives any right, property or asset that is an Acquired Asset, the
 applicable Seller shall promptly transfer or cause such of its Affiliates to transfer such right,
 property or asset (and shall promptly endorse and deliver any such asset that is received in the
 form of cash, checks or other documents) to Purchaser, and such asset will be deemed the property
 of Purchaser held in trust by such Seller for Purchaser until so transferred. From and after the
 Closing, if Purchaser or any of its Affiliates receives any right, property or asset that is an Excluded
 Asset, Purchaser shall promptly transfer or cause such of its Affiliates to transfer such asset (and
 shall promptly endorse and deliver any such right, property or asset that is received in the form of
 cash, checks, or other documents) to the Company, and such asset will be deemed the property of
 the Company held in trust by Purchaser for the Company until so transferred.

         6.11.     Acknowledgment by Purchaser.

                 (a)    Purchaser acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that it has conducted an independent investigation and analysis of the business,
 including its financial condition, results of operations, assets, Liabilities, properties, Contracts,
 environmental compliance, employee matters, regulatory compliance, business risks and prospects
 of the Company and its Subsidiaries and the Acquired Assets and the Assumed Liabilities, and, in
 making its determination to proceed with the transactions contemplated by this Agreement,
 Purchaser and the Purchaser Group have, other than the Express Representations, relied on the

 on, are not relying on, and will not rely on, any Seller, any Subsidiary, any information, statements,
 disclosures, documents, projections, forecasts or other material made available to Purchaser or any
 of its Affiliates or Advisors in the Dataroom, the Information Presentation, or the Projections or
 any information, statements, disclosures or materials, in each case, whether written or oral, made
 or provided by, or as part of, any of the foregoing or any other Seller Party, or any failure of any
 of the foregoing to disclose or contain any information, except for the Express Representations (it
 being understood that Purchaser and the Purchaser Group have relied only on the Express

                                                   61
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 175
                                                          67 ofof114
                                                                  233PageID #: 1416




 Representations). Purchaser acknowledges and agrees, on its own behalf and on behalf of the
 Purchaser Group, that (i) the Express Representations are the sole and exclusive representations,
 warranties and statements of any kind made by any Seller Party to Purchaser or any member of
 the Purchaser Group on which Purchaser or any member of the Purchaser Group may rely in
 connection with the transactions contemplated by this Agreement; and (ii) all other representations,
 warranties and statements of any kind or nature expressed or implied, whether in written, electronic
 or oral form, including (1) the completeness or accuracy of, or any omission to state or to disclose,
 any information (other than solely to the extent set forth in the Express Representations) including
 in the Dataroom, Information Presentation, Projections, meetings, calls or correspondence with
 management of the Company and its Subsidiaries, any of the Seller Parties or any other Person on
 behalf of the Company, its Subsidiaries or any of the Seller Parties or any of their respective
 Affiliates or Advisors and (2) any other statement relating to the historical, current or future
 business, financial condition, results of operations, assets, Liabilities, properties, Contracts,
 environmental compliance, employee matters, regulatory compliance, business risks and prospects

                                                       ally disclaimed by the Company, on its behalf
 and on behalf of the Seller Parties, and each Seller. Purchaser, on its own behalf and on behalf of
 the Purchaser Group: (x) disclaims reliance on the items in clause (ii) in the immediately preceding
 sentence (which do not, for the avoidance of doubt, include Purchaser
 reliance on the Express Representations) and (y) together with Sellers, acknowledges and agrees
 that Purchaser has relied on, is relying on and will rely on only the Express Representations.
 Without limiting the generality of the foregoing, Purchaser acknowledges and agrees, on its own
 behalf and on behalf of the Purchaser Group, that neither the Company, nor any other Person
 (including the Seller Parties), has made, is making or is authorized by or on behalf of any Seller
 Party to make, and subject to Section 6.11(c), Purchaser, on its own behalf and on behalf of the
 Purchaser Group, hereby waives all rights and claims it or they may have against any Seller Party
 with respect to the accuracy of, any omission or concealment of, or any misstatement with respect
 to, (A) any potentially material information regarding the Company, its Subsidiaries or any of their
 respective assets (including the Acquired Assets), Liabilities (including the Assumed Liabilities)
 or operations and (B) any warranty or representation (whether in written, electronic or oral form),
 express or implied, as to the quality, merchantability, fitness for a particular purpose, or condition

 environmental compliance, employee matters, regulatory compliance, business risks and prospects
 or any portion thereof, except, in each case, solely to the extent expressly set forth in the Express
 Representations.

                 (b)     Without limiting the generality of the foregoing (including any of the
 Express Representations), in connection with the investigation by the Purchaser Group of the
 Company and its Subsidiaries, Purchaser and the members of the Purchaser Group, and the
 Advisors of each of the foregoing, have received or may receive, from or on behalf of the
 Company, certain projections, forward-looking statements and other forecasts (whether in written,
 electronic, or oral form, and including in the Information Presentation, Dataroom, management
                                Projections ). Purchaser acknowledges and agrees, without limiting
 any of the Express Representations, on its own behalf and on behalf of the Purchaser Group, that
 (i) such Projections are being provided solely for the convenience of Purchaser to facilitate its own
 independent investigation of the Company and its Subsidiaries, (ii) there are uncertainties inherent
 in attempting to make such Projections, (iii) Purchaser is familiar with such uncertainties, and (iv)
                                                  62
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 176
                                                          68 ofof114
                                                                  233PageID #: 1417




 Purchaser is taking full responsibility for making its own evaluation of the adequacy and accuracy
 of all Projections (including the reasonableness of the assumptions underlying such Projections).

                (c)     Nothing in this Section 6.11 shall limit any rights or remedies available to
 Purchaser in the case of a claim for Fraud.

        6.12.                                              .

                 (a)     Following the Closing until the six (6) year anniversary thereof, Purchaser
 shall cause the Acquired Subsidiaries not to amend, repeal or otherwise modify the Acquired
                constitutive documents as in effect as of the date of this Agreement, in any manner
 that would adversely affect the rights to indemnification or exculpation thereunder of individuals
 who are or were directors or officers of the Acquired Subsidiaries prior to the Closing. Purchaser
 shall not take any action to cancel or otherwise reduce coverage under any tail insurance policies
 purchased by the Acquired Subsidiaries prior to the Closing; provided that no payments or other
 obligations shall be required of the Acquired Subsidiaries or the Purchaser Group with respect to
 such policies after the Closing.

                 (b)    As soon as practicable after the Closing, and no later than five (5) Business
 Days after the Closing (exclusive), Purchaser shall, or shall cause to, adopt the required resolutions
 and make the necessary applications or filings in order to ensure that (i) those directors and officers
 of the Swiss Company who resign as of the Closing shall no longer be directors and/or officers of
 the Swiss Company, (ii) the effect of such resignations shall be registered with the relevant Swiss
 commercial register, and (iii) shall hold an extraordinary shareholders meeting of the Swiss
 Company by which the aforementioned resignations of the current board members are
 acknowledged and, subject to a full and unconditional release, in form and substance reasonably
 acceptable to Purchaser, being delivered by any such directors and officers, a full and
 unconditional release is granted to the resigning board members and the new board members
 designated by Purchaser are elected. The granting of release is to be repeated at the next ordinary
 shareholders meeting of the Swiss Company and Purchaser further covenants to procure that
 neither Purchaser nor any of its Affiliates makes any claim against any directors or officers of the
 Swiss Company relating to their mandate or activities for the Swiss Company up to and including
 Closing or in connection with the transactions contemplated hereby, save for gross negligence and
 intentional actions.

         6.13. No Successor Liability. The Parties intend that, to the fullest extent permitted by
 applicable Law (including under Section 36 of the Bankruptcy Code), upon the closing, Purchaser
 shall not be deemed to: (a) be the successor of any Seller, (b) have, de facto, or otherwise, merged
 with or into Sellers, (c) be a mere continuation or substantial continuation of Sellers or the
 enterprise(s) of Sellers or (d) be liable or have any Liability for any acts or omissions of Sellers in
 the conduct of their businesses or arising under or related to the Acquired Assets other than as
 expressly set forth and agreed in this Agreement. Without limiting the generality of the foregoing,
 and except as otherwise expressly provided in this Agreement, the Parties intend that Purchaser
 shall have no Liability for any Encumbrance (other than the Assumed Liabilities and Permitted
 Encumbrances on the Acquired Assets) against Sellers or any of Sellers predecessors or Affiliates,
 and Purchaser shall have no successor or vicarious liability of any kind or character whether known
 or unknown as of the Closing Date or in connection with the transactions contemplated to occur

                                                   63
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 177
                                                          69 ofof114
                                                                  233PageID #: 1418




 on the Closing, whether now existing or hereafter arising, or whether fixed or contingent, with
 respect to the businesses of Sellers, the Acquired Assets or any Liability of Sellers arising prior to,
 or relating to any period occurring prior to, the Closing Date. The Parties agree that the Sale Order
 shall contain provisions substantially in the form set forth in this Section 6.13.

         6.14. Change of Name. Promptly (and, in any event, within thirty (30) Business Days)
 following the Closing, each Seller shall, and shall cause their Subsidiaries to, discontinue the use
 of th
 or their Subsidiaries) and shall not subsequently change any of their names to or otherwise use or
                                                                      names listed on Schedule 6.14
 without the prior written consent of Purchaser, and each Seller shall cause the name of Sellers in
 the caption of the Bankruptcy Cases to be changed to the new names of each Seller.

         6.15.   Excluded Subsidiaries; Cash Repatriation.

                  (a)    Notwithstanding Schedule 1.1(j), at any time following the date of this
 Agreement and three (3) Business Days prior to the Closing Date, Purchaser shall have the right,
 but the not the obligation, by delivery of a written notice to the Company, to designate WorldAkorn
 Pharma Mauritius as an Excluded Subsidiary, in which case, any such entity so designated by
 Purchaser in writing shall be deemed an Excluded Subsidiary hereunder, and notwithstanding
 anything contained herein to the contrary, Purchaser shall not acquire any of the equity securities
 of such Excluded Subsidiary (whether at the Closing, or otherwise) and, for the avoidance of doubt,
 none of the Liabilities of any such Excluded Subsidiary shall be assumed by Purchaser in
 connection with this Agreement (including any Liabilities in respect of the employees of the India
 Company (including any obligation contemplated by this Agreement in relation to the employees
 of the India Company), or otherwise as may have arisen under an Assumed Benefit Plan in
 connection with any current or former employees of such Excluded Subsidiary).

                   (b)    Notwithstanding anything contained herein to the contrary, in the event that
 (i) at least ten (10) Business Days prior to the Closing, (A) Purchaser delivers a written request to
 Sellers and (B) a sale or disposition of the India Company (whether by equity sale, asset sale,
 merger or otherwise) or WorldAkorn Pharma Mauritius (by asset sale) is consummated and
 (ii) Purchaser has designated WorldAkorn Pharma Mauritius as an excluded Subsidiary pursuant
 to Section 6.15(a), then the Company shall, to the extent permissible under applicable Law and
 any other legally binding obligations of any of its Subsidiaries who are not Sellers or Acquired
 Subsidiaries, cause any of its Subsidiaries who are not Sellers or Acquired Subsidiaries to,
 immediately prior to the Closing, declare and otherwise consummate any dividend, distribution or
 similar transaction (as may be requested by Purchaser), or otherwise repay any intercompany
 Indebtedness, such that, subject to Section 6.15(e), all Cash and Cash Equivalents of any such
 Person are held by Sellers as of immediately prior to the Closing.

                 (c)     In the event that (i) a sale or disposition of the India Company (whether by
 equity sale, asset sale, merger or otherwise) or WorldAkorn Pharma Mauritius (by asset sale) is
 consummated after the date that is ten (10) Business Days prior to the Closing and (ii) Purchaser
 has designated WorldAkorn Pharma Mauritius as an Excluded Subsidiary pursuant to
 Section 6.15(a), then, subject to Section 6.15(e), Sellers shall pay, or cause to be paid, to the extent
 permissible under applicable Law and any other legally binding obligations of any of its

                                                   64
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 178
                                                          70 ofof114
                                                                  233PageID #: 1419




 Subsidiaries who are not Sellers or Acquired Subsidiaries, to Purchaser all Cash and Cash
 Equivalents of any such Person and the net cash proceeds received in consideration therefor no
 later than the later of the Closing and the date that is five (5) Business Days following receipt
 thereof.

                (d)     In the event that (i) a sale or disposition of WorldAkorn Pharma Mauritius
 (whether by equity sale, merger or otherwise, but not by asset sale) is consummated after the
 Closing and (ii) Purchaser has designated WorldAkorn Pharma Mauritius as an Excluded
 Subsidiary pursuant to Section 6.15(a), then, subject to Section 6.15(e), Sellers shall pay, or cause
 to be paid, to Purchaser all Cash and Cash Equivalents of any such Person and the net cash
 proceeds received in consideration therefor no later than the date that is five (5) Business Days
 following receipt thereof; provided, however, that if such sale or disposition is not consummated
 within
 respect to such transaction that is entered into in accordance with this Agreement prior to such
 time, Sellers shall pay, or cause to be paid, to the Purchaser the Cash and Cash Equivalents of
 WorldAkorn Pharma Mauritius and India Company as of such time.

                 (e)    The Cash and Cash Equivalents contemplated by Section 6.15(b), 6.15(c)
 or 6.15(d) and the net cash proceeds contemplated by Section 6.15(c) or 6.15(d) shall be
 determined net of (i) any applicable fees, expenses, and Taxes of Sellers or any of their
 Subsidiaries in connection with sale or disposition of the India Company (whether by equity sale,
 asset sale, merger or otherwise) or WorldAkorn Pharma Mauritius or in connection with the
 distribution of such amounts from the applicable Subsidiary to the applicable Seller, and (ii) any
 holdbacks, reserves, escrows, or other similar amounts in respect of indemnification, purchase
 price adjustments, or other contingent obligations of Sellers or any of their Subsidiaries in
 connection with such sale or disposition or in connection with such distribution; provided that
 upon release, expiration, or other applicable termination of such contingent obligations, any such
 amounts, subject to the immediately preceding clause (i), shall be promptly paid to Purchaser.

         6.16. Communications with Customers and Suppliers. Subject to Section 6.2(f), prior to
 the Closing, the Parties shall reasonably cooperate with each other in coordinating their
 communications with any customer, supplier or other contractual counterparty of Sellers in relation
 to this Agreement and the transactions contemplated hereby.

          6.17. Exclusive License. With respect to each Product that is an Acquired Asset whose
 title is not transferred to Purchaser as of the Closing Date, Sellers hereby grant to Purchaser an
 irrevocable, exclusive, royalty-free, fully paid-up, sublicensable, transferrable license under
 Sellers rights in the applicable Product and Product Registration to sell, distribute and otherwise
 commercialize or exploit such Product. For the avoidance of doubt, following the Closing,
 Purchaser will have full and exclusive rights to commercialize such Products and retain all profits
 with respect thereto.

        6.18.   Treatment of Contracts.

              (a)   Notwithstanding anything contained herein to the contrary, during the
 pendency of the Bankruptcy Case, Sellers shall not reject or transfer any Excluded Contract
                                                         In the event that any of the Parties to

                                                  65
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 179
                                                          71 ofof114
                                                                  233PageID #: 1420




 this Agreement discovers a Contract related to the business of the Company and its Subsidiaries,
 the Acquired Assets or the Assumed Liabilities (whether prior to, on or following the Closing) and
 such Contract (i) was not set forth on Schedule 1.5(a), (ii) is a Contract which Purchaser wishes to

 prior written consent in compliance with the immediately preceding sentence), Purchaser and
 Sellers shall execute, acknowledge and deliver such other instruments and take such further actions
 as are reasonably practicable for Purchaser or a Designated Purchaser to assume the rights and
 obligations under such Contract as of the Closing (or, if applicable, as soon as reasonably
 practicable following the Closing), otherwise in accordance with Section 1.5.

         6.19. Retained Privileged Materials. Following the Closing (i) in the event of a dispute
 between Purchaser and its Affiliates, on the one hand, and a third party (other than Sellers), on the
 other hand, Purchaser shall have the right to, or to require Sellers to, assert the attorney-client
 privilege to prevent disclosure of any Retained Privileged Materials to a third party, and
 (ii)
 disclose, transfer or otherwise make available any Retained Privileged Materials to any third-party,
 in any manner that would reasonably be expected to result in the waiver of the attorney-client
 privilege with respect to such materials. In the event that Purchaser or any of its Affiliates
 (including the Acquired Subsidiaries after the Closing) should discover in its possession after the
 Closing any Retained Privileged Materials, it will take reasonable steps to preserve the
 confidentiality thereof and promptly deliver the same to Sellers, keeping no copies, and will not
 by reason thereof assert any loss of confidentiality or privilege protection. As to any such Retained
 Privileged Materials, Purchaser and each of its Subsidiaries, together with any of their respective
 Affiliates, successors or assigns, further agree that none of the foregoing may use or rely on any
 of the Retained Privileged Materials in any action against or involving any of Sellers. The
 Retained Privileged Materials may be used by Sellers in connection with any dispute that relates
 in any way to this Agreement or the transactions contemplated hereby.

                                           ARTICLE VII

                                  CONDITIONS TO CLOSING

         7.1.   Conditions Precedent to the Obligations of Purchaser and Sellers. The respective
 obligations of each Party to this Agreement to consummate the transactions contemplated by this
 Agreement are subject to the satisfaction (or to the extent permitted by Law, written waiver by
 each of the Company and Purchaser, in their respective sole discretion) on or prior to the Closing
 Date, of each of the following conditions:

                 (a)      the waiting period (and any extension thereof), or any approval, as
 applicable, related to the transactions contemplated by this Agreement under the HSR Act or under
 the Foreign Competition Laws or other regulations set forth in Schedule 7.1 shall have been
 received or terminated, or shall have expired, as applicable;

                 (b)    no court or other Governmental Body has issued, enacted, entered,
 promulgated or enforced any Law or Order (that has not been vacated, withdrawn or overturned)
 restraining, enjoining or otherwise prohibiting the transactions contemplated by this Agreement;
 and

                                                  66
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 180
                                                          72 ofof114
                                                                  233PageID #: 1421




               (c)    the Bankruptcy Court shall have entered the Bidding Procedures Order, the
 Sale Order and the Financing Order, and such orders shall not have been reversed, modified,
 amended or stayed.

         7.2.   Conditions Precedent to the Obligations of Purchaser. The obligations of Purchaser
 to consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
 to the extent permitted by Law, written waiver by Purchaser in its sole discretion), on or prior to
 the Closing Date, of each of the following conditions:

                  (a)     (i) the representations and warranties made by Sellers in Article III (other
 than the Seller Sufficiency Representations and the Seller Fundamental Representations) shall be
 true and correct, in each case as of the date hereof and the Closing Date with the same force and
 effect as though all such representations and warranties had been made as of the Closing Date
 (other than representations and warranties that by their terms address matters only as of another
 specified date, which shall be so true and correct only as of such other specified date), except
 where the failure of such representations and warranties to be true and correct (without giving
                                                                           Material Adverse Effect
 similar qualifiers contained therein (other than                                Section 3.5(b) and the
         Material                                                        Material Contract Material
 Customer           Material Supplier
 individually or in the aggregate, a Material Adverse Effect, (ii) the representations and warranties
 set forth in Sections 3.1 (other than the last sentence of Section 3.1(a), the last sentence of Section
 3.1(b) and Section 3.1(c)), 3.2, 3.3 (solely with respect to clause (i) thereof), 3.4 and 3.19
 (collectively, the Seller Fundamental Representations shall be true and correct in all respects,
 other than for de minimis inaccuracies, in each case as of the date hereof and the Closing Date with
 the same force and effect as though all such representations and warranties had been made as of
 the Closing Date (other than representations and warranties that by their terms address matters
 only as of another specified date, which shall be so true and correct only as of such other specified
 date) and (iii) the representations and warranties set forth in Section 3.7(b)        Seller Sufficiency
 Representations ) shall be true and correct in all respects, in each case as of the date hereof and
 the Closing Date with the same force and effect as though such representations and warranties had
 been made as of the Closing Date;

               (b)     Sellers shall have performed or complied with, or caused to be performed
 or complied with, in all material respects, all of the obligations and covenants required by this
 Agreement to be performed or complied with by Sellers on or prior to the Closing;

                 (c)     Sellers shall have delivered, or caused to be delivered, to Purchaser (i) all
 of the items set forth in Section 2.3;

                (d)   The Bankruptcy Court shall have entered the Sale Order and such Sale
 Order shall have become a Final Order;

                (e)     each consent, approval, assignment or waiver of any Person identified on
 Schedule 7.2(e) shall, in each case, (i) have been obtained and delivered to Purchaser, (ii) be in
 form and substance reasonably acceptable to Purchaser, (iii) not be subject to the satisfaction of
 any condition that has not been satisfied or waived and (iv) be in full force and effect;

                                                   67
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 181
                                                          73 ofof114
                                                                  233PageID #: 1422




                (f)     Purchaser shall have obtained, or there is a reasonable expectation that
 Purchaser will obtain within ten (10) Business Days following the Closing (or within such time as
 otherwise required by applicable Law), all Permits required by Purchaser to operate the business
 of the Company and its Subsidiaries following the Closing consistent, in all material with respects,
 with the operation of such business in the Ordinary Course as of the date of this Agreement; and

                (g)     no Material Adverse Effect shall have occurred and then be continuing.

         7.3.    Conditions Precedent to the Obligations of the Company. The obligations of Sellers
 to consummate the transactions contemplated by this Agreement are subject to the satisfaction (or
 to the extent permitted by Law, written waiver by the Company in its sole discretion), on or prior
 to the Closing Date, of each of the following conditions:

                 (a)     the representations and warranties made by Purchaser in Article IV shall be
 true and correct, in each case as of the date hereof and as of the Closing Date, with the same force
 and effect as though all such representations and warranties had been made as of the Closing Date
 (other than representations and warranties that by their terms address matters only as of another
 specified date, which shall be so true and correct only as of such other specified date), except
 where the failure of such representations or warranties to be so true and correct (without giving


 consummate the transactions contemplated by this Agreement;

               (b)     Purchaser shall have performed or complied with, or caused to be performed
 or complied with, in all material respects, all of the obligations and covenants required by this
 Agreement to be performed or complied with by Purchaser on or prior to the Closing; and

                 (c)     Purchaser shall have delivered, or caused to be delivered, to Sellers all of
 the items set forth in Section 2.4.

                                          ARTICLE VIII

                                         TERMINATION

        8.1.    Termination of Agreement. This Agreement may be terminated only in accordance
 with this Section 8.1. This Agreement may be terminated, and the transactions contemplated
 hereby abandoned, at any time prior to the Closing:

                (a)     by the mutual written consent of the Company and Purchaser;

                 (b)    by written notice of either Purchaser or the Company to the other Party,
 upon the issuance by any Governmental Body of an Order restraining, enjoining, or otherwise
 prohibiting the consummation of the transactions contemplated by this Agreement or declaring
 unlawful the transactions contemplated by this Agreement, and such Order having become final
 and non-appealable; provided that no termination may be made by a Party under this Section 8.1(b)
 if the issuance of such Order was primarily caused by the breach by such Party (including, with
 respect to the Company, any of its Subsidiaries) with respect to, or action or inaction of such Party


                                                  68
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 182
                                                          74 ofof114
                                                                  233PageID #: 1423




 (including, with respect to the Company, any of its Subsidiaries) in violation of, any obligation or
 condition of this Agreement;

                 (c)     by written notice of either Purchaser or the Company to the other Party, if
 the Closing shall not have occurred on or before the date that is one hundred three (103) days after
 the date hereof       Outside Date provided that if on the Outside Date any of the conditions set
 forth in Sections 7.1(a) or 7.1(b) (solely if and to the extent relating to matters set forth in Section
 7.1(a)) have not been satisfied but all other conditions set forth in Article VII shall have been
 satisfied or waived (other than those conditions that by their nature are to be satisfied at the
 Closing; provided further that such conditions shall then be capable of being satisfied if the Closing
 were to take place on such date), then the Outside Date shall be automatically extended to the date
 that is the third Business Day following receipt of all regulatory approvals and such date shall
 become the Outside Date for purposes of this Agreement; provided further that a Party shall not
 be permitted to terminate this Agreement pursuant to this Section 8.1(c) if the failure of the Closing
 to have occurred on or prior to the Outside Date was primarily caused by the breach by such Party
 (including, with respect to the Company, any of its Subsidiaries) with respect to, or action or
 inaction of such Party (including, with respect to the Company, any of its Subsidiaries) in violation
 of, any obligation or condition of this Agreement;

                (d)     by written notice from Purchaser to the Company, if (i) the Company or any
 of its Subsidiaries seeks to have the Bankruptcy Court enter an Order dismissing, or converting
 into cases under chapter 7 of the Bankruptcy Code, any of the cases commenced by Sellers under
 chapter 11 of the Bankruptcy Code and comprising part of the Bankruptcy Cases, or if a trustee or
 examiner with expanded powers to operate or manage the financial affairs or reorganization of the
 Company is appointed in the Bankruptcy Case or (ii) an Order or dismissal, conversion or
 appointment is entered for any reason and not reversed or vacated within fourteen (14) days after
 entry thereof;

                (e)    automatically, and without any requirement of any Party to deliver any
 notice of such termination to any other Party, if Sellers announce any stand-alone plan of
 reorganization or liquidation (or support any such plan filed by any other party), (other than a
 wind-                                     -Closing, including pursuant to a plan of liquidation
 consistent with the RSA);

                   (f)    by written notice from the Company to Purchaser, upon a breach of any
 covenant or agreement on the part of Purchaser set forth in this Agreement, or if any representation
 or warranty of Purchaser set forth herein will have become untrue or incorrect, in each case, such
 that any condition set forth in Section 7.3(a) or 7.3(b) would not be satisfied at the Closing;
 provided that (i) Sellers shall have provided notice to Purchaser of such breach at least five (5)
 Business Days prior to the effectiveness of such termination and, if such breach is curable, then
 the Company may not terminate this Agreement under this Section 8.1(f) unless such breach has
 not been cured by the date which is the earlier of (A) two (2) Business Days prior to the Outside
 Date and (B) twenty (20) days after such notice is delivered in accordance with Section 10.3, and
 (ii) the right to terminate this Agreement pursuant to this Section 8.1(f) will not be available to the
 Company at any time that the Company or any of its Subsidiaries is in material breach of, any
 covenant, representation or warranty hereunder such that the satisfaction of any condition set forth
 in Section 7.2(a) or 7.2(b) at the Closing would then be prevented;

                                                   69
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 183
                                                          75 ofof114
                                                                  233PageID #: 1424




                 (g)     by written notice from Purchaser to the Company, upon a breach of any
 covenant or agreement on the part of any Seller or Acquired Subsidiary set forth in this Agreement,
 or if any representation or warranty of any Seller set forth herein will have become untrue or
 incorrect, in each case, such that any condition set forth in Section 7.2(a) or 7.2(b) would not be
 satisfied at the Closing; provided that (i) Purchaser shall have provided notice to Sellers of such
 breach at least five (5) Business Days prior to the effectiveness of such termination and, if such
 breach is curable by such Seller, then Purchaser may not terminate this Agreement under this
 Section 8.1(g) unless such breach has not been cured by the date which is the earlier of (A) two (2)
 Business Days prior to the Outside Date and (B) twenty (20) days after such notice is delivered in
 accordance with Section 10.3, and (ii) the right to terminate this Agreement pursuant to this
 Section 8.1(g) will not be available to Purchaser at any time that Purchaser is in material breach
 of, any covenant, representation or warranty hereunder such that the satisfaction of any condition
 set forth in Section 7.3(a) or 7.3(b) at the Closing would then be prevented;

                (h)     by written notice from Purchaser or the Company to the other Party, if (i)
 (A) Purchaser is not the Successful Bidder and (B) the Bankruptcy Court approves an Alternative
 Transaction with the Successful Bidder; or (ii) the Bankruptcy Court approves an Alternative
 Transaction other than (A) in connection with the Auction or (B) pursuant to a plan of
 reorganization that is in form and substance reasonably acceptable to Purchaser in writing;
 provided that if Purchaser is the Backup Bidder at the Auction, the right of Purchaser or the
 Company to terminate this Agreement pursuant to this Section 8.1(h) shall not be available to
 Purchaser or the Company until the Outside Back-Up Date;

                (i)     by written notice from Purchaser to the Company following the termination
 of the RSA;

                (j)    by written notice from Purchaser to the Company if, under Section 363(k)
 of the Bankruptcy Code, Purchaser is disallowed from providing a credit bid (or otherwise bidding
 on such other terms as may be agreed by Purchaser, in its sole discretion) as contemplated by this
 Agreement in connection with the payment of the Purchase Price;

                 (k)    by written notice from either Purchaser or the Company to the other Party,
 if an Order of the Bankruptcy Court is entered denying approval of the Bidding Procedures Order
 or the Sale Order and such Order becomes final and non-appealable; or

               (l)     by written notice from Purchaser to the Company upon the occurrence of
 any Event of Default under the DIP Credit Agreement that has not been cured (if susceptible to
 cure) or waived by the applicable percentage of DIP Lenders in accordance with the terms of the
 DIP Credit Agreement.

 For the avoidance of doubt, each condition permitting termination of this Agreement set forth in
 this Section 8.1 shall be considered separate and distinct from each other such condition and, if
 more than one termination condition set forth in this Section 8.1 is applicable, the Party exercising
 any such termination right shall have the right to choose the termination condition pursuant to
 which this Agreement is to be terminated.

        8.2.    Effect of Termination. In the event of termination of this Agreement pursuant to

                                                  70
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 184
                                                          76 ofof114
                                                                  233PageID #: 1425




 Section 8.1, this Agreement shall forthwith become void and there shall be no Liability on the part
 of any Party or any of its partners, officers, directors or shareholders; provided that this Section 8.2
 and Article X shall survive any such termination; provided further that no termination will relieve
 any Party from any Liability from any Willful Breach of this Agreement prior to the date of such
 termination (which, for the avoidance of doubt, will be deemed to include any failure by Purchaser
 to consummate the Closing if and when it is obligated to do so hereunder).

                                             ARTICLE IX

                                                TAXES

          9.1.    Transfer Taxes. Any sales, use, purchase, transfer, franchise, deed, fixed asset,
 stamp, value added, motor vehicle registration, excise, documentary, stamp, or other similar Taxes
 and all filing and recording charges (and any interest, penalties and additions with respect to such
 Taxes and fees) payable by reason of the consummation of the transactions contemplated by this
 Agreement, including the sale of the Acquired Assets or the assumption of the Assumed Liabilities
 under this Agreement or the transactions contemplated hereby in any U.S. or foreign jurisdiction
        Transfer Taxes
 imposed under the provisions of the Laws relating to such Transfer Taxes. For the avoidance of
 doubt, Transfer Taxes shall not include any income or similar taxes. The party customarily
 responsible under applicable Law shall file all necessary Tax Returns with respect to Transfer
 Taxes. Sellers and Purchaser shall cooperate to ensure that all such Transfer Taxes are timely paid
 and all Tax Returns related to the Transfer Taxes are timely filed. Sellers and Purchaser shall use
 commercially reasonable efforts and cooperate in good faith to exempt all such transactions from
 any Transfer Taxes. Sellers shall, and shall cause their Subsidiaries (as applicable), or Purchaser
 (or its subsidiaries) shall, as applicable, as soon as practicable after any payment of any Transfer
 Taxes to the relevant Governmental Body, deliver to the non-paying party the original or a certified
 copy of a receipt issued by the relevant Governmental Body evidencing such payment and any tax
 certificates or forms in respect of such Transfer Taxes and any other form or other information that
 could aid in the recovery of any such Transfer Taxes in a form reasonably satisfactory to the non-
 paying party.

       9.2.    Allocation of Purchase Price. Unless Purchaser elects to structure the transactions
 contemplated hereby as a G Reorganization pursuant to Section 9.5:

                (a)     For U.S. federal and applicable state and local income Tax purposes,
 Purchaser, Sellers, and their respective Affiliates shall, consistent with the requirements of Section
 1060 of the Code and the regulations promulgated thereunder and any similar provision of
 applicable Law, allocate the Purchase Price (and any Assumed Liabilities treated as part of the
 Purchase Price for applicable income Tax purposes) among the Acquired Assets in accordance
 with a methodology to be mutually agreed upon by the parties             Allocation Methodology

                (b)      As soon as commercially practicable, but no later than forty-five (45) days
 following the determination of the final Purchase Price, Purchaser shall provide a proposed
 allocation to Sellers setting forth the allocation of the Purchase Price (and other amounts treated
 as Purchase Price for U.S. federal income Tax purposes) among the Acquired Assets in accordance
                                            Allocation

                                                   71
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 185
                                                          77 ofof114
                                                                  233PageID #: 1426




 in accordance with this Section 9.2, the Allocation will be conclusive and binding on all Parties.
 If Sellers deliver a written objection on the grounds that the draft Allocation is inconsistent with
 the Allocation Methodology, which objection sets forth in reasonable detail their objections within
 twenty (20) days after receipt of the draft Allocation proposed by Purchaser, then Purchaser and
 Sellers shall negotiate in good faith to resolve any such objection, and, if Sellers and Purchaser
                                                                                              ection,
 then a nationally recognized accounting firm mutually acceptable to Purchaser and Sellers shall
 resolve such dispute and the resolution of such dispute shall be final and binding on the Parties,
 with costs being borne by the Party whose position was not sustained.

                (c)    The Parties and their respective Affiliates shall file all Tax Returns in
 accordance with such Allocation (as finally determined under this Section 9.2) and not take any
 Tax related action inconsistent with the Allocation, in each case, unless otherwise required by a
                                      of Section 1313(a) of the Code.

        9.3.     Cooperation. Purchaser and Sellers shall reasonably cooperate, as and to the extent
 reasonably requested by the other Party, in connection with the filing of Tax Returns and any
 Action, audit, litigation, or other proceeding with respect to Taxes.

        9.4.    Preparation of Tax Returns and Payment of Taxes.

                 (a)    Except as otherwise provided by Section 9.1, Sellers shall prepare and
 timely file (i) all Tax Returns with respect to the Acquired Assets, including of the Acquired
 Subsidiaries, for any Tax period ending on or before the Closing Date and (ii) all Tax Returns of
 Sellers. Except to the extent any Tax reflected on a return required to be prepared and filed by
 Sellers pursuant to this Section 9.4 is otherwise reflected as an adjustment to Purchase Price or
 constitutes an Assumed Liability, Sellers shall be liable and responsible for, and pay any Taxes
 relating to periods covered by such Tax Returns.

                  (b)     Purchaser shall prepare and timely file all other Tax Returns with respect to
 the Acquired Assets for any Pre-Closing Tax Period or Straddle Period, including of any Acquired
 Subsidiaries, that are not addressed by Section 9.4(a). With respect to any Straddle Period,
 Purchaser shall prepare such Tax Returns consistent with past practice, except as otherwise
 required by applicable Law. Purchaser shall provide Company with a draft of such Tax Returns
 with respect to the Acquired Assets for any Pre-Closing Tax Period or Straddle Period, along with
 a calculation of the amount of the Taxes consistent with Section 9.4(c) that relate to the portion of
 the period ending on the Closing Date and are the responsibility of Sellers at least thirty (30) days
 prior to the filing of any such Tax Return; provided that if such Tax Return is due less than forty
 five (45) days after Closing, then Purchaser shall deliver a draft of such Tax Return as soon as
 practicable after the Closing. Purchaser shall incorporate any changes reasonably requested by
 Sellers with respect to such Tax Returns.

                (c)    All real property taxes, personal property taxes, ad valorem and similar
 periodic Taxes and obligations levied on or with respect to the Acquired Assets for any Straddle
                           Apportioned Obligations
 one hand, and Purchaser, on the other hand, based on the number of days of such taxable period
 included in the Pre-Closing Tax Period and the number of days included in the Post-Closing Tax

                                                  72
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 186
                                                          78 ofof114
                                                                  233PageID #: 1427




 Period. Sellers shall be liable for the proportionate amount of such Taxes that is attributable to the
 Pre-                           Straddle Period Taxes
 proportionate amount of such Taxes that is attributable to the Post-Closing Tax Period. The
 Apportioned Obligations shall be prorated (based on the most recent available Tax statement, latest
 Tax valuation and latest bills) as of the Closing. If the Closing occurs before the Tax rate is fixed
 for the then current fiscal or calendar year, whichever is applicable, the proration of the
 corresponding Taxes shall be on the basis of the tax rate for the last preceding year applied to the
 latest assessed valuation.

                  (d)   Except as expressly provided in Section 9.4(e) or Section 9.5, Purchaser
 shall not file any Tax Return, file an amendment to any previously-filed Tax Return, or otherwise
 take any Tax position that has the effect of increasing any Tax due for a Pre-Closing Tax Period
 or portion of a Straddle Period ending on the Closing Date, unless required to do so by applicable

 filing any such Tax Return.

                 (e)                               Sellers shall join with Purchaser in making (or
 Purchaser shall be permitted to unilaterally make) an election pursuant to Section 336(e),
 Section 338(g) and/or Section 338(h)(10) of the Code and any similar provisions of state Tax Law
 with respect to the purchase of the Acquired Subsidiaries hereunder                             Tax
 Elections to the extent that such Tax Elections do not materially increase the cash Tax liability
 of Sellers from the transactions contemplated in this Agreement as reasonably determined by
 Sellers. Purchaser shall be responsible for the preparation of all forms and documents required in
                                           Tax Forms Upon receipt of the Tax Forms prepared by
 Purchaser, and Sellers shall promptly execute and deliver such Tax Forms back to Purchaser (and,
 to the extent instructed to do so by Purchaser, promptly file such Tax Forms) and take such actions
 as may be reasonably requested by Purchaser thereafter in connection with making or perfecting
 the Tax Elections. The parties shall cooperate fully with each other and make available to each
 other such Tax data and other information as may be reasonably required in order to prepare and
 file the Tax Elections.

        9.5.                         .

                (a)    Purchaser and Sellers have the right to jointly elect at any time prior to the
 Closing to structure or restructure the transactions contemplated by this Agreement as a
 reorganization under Section 368(a)(1)(G) of the Code, with any actual or deemed distribution by
 the Company (or, if applicable, any of its Subsidiaries) qualifying solely under Sections 354 and
                                                          G Reorganization and such election, the
  G Reorganization Election ).

                (b)     In the event that a G Reorganization Election is made, Purchaser and Sellers
 shall (i) implement the G Reorganization in a manner that is otherwise consistent with the rights
 and obligations of Purchaser and Sellers under this Agreement, (ii) treat the G Reorganization as
 a corporate acquisition of assets by Purchaser to which Section 381 of the Code applies, (iii) agree

 Regulations Section 1.368-2(g) with neither Purchaser nor any Seller taking any action or failing
 to take an action that will preclude the transactions contemplated by this Agreement from

                                                  73
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 187
                                                          79 ofof114
                                                                  233PageID #: 1428




 qualifying as a G Reorganization, (iv) take (or not take) any other actions to secure and preserve
 the qualification of any of the transactions set forth in this Agreement as a G Reorganization,
 including, without limitation, with respect to (A) repayment, cancellation or settlement of, or other
 actions with respect to, any intercompany accounts on or before the Closing Date, (B) the merger
 of one member of the Company or its Subsidiaries with another member of the Company or its
 Subsidiaries on or before the Closing Date or conversion (or liquidation) of any such member into
 a limited liability company on or before the Closing Date, (C) the filing of any Tax elections to
 treat any such entity as a disregarded entity for U.S. federal income Tax purposes on or before the
 Closing Date, and (D) satisfaction of the ownership requirements set forth in Section 382(l)(5)(A)
 of the          L5 ) to the extent that Purchaser and Sellers agree that Purchaser is potentially
 eligible to make an L5 election and Purchaser agrees that the preservation of the ability to make
                                                         provided that Sellers shall not be limited in
 respect of disposing of any of its assets if and to the extent permitted under the other provisions of
 this Agreement and taking or refraining from taking any action required by law, including if such
 actions would be inconsistent with its obligations under the Bankruptcy Code.

                 (c)     To the extent not addressed by the foregoing, Purchaser and each Seller
 shall also furnish or cause to be furnished to each other all documentation and information of
 Sellers or any of their Affiliates as reasonably requested in connection with (i) the treatment of the
 transactions contemplated by this Agreement as one or more reorganizations under Section 368 of
 the Code and/or in connection with qualifying for the application of Section 382(l)(5) of the Code
 and (ii) the Tax basis, losses, and credits (including carryovers), income, gains, deductions and
 other attributes or Tax items of Sellers or any of their Affiliates.

                                            ARTICLE X

                                        MISCELLANEOUS

         10.1. Non-Survival of Representations and Warranties and Certain Covenants; Certain
 Waivers. Each of the representations and warranties and the covenants and agreements (to the
 extent (and solely to the extent) such covenant or agreement contemplates or requires performance
 by such Party prior to the Closing) of the Parties set forth in this Agreement or in any other
 document contemplated hereby, or in any certificate delivered hereunder or thereunder, will
 terminate effective immediately as of the Closing such that no claim for breach of any such
 representation, warranty, covenant or agreement, detrimental reliance or other right or remedy
 (whether in Contract, in tort or at law or in equity) may be brought with respect thereto after the
 Closing. Each covenant and agreement that contemplates performance following the Closing, will,
 in each case and to such extent, expressly survive the Closing in accordance with its terms, and if
 no term is specified, then until the earlier of the time such covenant is fully performed and the
 seven (7) year anniversary of the Closing Date, and nothing in this Section 10.1 will be deemed to
 limit any rights or remedies of any Party for breach of any such surviving covenant or agreement.
 Purchaser and Sellers Parties acknowledge and agree, on their own behalf and on behalf of the
 Purchaser Group or the Seller Parties, as the case may be, that the agreements contained in this
 Section 10.1 (a) requiring performance after the Closing will survive the Closing until the earlier
 of the date that such covenant or agreement, as applicable, is fully performed and the seven (7)
 year anniversary of the Closing Date; (b) are an integral part of the transactions contemplated
 hereby and that, without the agreements set forth in this Section 10.1, none of the Parties would

                                                  74
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 188
                                                          80 ofof114
                                                                  233PageID #: 1429




 enter into this Agreement and (c) for the avoidance of doubt, the Parties (i) intend the time periods
 contemplated by this Section 10.1 to shorten, replace and supersede (as may be applicable) any
 statute of limitations that may otherwise be applicable and (ii) acknowledge and agree that such
 shortening, replacing or supersession of any such statute of limitations is reasonable and
 appropriate.




                 Notwithstanding anything contained in this Agreement to the contrary (including
 in this Section 10.1 and Section 10.7), nothing set forth herein shall limit any right or remedies
 available to Purchaser in respect of any claim for Fraud.

         10.2. Expenses. Whether or not the Closing takes place, except as otherwise provided in
 Sections 1.5, 6.2(e), 6.4(d), 6.4(e), 6.8, 6.9 and 8.2, all fees, costs and expenses (including fees,
 costs and expenses of Advisors) incurred in connection with the negotiation of this Agreement and
 the Ancillary Agreements, the performance of this Agreement and the Ancillary Agreements and
 the consummation of the transactions contemplated hereby and thereby, will be paid by the Party
 incurring such fees, costs and expenses; it being acknowledged and agreed that (a) all fees and
 expenses in connection with any filing or submission that is necessary under the HSR Act and any
 Foreign Competition Laws will be allocated pursuant to Section 6.5, (b) all Transfer Taxes will be
 allocated pursuant to Section 9.1 and (c) all Cure Costs will be allocated pursuant to Section 5.2.

         10.3. Notices. All notices, requests, permissions, waivers, demands and other
 communications to be given or delivered under or by reason of the provisions of this Agreement
 will be in writing and will be deemed to have been given (a) when personally delivered, (b) if
 transmitted by electronic mail with confirmation of delivery (which confirmation may be
 electronic) prior to 5:00 p.m. New York time on a Business Day, then on such Business Day, and
 if such confirmation of delivery is on a day which is not a Business Day or after 5:00 p.m. New
 York time on a Business Day, then the next proceeding Business Day, (c) one (1) Business Day
 following the day on which the same has been delivered prepaid to a reputable national overnight
 air courier service or (d) the third (3rd) Business Day following the day on which the same is sent
 by certified or registered mail, postage prepaid, in each case, to the respective Party at the number,
 electronic mail address or street address, as applicable, set forth below, or at such other number,
 electronic mail address or street address as such Party may specify by written notice to the other
 Party from time to time.

                Notices to Purchaser:

                Wilmington Savings Fund Society, FSB
                500 Delaware Ave.
                Wilmington, DE 19801
                Attention:   Geoffrey J. Lewis
                Email:       glewis@wsfsbank.com


                                                  75
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 189
                                                          81 ofof114
                                                                  233PageID #: 1430




                with a copy to (which shall not constitute notice):

                Gibson, Dunn & Crutcher LLP
                200 Park Avenue
                New York, New York 10166
                Attention:   Scott J. Greenberg
                             Steven Domanowski
                             Steven R. Shoemate
                Email:       SGreenberg@gibsondunn.com
                             SDomanowski@gibsondunn.com
                             SShoemate@gibsondunn.com

                and:

                Wilmer Cutler Pickering Hale and Dorr LLP
                7 World Trade Center
                250 Greenwich Street
                New York, New York 10007
                Attention:    Andrew N. Goldman
                Email:        andrew.goldman@wilmerhale.com

                Notices to Sellers:

                Akorn, Inc.
                1925 W. Field Court, Suite 300
                Lake Forest, Illinois 60045
                Attention:      Joseph Bonaccorsi
                Email:          joe.bonaccorsi@akorn.com

                with a copy to (which shall not constitute notice):

                Kirkland & Ellis LLP
                300 North LaSalle Street
                Chicago, Illinois 60654
                Attention:     Richard J. Campbell, P.C.
                               Patrick J. Nash Jr., P.C.
                               Steve Toth
                               Gregory F. Pesce
                Email:         richard.campbell@kirkland.com
                               patrick.nash@kirkland.com
                               steve.toth@kirkland.com
                               gregory.pesce@kirkland.com

        10.4.   Assignment.

                (a)    This Agreement shall be binding upon Purchaser and, subject to the terms
 of the Bidding Procedures Order (with respect to the matters covered thereby) and the entry and
 terms of the Sale Order, Sellers, and shall inure to the benefit of and be so binding on the Parties

                                                 76
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 190
                                                          82 ofof114
                                                                  233PageID #: 1431




 and their respective successors and permitted assigns; provided that, subject to Section 10.4(b),
 neither this Agreement nor any of the rights or obligations hereunder may be assigned or delegated
 without the prior written consent of Purchaser and the Company, and any attempted assignment or
 delegation without such prior written consent shall be null and void; provided further that
 Purchaser (subject to Purchaser remaining liable for its obligations hereunder in the event such
 obligations are not performed in accordance with their terms) may assign any of its rights or
 obligations hereunder to any of its Affiliates without the consent of any Person.

                 (b)     At any time prior to the Closing, and notwithstanding anything contained
 herein to the contrary, Purchaser shall be entitled to designate, by written notice to Sellers, one or
 more Persons to (i) purchase the Acquired Assets (including specified Assigned Contracts) and
 pay the corresponding Purchase Price amount and require payment of the Cure Costs as
 contemplated by Section 5.2, as applicable and/or (ii) assume the Assumed Liabilities (any such
                                                                        Designated Purchaser ). In
 addition, and for the avoidance of doubt, a Designated Purchaser shall be entitled to employ any
 of the Transferred Employees on and after the Closing Date (otherwise in accordance with Section
 6.3) and to perform any other covenants or agreements of Purchaser under this Agreement.

 this Section 10.4 shall not relieve Purchaser of its obligations under this Agreement in the event
 such obligations are not performed by any such Designated Purchaser in accordance with their
 terms.

         10.5. Amendment and Waiver. Any provision of this Agreement or the Schedules or
 exhibits hereto may be (a) amended only in a writing signed by Purchaser and the Company or
 (b) waived only in a writing executed by the Person against which enforcement of such waiver is
 sought or asserted. No waiver of any provision hereunder or any breach or default thereof will
 extend to or affect in any way any other provision or prior or subsequent breach or default.

         10.6. Third Party Beneficiaries. Except for Sections 6.12 and 10.7, this Agreement is for
 the sole benefit of the Parties (and their permitted successors and assigns) and nothing expressed
 or referred to in this Agreement shall give or be construed to give any Person other than the Parties
 (and their permitted successors and assigns) any legal or equitable right, remedy, or claim under
 or with respect to this Agreement or any provision of this Agreement.

         10.7. Non-Recourse. This Agreement may only be enforced against, and any Action
 based upon, arising out of or related to this Agreement may only be brought against, the Persons
 that are expressly named as parties to this Agreement. Except to the extent named as a party to
 this Agreement, and then only to the extent of the specific obligations of such parties set forth in
 this Agreement, no past, present or future shareholder, member, partner, manager, director, officer,
 employee, Affiliate, agent or Advisor of any Party or any Subsidiary of Sellers will have any
 Liability (whether in Contract, tort, equity or otherwise) for any of the representations, warranties,
 covenants, agreements or other obligations or Liabilities of any of the parties to this Agreement or
 for any Action based upon, arising out of or related to this Agreement.

         10.8. Severability. Whenever possible, each provision of this Agreement will be
 interpreted in such manner as to be effective, valid and enforceable under applicable Law, but if
 any provision of this Agreement is held by a court or other tribunal of competent jurisdiction to be

                                                  77
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 191
                                                          83 ofof114
                                                                  233PageID #: 1432




 prohibited by, invalid or unenforceable under applicable Law in any jurisdiction, such provision
 will be limited or ineffective only to the extent of such prohibition, invalidity or unenforceability
 in such jurisdiction, without invalidating the remainder of such provision or the remaining
 provisions of this Agreement or in any other jurisdiction.

         10.9. Construction. The language used in this Agreement will be deemed to be the
 language chosen by the Parties to express their mutual intent, and no rule of strict construction will
 be applied against any Party. The table of contents and headings of the sections and paragraphs
 of this Agreement have been inserted for convenience of reference only and will in no way restrict
 or otherwise modify or affect the meaning or interpretation of any of the terms or provisions hereof.

          10.10. Schedules. The Schedules have been arranged for purposes of convenience in
 separately numbered sections corresponding to the sections of this Agreement; however, each
 section of the Schedules will be deemed to incorporate by reference all information disclosed in
 any other section of the Schedules will be deemed a disclosure against any representation or
 warranty set forth in this Agreement, in each case, to the extent (and solely to the extent) the
 relevance of such disclosure to such other section of the Schedules or such other representation or
 warranty set forth in this Agreement is reasonably apparent on the face of such disclosure (without
 review or other examination of the underlying documents listed therein). Capitalized terms used
 in the Schedules and not otherwise defined therein have the meanings given to them in this
 Agreement. The specification of any dollar amount or the inclusion of any item in the
 representations and warranties contained in this Agreement, the Schedules or the attached exhibits
 is not intended to imply that the amounts, or higher or lower amounts, or the items so included, or
 other items, are or are not material or threatened, and no Party will use the fact of the setting of the
 amounts or the fact of the inclusion of any item in this Agreement, the Schedules, Updated
 Schedules, or exhibits in any dispute or controversy between the Parties as to whether any
 obligation, item or matter not set forth or included in this Agreement, the Schedules or exhibits is
 or is not material or threatened for purposes of this Agreement. In addition, matters reflected in
 the Schedules are not necessarily limited to matters required by this Agreement to be reflected in
 the Schedules and such additional matters are set forth for informational purposes only and do not
 necessarily include other matters of a similar nature. Any description of any agreement, document,
 instrument, plan, arrangement or other item set forth on any Schedule is a summary only and is
 qualified in its entirety by the terms of such agreement, document, instrument, plan, arrangement,
 or item which terms will be deemed disclosed for all purposes of this Agreement, in each case,
 solely to the extent made available to Purchaser in accordance with Section 11.3(j). The
 information contained in this Agreement, in the Schedules and exhibits hereto is disclosed solely
 for purposes of this Agreement, and no information contained herein or therein will be deemed to
 be an admission by any Party to any third party of any matter whatsoever, including any breach or
 violation of, or default in, Law or any provision of any Contract.

         10.11. Complete Agreement. This Agreement, together with the Confidentiality
 Agreement, the Ancillary Agreements and any other agreements expressly referred to herein or
 therein, contains the entire agreement of the Parties respecting the sale and purchase of the
 Acquired Assets and the Assumed Liabilities and the transactions contemplated by this Agreement
 and supersedes all prior agreements among the Parties respecting the sale and purchase of the
 Acquired Assets and the Assumed Liabilities and the transactions contemplated by this Agreement.
 In the event an ambiguity or question of intent or interpretation arises with respect to this

                                                   78
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 192
                                                          84 ofof114
                                                                  233PageID #: 1433




 Agreement, the terms and provisions of the execution version of this Agreement will control and
 prior drafts of this Agreement and the documents referenced herein will not be considered or
 analyzed for any purpose (including in support of parol evidence proffered by any Person in
 connection with this Agreement), will be deemed not to provide any evidence as to the meaning
 of the provisions hereof or the intent of the Parties with respect hereto and will be deemed joint
 work product of the Parties.

          10.12. Specific Performance. The Parties agree that irreparable damage, for which
 monetary relief, even if available, would not be an adequate remedy, would occur in the event that
 any provision of this Agreement is not performed in accordance with its specific terms or is
 otherwise breached, including if any of the Parties fails to take any action required of it hereunder
 to consummate the transactions contemplated by this Agreement. It is accordingly agreed that
 (a) the Parties will be entitled to an injunction or injunctions, specific performance or other
 equitable relief to prevent breaches of this Agreement and to enforce specifically the terms and
 provisions hereof in the courts described in Section 10.13 without proof of damages or otherwise,
 this being in addition to any other remedy to which they are entitled under this Agreement, and
 (b) the right of specific performance and other equitable relief is an integral part of the transactions
 contemplated by this Agreement and without that right, neither Sellers nor Purchaser would have
 entered into this Agreement. The Parties acknowledge and agree that any Party pursuing an
 injunction or injunctions or other Order to prevent breaches of this Agreement and to enforce
 specifically the terms and provisions of this Agreement in accordance with this Section 10.12 will
 not be required to provide any bond or other security in connection with any such Order. The
 remedies available to the Parties pursuant to this Section 10.12 will be in addition to any other
 remedy to which they were entitled at law or in equity, and the election to pursue an injunction or
 specific performance will not restrict, impair or otherwise limit any Party from seeking to collect
 or collecting damages. If, prior to the Outside Date, any Party brings any action, in each case in
 accordance with Section 10.12, to enforce specifically the performance of the terms and provisions
 hereof by any other Party, the Outside Date will automatically be extended (y) for the period during
 which such action is pending, plus five (5) Business Days or (z) by such other time period
 established by the court presiding over such action, as the case may be.

         10.13. Jurisdiction and Exclusive Venue. Each of the Parties irrevocably agrees that any
 Action that may be based upon, arising out of, or related to this Agreement or the negotiation,
 execution or performance of this Agreement and the transactions contemplated hereby brought by
 any other Party or its successors or assigns will be brought and determined only in (a) the
 Bankruptcy Court and any federal court to which an appeal from the Bankruptcy Court may be
 validly taken or (b) if the Bankruptcy Court is unwilling or unable to hear such Action, in the
 Delaware Chancery Court and any state court sitting in the State of Delaware to which an appeal
 from the Delaware Chancery Court may be validly taken (or, if the Delaware Chancery Court
 declines to accept jurisdiction over a particular matter, any state or federal court within the state
 of Delaware) ((a) and          Chosen Courts                 the Parties hereby irrevocably submits
 to the exclusive jurisdiction of the Chosen Courts for itself and with respect to its property,
 generally and unconditionally, with regard to any such Action arising out of or relating to this
 Agreement and the transactions contemplated hereby. Each of the Parties agrees not to commence
 any Action relating thereto except in the Chosen Courts, other than Actions in any court of
 competent jurisdiction to enforce any Order, decree or award rendered by any Chosen Court, and
 no Party will file a motion to dismiss any Action filed in a Chosen Court on any jurisdictional or

                                                   79
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 193
                                                          85 ofof114
                                                                  233PageID #: 1434




 venue-related grounds, including the doctrine of forum non-conveniens. The Parties irrevocably
 agree that venue would be proper in any of the Chosen Courts, and hereby irrevocably waive any
 objection that any such court is an improper or inconvenient forum for the resolution of such
 Action. Each of the Parties further irrevocably and unconditionally consents to service of process
 in the manner provided for notices in Section 10.3. Nothing in this Agreement will affect the right
 of any Party to this agreement to serve process in any other manner permitted by Law.

        10.14. Governing Law; Waiver of Jury Trial.

                (a)    Except to the extent the mandatory provisions of the Bankruptcy Code
 apply, this Agreement, and any Action that may be based upon, arising out of or related to this
 Agreement or the negotiation, execution or performance of this Agreement or the transactions
 contemplated hereby will be governed by and construed in accordance with the internal Laws of
 the State of Delaware applicable to agreements executed and performed entirely within such State
 without regards to conflicts of law principles of the State of Delaware or any other jurisdiction that
 would cause the Laws of any jurisdiction other than the State of Delaware to apply.

           (b)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
 CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE DOCUMENTS
 AND AGREEMENTS CONTEMPLATED HEREBY AND THE TRANSACTIONS
 CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
 AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
 EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
 BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS
 AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR THE
 TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH OF THE PARTIES
 AGREES AND CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY COURT
 TRIAL WITHOUT A JURY AND THAT THE PARTIES THIS AGREEMENT MAY FILE AN
 ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
 WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE
 WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO
 ADVISOR OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
 THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
 ENFORCE THE FOREGOING WAIVER (WHETHER BEFORE, ON OR FOLLOWING THE
 CLOSING) AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
 BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
 THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. FOR THE
 AVOIDANCE OF DOUBT, THIS SECTION 10.14(b) SHALL NOT APPLY TO ANY CLAIMS
 THAT PURCHASER OR ITS AFFILIATES MAY HAVE AGAINST ANY THIRD PARTY
 FOLLOWING THE CLOSING.

         10.15. Counterparts and PDF. This Agreement and any other agreements referred to
 herein or therein, and any amendments hereto or thereto, may be executed in multiple counterparts,
 any one of which need not contain the signature of more than one party hereto or thereto, but all
 such counterparts taken together will constitute one and the same instrument. Any counterpart, to
 the extent signed and delivered by means of a .PDF or other electronic transmission, will be treated
 in all manner and respects as an original Contract and will be considered to have the same binding

                                                  80
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 194
                                                          86 ofof114
                                                                  233PageID #: 1435




 legal effects as if it were the original signed version thereof delivered in person. Minor variations
 in the form of the signature page to this Agreement or any agreement or instrument contemplated
 hereby, including footers from earlier versions of this Agreement or any such other document, will
 be disregarded in determining the effectiveness of such signature. At the request of any party or
 pursuant to any such Contract, each other party hereto or thereto will re-execute original forms
 thereof and deliver them to all other parties. No party hereto or to any such Contract will raise the
 use of a .PDF or other electronic transmission to deliver a signature or the fact that any signature
 or Contract was transmitted or communicated through the use of .PDF or other electronic
 transmission as a defense to the formation of a Contract and each such party forever waives any
 such defense.

         10.16. Publicity. The Company shall not and shall cause its Subsidiaries not to, and
 Purchaser shall not, issue any press release or public announcement concerning this Agreement or
 the transactions contemplated hereby without obtaining the prior written approval of the other
 Party, which approval will not be unreasonably withheld, conditioned or delayed, unless, in the
 reasonable judgment of Purchaser or the Company, disclosure is required by applicable Law or by
 the Bankruptcy Court with respect to filings to be made with the Bankruptcy Court in connection
 with this Agreement or by the applicable rules of any stock exchange on which Purchaser or the
 Company lists securities; provided that the Party intending to make such release shall use its
 reasonable best efforts to consult in advance with the other Parties with respect to the form and
 text thereof (and will consider in good faith all reasonable comments of the other Parties thereto).

         10.17. Bulk Sales Laws. The Parties intend that pursuant to Section 363(f) of the
 Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any Encumbrances
 (other than Permitted Encumbrances) in the Acquired Assets including any liens or claims arising
 out of the bulk transfer laws, and the Parties shall take such steps as may be necessary or
 appropriate to so provide in the Sale Order. Each Party hereby waives compliance by the Parties
 with the bulk sales, bulk transfers or similar Laws and all other similar Laws in all applicable
 jurisdictions in respect of the transactions contemplated by this Agreement and any other
 agreement contemplated hereby; provided that nothing in this Section 10.17 shall be deemed to

 Liabilities and/or Excluded Liabilities.

         10.18. No Solicitation. This Agreement and the transactions contemplated herein and
 therein are the product of negotiations among the Parties. Notwithstanding anything herein to the
 contrary, this Agreement is not, and shall not be deemed to be, (a) a solicitation of votes for the
 acceptance of any plan of reorganization for the purposes of sections 1125 and 1126 of the
 Bankruptcy Code or otherwise or (b) an offer for the issuance, purchase, sale, exchange,
 hypothecation, or other transfer of securities or a solicitation of an offer to purchase or otherwise
 acquire securities for purposes of the Securities Act or the Exchange Act and none of the Company,
 the other Sellers, nor their Subsidiaries will solicit acceptances of a plan from any party until such
 party has been provided with copies of a disclosure statement containing adequate information as
 required by section 1125 of the Bankruptcy Code.




                                                  81
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 195
                                                          87 ofof114
                                                                  233PageID #: 1436




                                            ARTICLE XI

                ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS

        11.1.    Certain Definitions.

                (a)      Action means any action, claim (including a counterclaim, cross-claim,
 or defense), complaint, grievance, summons, suit, litigation, arbitration, mediation, audit,
 proceeding (including any civil, criminal, administrative, investigative or appellate proceeding),
 prosecution, contest, hearing, inquiry, inquest, audit, examination or investigation, of any kind
 whatsoever, regardless of the legal theory under which Liability, if any, or obligation may be
 sought to be imposed, whether sounding in Contract or tort, or whether at law or in equity, or
 otherwise under any legal or equitable theory, commenced, brought, conducted or heard by or
 before, or otherwise involving, any Governmental Body.

                (b)       Advisors means, with respect to any Person, any directors, officers,
 employees, investment bankers, financial or other professional advisors, accountants, agents,
 attorneys, consultants, or other representatives of such Person.

                 (c)     Affiliate
 or indirectly through one or more intermediaries, controls, or is controlled by, or is under common


 the direction of the management and policies of such Person, whether through ownership of voting
 securities, by Contract or otherwise.

              (d)      Akorn Luxembourg
 company, organized under the laws of Luxembourg, with registered office and business address at
 15, Rue Edward Steichen, 4th Floor, L-2540 Luxembourg, company registration number B188609.

                 (e)      Alternative Transaction                                     s of transaction),
 whether direct or indirect, concerning a sale, merger, acquisition, issuance, financing,
 recapitalization, reorganization, liquidation or disposition of any Seller or any portion of the equity
 interests or any material portion of the assets thereof (in any form of transaction, whether by
 merger, sale of assets or equity or otherwise).

                 (f)      Anti-Corruption Laws means all anti-corruption Laws applicable to the
 Company, including the United States Foreign Corrupt Practices Act of 1977 (15 U.S.C. §§ 78dd-
 1, et seq.), and any other applicable anti-bribery or anti-corruption Law (including any Laws
 relating to the making of any unlawful payment to any foreign or domestic government official),
 including any rules, regulations and guidance promulgated under any of the foregoing that prohibit
 bribery, corruption, or substantially similar conduct.

                 (g)   Anti-Money Laundering Laws means all anti-money laundering laws
 applicable to the Company, including 18 U.S.C. §§ 1956 and 1957.

               (h)     Assumed Taxes                    )                         Transfer Taxes, as
 determined in accordance with Section 9.1, (ii)

                                                   82
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 196
                                                          88 ofof114
                                                                  233PageID #: 1437




 determined in accordance with Section 9.4(b), and (iii) Taxes relating to any Tax period beginning
 after the Closing Date.

               (i)      Auction shall have the meaning ascribed to such term in the Bidding
 Procedures Order.

                (j)      Avoidance Actions
 or other claims, actions, or remedies which any of the            under the Bankruptcy Case, the

 interest have asserted or may assert under Sections 502, 510, 542, 544, 545, or 547 through 553 of
 the Bankruptcy Code or under similar or related state or federal statutes and common law.

                (k)     Bidding Procedures Order                         ubstantially in the form
 attached hereto as Exhibit D.

              (l)     Business Day
 on which banks in New York City, New York are authorized or required by Law to be closed.

                 (m)      Cash and Cash Equivalents
 petty cash and checks received prior to the close of business on the Closing Date), checking
 account balances, marketable securities, certificates of deposits, time depo
 acceptances, commercial paper, security entitlements, securities accounts, commodity Contracts,
 commodity accounts, government securities and any other cash equivalents, whether on hand, in
 transit, in banks or other financial institutions, or otherwise held.

                (n)     Code
 amended.

                 (o)      Company Exclusively Licensed Intellectual Property
 Intellectual Property exclusively licensed or purported to be exclusively licensed to the Company
 or any of its Subsidiaries.

                (p)     Company Licensed Intellectual Property
 Licensed Intellectual Property and all Intellectual Property that is non-exclusively licensed or
 purported to be non-exclusively licensed to the Company or any of its Subsidiaries.

              (q)       Company Owned Intellectual Property                Intellectual Property
 owned or purported to be owned by the Company or any of its Subsidiaries.

                (r)     Company SEC Documents
 10-K or 10-                                                      -Q, in each case, filed by the
 Company with the SEC pursuant to the Securities Act since January 1, 2019.

                (s)      Consent means any approval, consent, ratification, permission, waiver or
 authorization, or an Order of the Bankruptcy Court that deems or renders unnecessary the same.




                                                83
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 197
                                                          89 ofof114
                                                                  233PageID #: 1438




                 (t)      Contract means any written or oral contract, purchase order, service order,
 sales order, indenture, note, bond, lease, sublease, mortgage, agreement, guarantee, license or other
 agreement, arrangement, instrument or commitment, in each case that is binding upon a Person.

                 (u)      DEA

               (v)       DIP Credit Agreement              the Senior Secured Super-Priority Term
 Loan Debtor-In-Possession Loan Agreement, dated as of the date hereof, among the Company, the
 other Loan Parties party thereto, the Lenders party thereto, and Wilmington Savings Fund Society,
 FSB, as Administrative Agent.

                 (w)      DIP Lenders           the parties identified as Lenders under the DIP Credit
 Agreement.

                 (x)       Documents
 historical written files, documents, instruments, papers, books, reports, records, tapes, microfilms,
 photographs, letters, budgets, forecasts, plans, operating records, safety and environmental reports,
 data, studies, and documents, Tax Returns, ledgers, journals, title policies, customer lists,
 regulatory filings, operating data and plans, research material, technical documentation (design
 specifications, engineering information, test results, maintenance schedules, functional
 requirements, operating instructions, logic manuals, processes, flow charts, etc.), user
 documentation (installation guides, user manuals, training materials, release notes, working
 papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web pages, etc.),
 consulting materials, opinions and other documents commissioned by or on behalf of the Company
 or its Subsidiaries, development, quality control, quality assurance, regulatory, pharmacovigilance
 records and other regulatory documents, all personnel and employment records for the Transferred
 Employees or any individual independent contractors of the Company or its Subsidiaries, and other
 books and records of Sellers, in each case whether or not in electronic form.

                  (y)       Encumbrance                                                101(37) of the
 Bankruptcy Code), encumbrance, claim (as defined in Section 101(5) of the Bankruptcy Code),
 license, charge, mortgage, deed of trust, option, pledge, security interest, restriction or similar
 interests, title defects, hypothecations, easements, rights of way, encroachments, Orders,
 conditional sale or other title retention agreements and other similar impositions, imperfections or
 defects of title or restrictions on transfer or use or other encumbrance of any kind.

                (z)      Environmental Laws means all applicable Laws concerning pollution or
 protection of the environment or concerning public or worker health or safety (with respect to
 exposure to Hazardous Substances), including all those relating to the presence, use, production,
 generation, handling, transportation, treatment, storage, disposal, distribution, labeling, testing,
 processing, discharge, Release, control, or cleanup of any Hazardous Substances. For the
 avoidance of doubt, Environmental Laws shall not cover communicable diseases, such as the
                    COVID-19

                 (aa)      Equipment               any and all equipment, computers, machinery,
 furniture, spare parts, furnishings, fixtures, office supplies, supply inventory, vehicles and all other
 fixed assets.

                                                   84
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 198
                                                          90 ofof114
                                                                  233PageID #: 1439




                (bb)     ERISA            the Employee Retirement Income Security Act of 1974.

                (cc)     Exchange Act          the Exchange Act of 1934, as amended, and the
 rules and regulations promulgated thereunder.

                  (dd)    Excluded Bank Accounts
 that are set forth on Schedule 1.1(t).

               (ee)     Excluded Cash
 on Schedule 1.1(a) or designated pursuant to Section 2.1(a).

                (ff)     Excluded Confidentiality Arrangements                               non-
 disclosure, confidentiality, and similar arrangements with (or for the benefit of) employees and
 agents of Sellers or with third parties that are set forth on Schedule 1.1(q).

                (gg)     FDA

                 (hh)     Final Order          an order or judgment of the Bankruptcy Court (or any
 other court of competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such other
 court) on the docket in the Bankruptcy Cases (or the docket of such other court), which has not
 been modified, amended, reversed, vacated or stayed and as to which (i) the time to appeal, petition
 for certiorari, or move for a new trial, reargument or rehearing has expired and as to which no
 appeal, petition for certiorari or motion for new trial, reargument or rehearing shall then be
 pending or (ii) if an appeal, writ of certiorari new trial, reargument or rehearing thereof has been
 sought, such order or judgment of the Bankruptcy Court (or other court of competent jurisdiction)
 shall have been affirmed by the highest court to which such order was appealed, or certiorari shall
 have been denied, or a new trial, reargument or rehearing shall have been denied or resulted in no
 modification of such order, and the time to take any further appeal, petition for certiorari or move
 for a new trial, reargument or rehearing shall have expired, as a result of which such order shall
 have become final in accordance with Rule 8002 of the Federal Rules of Bankruptcy Procedure;
 provided that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
 or any analogous rule under the Bankruptcy Code, may be filed relating to such order, shall not
 cause an order not to be a Final Order.

                (ii)    Financing Order           , as applicable, the interim and final Orders of the
 Bankruptcy Court (I) Authorizing the Debtors (A) to Obtain Postpetition Financing and (B) to
 Utilize Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III)
 Modifying the Automatic Stay, (IV) Scheduling A Final Hearing, and (V) Granting Related
 Relief, in the Bankruptcy Case, setting forth the terms of           debtor-in-possession financing,
 which shall be consistent with the DIP Credit Agreement.

                (jj)     Fraud            (i) a false representation of material fact, (A) in the making
 of any representation or warranty by Sellers in Article III or any certificate delivered by Sellers
 pursuant to Section 2.3(f) or (B) with respect to the making of any representation or warranty of
 Purchaser in Article IV; (ii) made with knowledge or belief that such representation is false; (iii)
 with an intention to deceive or mislead the party to whom such representation is made to act or
 refrain from acting; and (iv) causing that party, in reliance upon such false representation, to take
 or refrain from taking action, that if taken together satisfy the requirements for establishing
                                                   85
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 199
                                                          91 ofof114
                                                                  233PageID #: 1440




 common law fraud under Delaware Law (and does not include any fraud claim based on
 constructive knowledge, negligent misrepresentation, recklessness or a similar theory).

                 (kk)     GAAP
 in effect from time to time.

                 (ll)     Governmental Authorization
 certificate, approval, application, registration, drug listing, consent, permission, clearance, waiver,
 notification, designation, registration, certification, making, exemption, variance, order, tariff, rate
 schedule, qualification authorization or Product Registration issued, granted, given or otherwise
 made available by or under the authority of any Governmental Body or pursuant to any Law,
 including any Health Care Law.

                  (mm) Governmental Body                                          -governmental entity,
 or other governmental or regulatory or self-regulatory body, board, bureau, authority agency or
 political subdivision thereof of any nature, whether supranational, international, foreign, federal,
 state, local, provincial, territorial, county or municipal, or any agency, branch, department, official,
 entity, instrumentality or authority thereof, or any court, arbitrator, judicial body or tribunal
 (whether public or private).

                 (nn)     Hazardous Substance means any substance, material or waste defined,

 or pursuant to any Environmental Laws or which could form the basis of any liability under
 Environmental Laws because of its dangerous or deleterious properties or characteristics,
 including petroleum and its by-products, asbestos, polychlorinated biphenyls, per- and
 polyfluoralkyl substances, explosives, radioactive materials, and solid wastes that pose imminent
 and substantial endangerment to health or the environment. For the avoidance of doubt, Hazardous
 Substances shall not cover communicable diseases, such as                           COVID-19

                 (oo)     Health Care Laws         ude, but are not limited to the following: the
                                                                    FDCA
 Marketing Act, as amended by the Prescription Drug Amendments of 1992 (21 U.S.C. § 331 et
 seq.); the Public Health Service Act (42 U.S.C. § 201 et seq.), including the Clinical Laboratory
 Improvement Amendments of 1988 (42 U.S.C. § 263a); the Federal Trade Commission Act (15
 U.S.C. § 41 et seq.); the Controlled Substances Act (21 U.S.C. § 801 et seq.); the Criminal Health
 Care Fraud Statute (18 U.S.C. § 1347); the federal Anti-Kickback Statute (42 U.S.C. § 1320a-
 7b(b)); the civil monetary penalties law (42 U.S.C. § 1320a-7a); the criminal False Claims Act (18
 U.S.C. § 287); the civil False Claims Act (31 U.S.C. § 3729 et seq.); the administrative False
 Claims Law (42 U.S.C. § 1320a-7b(a)); the Stark law (42 U.S.C. § 1395nn); the Health Insurance
 Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.) as amended by the Health
 Information Technology for Economic and Clinical Health Act (42 U.S.C. § 17921 et seq.); the
 exclusion laws (42 U.S.C. § 1320a-7); the Medicare statutes (Title XVIII of the Social Security
 Act); the Medicaid statutes (Title XIX of the Social Security Act); and the Patient Protection and
 Affordable Care Act of 2010, as amended by the Health Care and Education Reconciliation Act of
 2010 (42 U.S.C. § 18001 et seq.); any regulations or guidance promulgated or issued pursuant to
 such laws; and any other state, federal or ex-U.S. laws, accreditation standards, or regulations
 governing the classification, design, research, investigation, development, approval,

                                                   86
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 200
                                                          92 ofof114
                                                                  233PageID #: 1441




 manufacturing, safety surveillance, testing, packaging, labeling, advertising, marketing, storage,
 import, export, promotion, distribution, or sale of Products, kickbacks, patient or program charges,
 recordkeeping, claims process, documentation requirements, medical necessity, referrals, the
 hiring of employees or acquisition of services or supplies from those who have been excluded from
 government health care programs, quality, safety, privacy, security, licensure, accreditation or any
 other aspect of providing health care, clinical laboratory or diagnostic products or services, to the
 extent applicable to the Company or its Subsidiaries.

               (pp)    HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of
 1976, as amended, and the regulations promulgated thereunder.

                (qq)     India Company            Akorn India Private Limited.

                 (rr)     Intellectual Property means any and all intellectual property of every
 kind, arising under the Laws of the United States or any other jurisdiction, including all of the
 following: (i) patents, patent applications and patent disclosures; (ii) trademarks and service marks
 (registered and unregistered), trade dress, trade names, corporate names and Internet domain
 names, together with all goodwill associated with each of the foregoing; (iii) copyrights (registered
 and unregistered); (iv) registrations and applications for any of the foregoing; (v) trade secrets,
 know-how, inventions, methods, processes, formulae, research and development information,
 technology, product roadmaps, customer lists and any other information or any kind or nature, in
 each case to the extent any of the foregoing derives economic value (actual or potential) from not
 being generally known to other Persons who can obtain economic value from its disclosure;
 (vi) computer software; (vii) drawings, schematics and other technical plans; and (viii) all other
 intellectual property, proprietary or industrial property rights of any kind or nature.

                (ss)      International Trade Laws     means all applicable United States laws,
 regulations, and orders pertaining to trade and economic sanctions and export controls, including,
 such laws, regulations, and orders administered and enforced by the U.S. Department of the
 Treasury, the U.S. Department of Commerce, the U.S. Department of State including the sanctions
 administered and enforced by the Office of Foreign Assets Control, the United States Export
 Administration Act of 1979, as amended, and the Export Control Reform Act of 2018, and
 implementing Export Administration Regulations; the Arms Export Control Act and implementing
 International Traffic in Arms Regulations; the anti-boycott regulations, guidelines and reporting
 requirements under the Export Administration Regulations and Section 999 of the Code; and all
 comparable applicable economic sanctions and export laws outside the United States for each
 country where the Company and its Subsidiaries, or their agents and representatives on behalf of
 the Company and its Subsidiaries, conduct business.

                 (tt)    Inventory                                                         aceutical
 ingredients, finished goods, supplies, raw materials, work in progress, spare, replacement and
 component parts) maintained or held by, stored by or on behalf of, or in transit to, any of Sellers
 or Acquired Subsidiaries, whether for sale or non-commercial use (e.g., validation) or otherwise,
 together with any interests therein, including (x) being held by customers pursuant to consignment
 arrangements or (y) being held by suppliers or vendors under tolling or similar arrangements.



                                                  87
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 201
                                                          93 ofof114
                                                                  233PageID #: 1442




                (uu)    ISRA
 13:1K-6 et seq., as amended, and the rules and regulations promulgated thereunder.

                 (vv)    Knowledge of Sellers means the actual knowledge of Duane Portwood,
 Joseph Bonaccorsi, and Jennifer Bowles, after reasonable investigation of their direct reports with
 respect to the applicable subject matter.

                 (ww) Law
 international, multinational or other law, statute, legislation, constitution, principle of common
 law, resolution, ordinance, code, edict, decree, proclamation, treaty, convention, rule, regulation,
 ruling, directive, pronouncement, determination, decision, opinion or requirement issued, enacted,
 adopted, promulgated, implemented or otherwise put into effect by or under the authority of any
 Governmental Body anywhere in the world.

                 (xx)    Leasehold Improvements
 and fixtures which are owned by a Seller and located on any Leased Real Property, regardless of
 whether title to such buildings, structures, improvements or fixtures are subject to reversion to the
 landlord or other third party upon the expiration or termination of the lease for such Leased Real
 Property.

                 (yy)     Lenders

                 (zz)      Liability
 (including any liability that results from, relates to or arises out of tort or any other product liability
 claim), duty, responsibility, obligation, commitment, assessment, cost, expense, loss, expenditure,
 charge, fee, penalty, fine, contribution, or premium of any kind or nature whatsoever, whether
 known or unknown, asserted or unasserted, absolute or contingent, direct or indirect, accrued or
 unaccrued, liquidated or unliquidated, or due or to become due, and regardless of when sustained,
 incurred or asserted or when the relevant events occurred or circumstances existed.

               (aaa) Loan Agreement              that certain Loan Agreement, dated as of April
 17, 2014, between the Company, the other loan parties, the lenders and Wilmington Savings Fund
 Society, FSB as administrative agent, as amended by the Standstill Agreement, and as further
 amended, restated, amended and restated, supplemented or otherwise modified from time to time.

                 (bbb) Loan Agreement Indebtedness                           petition Obligations
 outstanding as of the date hereof under the Loan Agreement and the other Loan Documents,
 including all interest due and owing thereunder and all accrued and unpaid fees and expenses.

                 (ccc)    Loan Documents                      ng set forth in the Loan Agreement.

                 (ddd)  Material Adverse Effect
                                             Effect that, individually or in the aggregate (a) has,
 or would reasonably be expected to have, a material adverse effect on the Acquired Assets and
 Assumed Liabilities, taken as a whole, or on the results of operations or condition (financial or
 otherwise) of the business of the Company and its Subsidiaries or (b) would reasonably be
 expected to impair, in any material respect, the ability of the Company and its Subsidiaries to
 consummate the transactions contemplated by this Agreement or the Ancillary Agreements;

                                                     88
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 202
                                                          94 ofof114
                                                                  233PageID #: 1443




 provided that, for purposes of clause (a), none of the following shall constitute, or be taken into
 account in determining whether or not there has been, a Material Adverse Effect: any Effect arising
 from or relating (and solely to the extent arising from or relating) to (i) general business or
 economic conditions affecting the industry in which the Company and its Subsidiaries operate,
 (ii) general national or international political or social conditions, including the engagement by the
 United States in hostilities or the escalation thereof, whether or not pursuant to the declaration of
 a national emergency or war, or the occurrence or the escalation of any military, cyber or terrorist
 attack upon the United States, or any of its territories, possessions, or diplomatic or consular
 offices, (iii) any fire, flood, hurricane, earthquake, tornado, windstorm, or other similar calamity
 or similar act of God, (iv) any global or national health concern, epidemic, disease outbreak,
 pandemic (whether or not declared as such by any Governmental Body and including the
                                 -                 issued by a Governmental Body requiring business
 closures, quarantine or           ltering-in-      or similar restrictions that arise out of such health
                                                                                                    -
 or any change in such Law following the date of this Agreement, (v) general financial, banking,
 or securities market conditions, (vi) the announcement or pendency of this Agreement or the
 transactions contemplated hereby or the identity, nature or ownership of Purchaser, (vii) changes
 after the date hereof in GAAP, (viii) changes after the date hereof in Laws, (ix) any failure, in and
 of itself, of Sellers to achieve any budgets, projections, forecasts, estimates, predictions, or
 guidance; provided that the Effects giving rise to or contributing to such failure may be deemed to
 constitute, or be taken into account in determining whether there has been a Material Adverse
 Effect, (x) the matters set forth on Schedule 11.1(ddd), or (xi) (A) the commencement or pendency
 of the Bankruptcy Case; (B) any objections in the Bankruptcy Court to (1) this Agreement or any
 of the transactions contemplated hereby or thereby, (2) the reorganization of Sellers, (3) the
 Bidding Procedures Order or (4) the assumption or rejection of any Assigned Contract otherwise
 in compliance with this Agreement; (C) any Order of the Bankruptcy Court or any actions or
 omissions of Sellers or their Subsidiaries required to be taken (or not to be taken) to comply
 therewith; provided, however, in the case of the immediately preceding clauses (i), (ii), (iii), (iv),
 (v), (vii) or (viii), to the extent that the impact of any such Effect is disproportionately adverse to
 Sellers, the Acquired Subsidiaries, their respective business, the Acquired Assets or the Assumed
 Liabilities, taken as a whole, relative to other similarly situated businesses in the industry in which
 Sellers and the Acquired Subsidiaries operate occur or arise, then such matter, event, change,
 development, occurrence, circumstance or effect may be taken into account in determining
 whether there has been or will be, a Material Adverse Effect.

               (eee) Order                                 junction, order, decree, ruling, writ,
 assessment, judgment, decision, subpoena, mandate, precept, command, directive, consent,
 approval, award (including any arbitration award) or similar determination or finding entered,
 issued, made or rendered by any Governmental Body, including any order entered by the
 Bankruptcy Court in the Bankruptcy Case (including the Sale Order).

                (fff)   Ordinary Course
 business of the Company and its Subsidiaries consistent with past practice and taking into account
 the contemplation, commencement and pendency of the Bankruptcy Case; provided that any action
 described in Schedule 3.17(d) and taken, whether before, on or after the date of this Agreement in
                                                                                        -


                                                   89
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 203
                                                          95 ofof114
                                                                  233PageID #: 1444




                 (ggg) Outside Back-Up Date                                   -five (45) days after the
 date of the Sale Hearing.

                  (hhh) Permitted Encumbrances means (i) statutory Encumbrances for Taxes
 (A) not yet due or payable or (B) that are being contested in good faith by appropriate Actions and
 for which adequate reserves have been established in accordance with GAAP; (ii) with respect to
 Owned Real Property or Leased Real Property, easements, rights of way and similar non-monetary
 Encumbrances (that would be disclosed by an accurate survey of the real property and otherwise
 affecting title to real property) which do not, individually or in the aggregate, adversely affect the
 use or occupancy of such Owned Real Property or Leased Real Property as it relates to the
 Acquired Assets; (iii) applicable zoning Laws, building codes, land use restrictions and other
 similar restrictions imposed by Law which are not violated by the current use or occupancy, or the
 current or previous use or occupancy in the Ordinary Course, of such Owned Real Property or
 Leased Real Property, as applicable; (iv)

 and securing obligations incurred prior to the Closing Date for amounts not yet due or payable; (v)
 non-exclusive licenses of Intellectual Property granted in the Ordinary Course; (vi) such other
 Encumbrances or title exceptions as Purchaser may approve in writing in its sole discretion; (vii)
 any Encumbrances set forth on Schedule 11.1(hhh); and (viii) any Encumbrances that will be
 removed or released by operation of the Sale Order with no Liability to Purchaser or any of its
 Affiliates.

              (iii)   Person
 company, joint venture, association, trust, unincorporated organization, labor union, estate,
 Governmental Body or other entity or group, whether or not a legal entity.

                 (jjj)   Personal Information means any information that can be used directly or
 indirectly, alone or in combination with other information, to identify an individual, including
 name, Social Security Number or other government identifier, or credit card account information

                                 relating to privacy, data security, data protection, and collection,
 storing, use, security, processing and transferring of Personal Information, as applicable.

                (kkk)      Post-Closing Tax Period                                       fter the
 Closing Date and the portion beginning on the day after the Closing Date of any tax period that
 includes but does not end on the Closing Date.

                 (lll)      Pre-Closing Tax Period means any Tax period ending on or before the
 Closing Date and with respect to any taxable period that includes but does not end on the Closing
 Date, the portion thereof ending on the Closing Date.

              (mmm) Prepetition Obligations
 Financing Order.

               (nnn)       Product
 developed, packaged, labeled, stored, used, marketed, imported, exported, distributed or sold by
 or on behalf of the business of the Company, or which the process has taken substantial steps

                                                  90
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 204
                                                          96 ofof114
                                                                  233PageID #: 1445




 towards manufacturing, commercializing, developing, packaging, labeling, storing, using,
 marketing, importing, exporting, distributing or selling, including all products that are regulated
 as human or animal drugs, medical devices, or other health care products under Health Care Laws,
 including drug and biological candidates, compounds or products being researched, tested, stored,
 developed, labeled, manufactured, packed, marketed, sold and/or distributed by the Company or
 any of its Subsidiaries.

                (ooo) Product Registrations means (i) any investigational new drug application,
 new drug application, abbreviated new drug application, premarket approval, 510(k) clearance, or
 similar regulatory application of Sellers for any Product that has been submitted to or approved by
 the FDA in the United States (other than withdrawn submissions or approvals) and (ii) all
 marketing approvals, clearances, registrations, certifications, markings, consents or other
 authorizations used to market the Products and granted or pending with any Governmental Body,
 including establishment registrations and Product listings.

                (ppp) Purchaser Group means Purchaser, any Affiliate of Purchaser and each of
 their respective Affiliates, officers, directors, employees, partners, members, managers, agents,
 Advisors, successors or permitted assigns
                                                                                 as Administrative
 Agent under the Loan Agreement or Administrative Agent under the DIP Credit Agreement or any
 of their respective officers, directors, employees, partners, members, managers, agents, or
 Advisors in their capacities as such.

                 (qqq) Registration Information
 Registrations, together with all Regulatory Documentation.

                 (rrr)    Regulatory Documentation             (i) all regulatory filings, underlying
 material data, datasets and supporting documents (including copies of all material correspondence
 between any of Sellers or their Affiliates and the applicable Governmental Body), material CMC
 data and documentation, preclinical and clinical studies and tests, (ii) any premarket approval or
 510(k) clearance application or foreign equivalent, and all regulatory files related thereto, current
 approved packaging and any other existing files and dossiers, including the underlying data,
 datasets or information used to support, maintain or obtain marketing authorization, (iii) all records
 maintained under record keeping or reporting Laws of the FDA or any other Governmental Body,
 including all marketing applications, annual and safety reports, master files, FDA warning letters,
 FDA notices of adverse finding letters, FDA audit reports (including any responses to such
 reports), periodic safety update reports, complaint files, and annual product quality reviews, and
 (iv) the complete complaint, adverse event and medical inquiry filings with respect to any product
 line as required by applicable Health Care Laws, including the Product Registrations.

                (sss)    Release
 pouring, releasing, emitting, emptying, discharging, injecting, escaping, dumping, disposing,
 depositing, dispersing, leaching or migrating of any Hazardous Substance into or through the
 indoor or outdoor environment.




                                                  91
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 205
                                                          97 ofof114
                                                                  233PageID #: 1446




                (ttt)   RSA means that certain Restructuring Support Agreement, dated as of the
 date hereof, by and among the Sellers and the other parties thereto, as may be amended, modified,
 or supplemented from time to time, in accordance with its terms.

                (uuu) Sale Hearing                                                                 o
 approve the transactions pursuant to the Sale Order.

                (vvv) Sale Order
 authorizing the sale of the Acquired Assets to Purchaser substantially in the form attached as
 Exhibit H hereto, with such changes as may be required by the Bankruptcy Court that are in form
 and substance satisfactory to Purchaser and Sellers.

              (www) Sanctioned Person means an individual or entity that is identified on (or
 owned, 50% or more, individually or in the aggregate by, controlled by, or acting on behalf of an

                                                 or Entity lists, the United Nations Security Council

 to Financial Sanctions, as applicable, the U.K. Consolidated List of Financial Targets, as
 applicable, and any other applicable list of sanctioned persons maintained by any other
 Governmental Body of any country where the Company and its Subsidiaries conduct business.

                (xxx)      SEC means the U.S. Securities and Exchange Commission.

                (yyy) Securities Act           the Securities Act of 1933, as amended, and the
 rules and regulations promulgated thereunder.

                (zzz) Seller FDA Transfer Letters             the letters from the applicable holders
 of a New Drug Application or Abbreviated New Drug Application for human or animal drug
 products, premarket approval, or 510(k) clearance (each as defined by the FDA), duly executed,
 notifying the FDA of the transfer of the rights to the applicable Governmental Body New Drug
 Application, Abbreviated New Drug Application, premarket approval, or 510(k) clearance (each
 as defined by the FDA) to Purchaser. In the case of a premarket approval or 510(k) clearances, a

 to the FDA pursuant to 21 CFR §807.

                (aaaa)    Seller Parties means Sellers and the Company s Subsidiaries and each
 of their respective former, current, or future Affiliates, officers, directors, employees, partners,
 members, equityholders, controlling or controlled Persons, managers, agents, Advisors, successors
 or permitted assigns.

                (bbbb)     Seller Plan                    employee benefit plan within the meaning
 of Section 3(3) of ERISA (whether or not subject to ERISA), (ii) stock option, stock purchase,
 stock appreciation right or other equity or equity-based plan, program, policy, Contract, agreement
 or other arrangement, (iii) employment, individual consulting, severance, retention, change in
 control or other similar plan, program, policy, Contract, agreement or other arrangement or
 (iv) bonus, incentive, deferred compensation, profit-sharing, retirement, post- termination health
 or welfare, vacation, severance or termination pay, fringe or other compensation or benefit plan,
 program, policy, Contract, agreement or other arrangement, in each case that is sponsored,
                                                 92
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 206
                                                          98 ofof114
                                                                  233PageID #: 1447




 maintained or contributed to by the Company or any of its Subsidiaries or to which the Company
 or any of its Subsidiaries contributes or is obligated to contribute to or has any Liability.

                (cccc)     Standstill Agreement                   Standstill Agreement, dated as
 May 6, 2019, by and among the Company, certain loan parties under the Loan Agreement, certain
 other lenders party thereto, and JPMorgan Chase Bank, N.A., as administrative agent, as amended
 by the First Amendment, dated as of December 13, 2019, and the Second Amendment, dated as of
 February 12, 2020, and as further amended, restated, amended and restated, supplemented or
 otherwise modified from time to time.

                 (dddd)    Straddle Period
 after, the Closing.

                  (eeee)   Subsidiary        Subsidiaries            with respect to any Person, any
 corporation of which a majority of the total voting power of shares of stock entitled (without regard
 to the occurrence of any contingency) to vote in the election of directors, managers or trustees
 thereof is at the time owned or controlled, directly or indirectly, by such Person or one or more of
 the other Subsidiaries of such Person or a combination thereof or any partnership, association or
 other business entity of which a majority of the partnership or other similar ownership interest is
 at the time owned or controlled, directly or indirectly, by such Person or one or more Subsidiaries
 of such Person or a combination thereof.

                (ffff)    Swiss Company means Akorn AG, a Swiss share corporation
 (Aktiengesellschaft), organized under the laws of Switzerland, with registered office in and
 business address at Riethofstrasse 1, 8842 Hettlingen, Switzerland, Swiss company registration
 number CHE-110.060.866.

                  (gggg)    Tax        Taxes means any federal, state, local, or foreign tax or other
 duty, fee, assessment or other charge in the nature of taxes of any kind whatsoever (whether
 imposed directly or through withholding and whether or not disputed) including income, gross
 receipts, capital, capital stock, franchise, profits, withholding, social security, unemployment,
 disability, real property, ad valorem/personal property, inventory, license, payroll, employment,
 social security, severance, intangibles, environmental, customs duties, stamp, excise, occupation,
 sales, use, transfer, value added, import, export, alternative minimum or estimated tax, including
 any interest, penalty, additions to tax or additional amounts with respect thereto (or attributable to
 the nonpayment thereof).

                (hhhh) Tax Return means any return, declaration, estimate, claim for refund,
 report, statement or information return relating to Taxes filed or required to be filed with a
 Governmental Body, including any schedule or attachment thereto, and including any amendments
 thereof.

               (iiii)     U.S. Antitrust Laws
 Act, as amended, the Clayton Antitrust Act, as amended, and any other United States federal or
 state Law, Orders, or administrative or judicial doctrines that are designed to prohibit, restrict or
 regulate mergers and acquisitions and/or actions having the purpose or effect of lessening
 competition, monopolization or restraining trade.

                                                  93
Case 1:20-cv-01254-MN
              Case 20-11177
                        Document
                             Doc 5-11
                                 18 Filed
                                      Filed05/21/20
                                            10/02/20 Page
                                                     Page 207
                                                          99 ofof114
                                                                  233PageID #: 1448




                 (jjjj)  United States Seller Plan
 respect to the Company and its Subsidiaries other than any Non-Debtor Subsidiary.

                (kkkk)     Willful Breach
 consequence of an act or failure to act with the actual knowledge that the taking of the act or failure
 to act would result in a material breach of this Agreement.

               (llll) Wind-Down Budget means the wind-down budget, substantially in the
 form attached hereto as Exhibit G and otherwise in form and substance satisfactory to Purchaser.

            11.2.      Index of Defined Terms.

 Acquired Assets .......................................... 1              Closing ...................................................... 13
 Acquired Avoidance Actions ...................... 4                       Closing Date.............................................. 13
 Acquired Leased Real Property .................. 2                        Code .......................................................... 83
 Acquired Leases ........................................ 13               Company ..................................................... 1
 Acquired Owned Real Property .................. 2                         Company Exclusively Licensed
 Acquired Subsidiaries ................................. 3                   Intellectual Property .............................. 83
 Action ........................................................ 82        Company Licensed Intellectual Property .. 83
 Advisors .................................................... 82          Company Owned Intellectual Property ..... 83
 Affiliate ..................................................... 82        Company SEC Documents ....................... 83
 Agreement ................................................... 1           Consent ..................................................... 83
 Akorn Luxembourg................................... 82                    Contract ..................................................... 84
 Allocation .................................................. 71          Credit Bid Amount .................................... 12
 Allocation Methodology ........................... 71                     Credit Bid Portion ..................................... 12
 Alternative Transaction ............................. 82                  Cure Costs ................................................... 6
 Ancillary Agreement ................................. 16                  Dataroom................................................... 40
 Anti-Corruption Laws ............................... 82                   DEA .......................................................... 84
 Anti-Money Laundering Laws .................. 82                          Designated Purchaser ................................ 77
 Apportioned Obligations ........................... 72                    DIP Credit Agreement .............................. 84
 Assigned Contracts ..................................... 2                Direction Letter ......................................... 42
 Assignment and Assumption Agreement.. 13                                  Documents ................................................ 84
 Assignment and Assumption of Lease ...... 13                              Effect ......................................................... 88
 Assumed Benefit Plans ............................... 7                   Employees ................................................. 53
 Assumed Liabilities .................................... 6                Encumbrance............................................. 84
 Assumed Taxes ......................................... 82                Enforceability Exceptions ......................... 16
 Auction...................................................... 83          Environmental Laws ................................. 84
 Avoidance Actions .................................... 83                 Environmental Permits.............................. 26
 Backup Bidder .......................................... 44               Equipment ................................................. 84
 Bankruptcy Case ......................................... 1               ERISA ....................................................... 85
 Bankruptcy Code ........................................ 1                Exchange Act ............................................ 85
 Bankruptcy Court ........................................ 1               Excluded Assets .......................................... 4
 Bidding Procedures Motion ...................... 43                       Excluded Bank Accounts .......................... 85
 Bidding Procedures Order......................... 83                      Excluded Cash .......................................... 85
 Business Day............................................. 83              Excluded Confidentiality Arrangements... 85
 Cash and Cash Equivalents ....................... 83                      Excluded Contracts ..................................... 4
 Chosen Courts ........................................... 79              Excluded Liabilities .................................... 7

                                                                      94
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 100
                                                        208 of
                                                            of 114
                                                               233 PageID #: 1449




  Excluded Subsidiaries ................................. 5                   Owned Real Property ................................ 19
  Express Representations ........................... 40                      Parties .......................................................... 1
  FDA........................................................... 85           Party ............................................................ 1
  FDA Ethics Policy .................................... 36                   Permits ...................................................... 24
  FDCA ........................................................ 86            Permitted Encumbrances .......................... 90
  Filed SEC Documents ............................... 15                      Person ........................................................ 90
  Final Order ................................................ 85             Personal Information ................................. 90
  Financing Order ........................................ 85                 Petitions....................................................... 1
  Foreign Competition Laws ....................... 16                         Post-Closing Tax Period ........................... 90
  Fraud ......................................................... 85          Pre-Closing Tax Period ............................. 90
  G Reorganization ...................................... 73                  Prepetition Obligations ............................. 90
  G Reorganization Election ........................ 73                       Product ...................................................... 90
  GAAP........................................................ 86             Product Registrations ................................ 91
  Governmental Authorization .................... 86                          Projections................................................. 62
  Governmental Body .................................. 86                     Purchase Price ........................................... 12
  Hazardous Substance ................................ 86                     Purchaser ..................................................... 1
  Health Care Laws ...................................... 86                  Purchaser Group........................................ 91
  HSR Act .................................................... 87             Purchaser Plans ......................................... 54
  Indebtedness .............................................. 47              Registration Information ........................... 91
  India Company .......................................... 87                 Regulatory Documentation ....................... 91
  Information Presentation ........................... 40                     Release ...................................................... 91
  Intellectual Property .................................. 87                 Retained Privileged Materials ..................... 5
  International Trade Laws .......................... 87                      RSA ........................................................... 92
  Inventory ................................................... 87            Safety Notices ........................................... 36
  ISRA ......................................................... 88           Sale Hearing .............................................. 92
  Knowledge of Sellers ................................ 88                    Sale Order ................................................. 92
  L5 .............................................................. 74        Sanctioned Person ..................................... 92
  Law ........................................................... 88          Schedules .................................................. 15
  Leased Real Property ................................ 20                    SEC ........................................................... 92
  Leasehold Improvements .......................... 88                        Securities Act ............................................ 92
  Leases ........................................................ 20          Seller ........................................................... 1
  Lenders ...................................................... 88           Seller FDA Transfer Letters...................... 92
  Liability ..................................................... 88          Seller Fundamental Representations ......... 67
  Loan Agreement........................................ 88                   Seller Parties ............................................. 92
  Loan Agreement Indebtedness .................. 88                           Seller Plan ................................................. 92
  Loan Documents ....................................... 88                   Seller Sufficiency Representations ........... 67
  LSRP ......................................................... 56           Sellers.......................................................... 1
  Material Adverse Effect ............................ 88                     Standstill Agreement ................................. 93
  Material Contract ...................................... 22                 Straddle Period .......................................... 93
  Material Customers ................................... 34                   Straddle Period Taxes ............................... 73
  Material Suppliers ..................................... 34                 Subsidiaries ............................................... 93
  Non-Debtor Subsidiaries ........................... 17                      Subsidiary ................................................. 93
  Order ......................................................... 89          Successful Bidder...................................... 44
  Ordinary Course ........................................ 89                 Swiss Company......................................... 93
  Outside Back-Up Date .............................. 90                      Swiss Employees ...................................... 55
  Outside Date.............................................. 69               Systems ..................................................... 28

                                                                         95
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 101
                                                        209 of
                                                            of 114
                                                               233 PageID #: 1450




  Tax ............................................................ 93        U.S. Antitrust Laws................................... 93
  Tax Elections ............................................ 73              United States Seller Plan ........................... 94
  Tax Forms ................................................. 73             Updated Schedules .................................... 60
  Tax Return ................................................ 93             WARN Act................................................ 55
  Taxes ......................................................... 93         Willful Breach ........................................... 94
  Transfer Offer ........................................... 53              Wind-Down Adjustment Amount ............. 13
  Transfer Taxes .......................................... 71               Wind-Down Amount ................................ 12
  Transferred Employees ............................. 53                     Wind-Down Budget .................................. 94

          11.3. Rules of Interpretation. Unless otherwise expressly provided in this Agreement,
  the following will apply to this Agreement, the Schedules and any other certificate, instrument,
  agreement or other document contemplated hereby or delivered hereunder.

                 (a)    Accounting terms which are not otherwise defined in this Agreement have
  the meanings given to them under GAAP consistently applied. To the extent that the definition of
  an accounting term defined in this Agreement is inconsistent with the meaning of such term under
  GAAP, the definition set forth in this Agreement will control.

                  (b)
  are references to this Agreement as a whole and not to any particular provision of this Agreement.
  Section, clause, schedule and exhibit references contained in this Agreement are references to
  sections, clauses, schedules and exhibits in or to this Agreement, unless otherwise specified. All
  Exhibits and Schedules annexed hereto or referred to herein are hereby incorporated in and made
  a part of this Agreement as if set forth in full herein. Any capitalized terms used in any Schedule
  or Exhibit but not otherwise defined therein shall be defined as set forth in this Agreement.

                        (c)

  context permits, the use of the term

                        (d)

                 (e)     When calculating the period of time before which, within which or
  following which any act is to be done or step taken pursuant to this Agreement, the date that is the
  reference date in calculating such period will be excluded. If the last day of such period is a day
  other than a Business Day, the period in question will end at 11:59 p.m. New York time on the
  next succeeding Business Day.

                 (f)     Words denoting any gender will include all genders, including the neutral
  gender. Where a word is defined herein, references to the singular will include references to the
  plural and vice versa.

                        (g)                                                                                 meaning and effect as


                        (h)
  currency.


                                                                        96
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 102
                                                        210 of
                                                            of 114
                                                               233 PageID #: 1451




                 (i)     All references to a day or days will be deemed to refer to a calendar day or
  calendar days, as applicable.

                 (j)
                                                                                                   is
  included in the Dataroom and accessible by Purchaser and all of its representatives with access to
  the Dataroom by 5:00 p.m. New York time on the date that is two (2) Business Days prior to the
  date of this Agreement.

                (k)      Any reference to any agreement, Contract or instrument will be a reference
  to such agreement, Contract or instrument, as amended, modified, supplemented or waived in
  accordance with its terms and, if applicable, the terms hereof.

                 (l)     Any reference to any particular Code section or any Law will be interpreted
  to include any amendment to, revision of or successor to that section or Law regardless of how it
  is numbered or classified; provided that, for the purposes of the representations and warranties set
  forth herein, with respect to any violation of or non-compliance with, or alleged violation of or
  non-compliance, with any Code section or Law, the reference to such Code section or Law means
  such Code section or Law as in effect at the time of determining whether such violation or non-
  compliance or alleged violation or non-compliance has occurred.

                 (m)     A reference to any Party to this Agreement or any other agreement or


                 (n)

                                      [Signature page(s) follow.]




                                                  97
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 103
                                                        211 of
                                                            of 114
                                                               233 PageID #: 1452




          IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
  their respective duly authorized officers as of the date first above written.

                                           [PURCHASER]


                                           By: ______________________________
                                           Name:
                                           Title:




                           Signature Page to Asset Purchase Agreement
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 104
                                                        212 of
                                                            of 114
                                                               233 PageID #: 1453




          IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
  their respective duly authorized officers as of the date first above written.

                                           AKORN, INC.


                                           By: ______________________________
                                           Name:
                                           Title:


                                           VPI HOLDINGS CORP.


                                           By: ______________________________
                                           Name:
                                           Title:


                                           VPI HOLDINGS SUB, LLC


                                           By: ______________________________
                                           Name:
                                           Title:


                                           AKORN ANIMAL HEALTH, INC.


                                           By: ______________________________
                                           Name:
                                           Title:


                                           AKORN OPHTHALMICS, INC.


                                           By: ______________________________
                                           Name:
                                           Title:


                                           ADVANCED VISION RESEARCH, INC.


                                           By: ______________________________
                                           Name:
                                           Title:

                           Signature Page to Asset Purchase Agreement
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 105
                                                        213 of
                                                            of 114
                                                               233 PageID #: 1454




                                         AKORN SALES, INC.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         HI-TECH PHARMACAL CO., INC.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         INSPIRE PHARMACEUTICALS, INC.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         AKORN (NEW JERSEY), INC.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         OAK PHARMACEUTICALS, INC.


                                         By: ______________________________
                                         Name:
                                         Title:




                                         VERSAPHARM INCORPORATED


                                         By: ______________________________
                                         Name:
                                         Title:



                         Signature Page to Asset Purchase Agreement
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 106
                                                        214 of
                                                            of 114
                                                               233 PageID #: 1455




                                         OLTA PHARMACEUTICALS CORP.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         COVENANT PHARMA, INC.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         CLOVER PHARMACEUTICALS CORP.


                                         By: ______________________________
                                         Name:
                                         Title:


                                         10 EDISON STREET LLC


                                         By: ______________________________
                                         Name:
                                         Title:


                                         13 EDISON STREET LLC


                                         By: ______________________________
                                         Name:
                                         Title:




                         Signature Page to Asset Purchase Agreement
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 107
                                                        215 of
                                                            of 114
                                                               233 PageID #: 1456




                                   EXHIBIT A

   FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 108
                                                        216 of
                                                            of 114
                                                               233 PageID #: 1457




                                   EXHIBIT B

                  FORM OF PATENT ASSIGNMENT AGREEMENT
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 109
                                                        217 of
                                                            of 114
                                                               233 PageID #: 1458




                                   EXHIBIT C

               FORM OF TRADEMARK ASSIGNMENT AGREEMENT
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 110
                                                        218 of
                                                            of 114
                                                               233 PageID #: 1459




                                   EXHIBIT D

                    FORM OF BIDDING PROCEDURES ORDER
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 111
                                                        219 of
                                                            of 114
                                                               233 PageID #: 1460




                                   EXHIBIT E

                      FORM OF SPECIAL WARRANTY DEED
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 112
                                                        220 of
                                                            of 114
                                                               233 PageID #: 1461




                                    EXHIBIT F

               FORM OF ASSIGNMENT          ASSUMPTION OF LEASE
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 113
                                                        221 of
                                                            of 114
                                                               233 PageID #: 1462




                                   EXHIBIT G

                             WIND-DOWN BUDGET
Case 1:20-cv-01254-MN
              Case 20-11177
                       Document
                            Doc5-11
                                18 Filed
                                    Filed 05/21/20
                                          10/02/20 Page
                                                   Page 114
                                                        222 of
                                                            of 114
                                                               233 PageID #: 1463




                                   EXHIBIT H

                             FORM OF SALE ORDER
